EXHIBIT 10.2

 

Confidential Treatment Requested by Tesla Motors, Inc.

 

EXECUTION COPY

 

 

 

 

 

 

_____________________________________________________________________

LOAN AND SECURITY AGREEMENT
(Warehouse SUBI Certificate)

among

TESLA 2014 WAREHOUSE SPV LLC,
as Borrower,

TESLA FINANCE LLC,
in its individual capacity and as Servicer,

THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

Dated as of August 31, 2016

_____________________________________________________________________

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

Table of Contents

 

 

section

heading

page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

SECTION

 1.01

Certain Defined Terms

1

SECTION

 1.02

Computation of Time Periods

39

SECTION

 1.03

Interpretive Provisions

39

 

 

 

ARTICLE II

THE FACILITY

40

 

 

 

 

SECTION

 2.01

Loans; Payments

40

SECTION

 2.02

Interest; Breakage Fees

42

SECTION

 2.03

Invoices; Payments

42

SECTION

 2.04

Deposits; Distributions

42

SECTION

 2.05

Payments and Computations, Etc

44

SECTION

 2.06

Reserve Account

45

SECTION

 2.07

Withdrawals from Reserve Account

46

SECTION

 2.08

Reports

46

SECTION

 2.09

Reallocation and Repurchase of Warehouse SUBI Assets

47

SECTION

 2.10

Procedures for Extension of Scheduled Expiration Date

49

SECTION

 2.11

Reduction of the Facility Limit

49

SECTION

 2.12

Optional Prepayment

50

SECTION

 2.13

Intended Tax Treatment

50

 

 

 

ARTICLE III

COLLATERAL AND SECURITY INTEREST

50

 

 

 

 

SECTION

 3.01

Grant of Security Interest; Collateral

50

SECTION

 3.02

Protection of the Administrative Agent’s Security Interest

52

SECTION

 3.03

Termination of Security Interest and Release of Collateral under Certain
Circumstances

52

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

53

 

 

 

 

SECTION

 4.01

Representations and Warranties of Borrower

53

SECTION

 4.02

Representations and Warranties of the Servicer

57

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

60

 

 

 

 

SECTION

 5.01

Conditions to Closing

60

SECTION

 5.02

Conditions to Loan Increases

63

SECTION

 5.03

Condition Subsequent

64

 

 

 

ARTICLE VI

COVENANTS

65

 

 

 

 

SECTION

 6.01

Covenants of the Borrower

65

SECTION

 6.02

Negative Covenants of the Borrower

71

SECTION

 6.03

Covenants of the Servicer

73

SECTION

 6.04

Negative Covenants of the Servicer

79

 

 

 

ARTICLE VII

SERVICING AND COLLECTIONS

81

 

 

 

 

SECTION

 7.01

Maintenance of Information and Computer Lease Documents

81

SECTION

 7.02

Protection of the Interests of the Secured Parties

81

-i-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

Table of Contents

 

SECTION

 7.03

Maintenance of Writings and Lease Documents

83

SECTION

 7.04

Information

83

SECTION

 7.05

Performance of Undertakings Under the Leases

83

SECTION

 7.06

Administration and Collections

84

 

 

 

ARTICLE VIII  

EVENTS OF DEFAULT

85

 

 

 

 

SECTION

 8.01

Events of Default

85

SECTION

 8.02

Remedies Upon the Occurrence of an Event of Default

87

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

89

 

 

 

 

SECTION

 9.01

Authorization and Action

89

SECTION

 9.02

Administrative Agent’s Reliance, Etc

90

SECTION

 9.03

Administrative Agent and Affiliates

90

SECTION

 9.04

Indemnification of Administrative Agent

90

SECTION

 9.05

Delegation of Duties

90

SECTION

 9.06

Action or Inaction by Administrative Agent

91

SECTION

 9.07

Notice of Defaults and Events of Default; Action by Administrative Agent

91

SECTION

 9.08

Non-Reliance on Administrative Agent and Other Parties

91

SECTION

 9.09

Successor Administrative Agent

91

 

 

 

ARTICLE X

THE GROUP AGENTS

92

 

 

 

 

SECTION

 10.01

 Authorization and Action

92

SECTION

 10.02

 Group Agent’s Reliance, Etc

93

SECTION

 10.03

 Group Agent and Affiliates

93

SECTION

 10.04

 Indemnification of Group Agents

93

SECTION

 10.05

 Delegation of Duties

93

SECTION

 10.06

 Action or Inaction by Group Agent

94

SECTION

 10.07

 Notice of Events of Default

94

SECTION

 10.08

 Non-Reliance on Group Agent and Other Parties

94

SECTION

 10.09

 Successor Group Agent

95

SECTION

 10.10

 Reliance on Group Agent

95

 

 

 

ARTICLE XI

INDEMNIFICATION

96

 

 

 

 

SECTION

 11.01

 Indemnification

96

SECTION

 11.02

 Tax Indemnification

99

SECTION

 11.03

 Additional Costs

102

SECTION

 11.04

 Procedures for Indemnification; Etc

103

SECTION

 11.05

 Other Costs and Expenses

104

 

 

 

ARTICLE XII

MISCELLANEOUS

105

 

 

 

 

SECTION

 12.01

 Term of Agreement

105

SECTION

 12.02

 Waivers; Amendments

105

SECTION

 12.03

 No Implied Waiver; Cumulative Remedies

105

SECTION

 12.04

 No Discharge

105

SECTION

 12.05

 Notices

106

SECTION

 12.06

 Governing Law; Submission to Jurisdiction

106

-ii-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

Table of Contents

 

SECTION

 12.07

 Integration

107

SECTION

 12.08

 Counterparts; Severability

107

SECTION

 12.09

 Set-Off

107

SECTION

 12.10

 Successors and Assigns

107

SECTION

 12.11

 Confidentiality

111

SECTION

 12.12

 Payments Set Aside

112

SECTION

 12.13

 No Petition

112

SECTION

 12.14

 Characterization of the Transactions Contemplated by this Agreement

112

SECTION

 12.15

 WAIVER OF JURY TRIAL

112

SECTION

 12.16

 Loans

113

SECTION

 12.17

 TFL or Tesla Motors, Inc. Liability

113

SECTION

 12.18

 Limitation on Consequential, Indirect and Certain Other Damages

113

SECTION

 12.19

 Ratable Payments

113

SECTION

 12.20

 No Third Party Beneficiaries; Hedge Counterparties

113

 

Schedule 1

Schedule of Litigation

Schedule 2

Schedule of Corporate and Limited Liability Company Names, Trade

 

Names or Assumed Names

Schedule 3

Description of Electronic Lease Vault

Schedule 4

Ineligible Assignees

Schedule 5

Insurance Requirements

Schedule 6

Notice Addresses

Schedule 7

Credit and Collection Policy

Schedule 8

[Reserved]

Schedule 9

Short-Term Note Rate

 

 

Exhibit A

Form of Loan Request

Exhibit B

Form of Control Agreement

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Notice of Warehouse SUBI Lease Allocation

Exhibit E

Form of Pool Cut Report

Exhibit F

Form of Notice of Securitization Take-Out

Exhibit G

Form of Securitization Take-Out Certificate

Exhibit H

[RESERVED]

Exhibit I

[RESERVED]

Exhibit J

[RESERVED]

Exhibit K

[RESERVED]

Exhibit L

[RESERVED]

Exhibit M

Form of Assignment and Acceptance Agreement

Exhibit N

Form of Assumption Agreement

 

 

 

-iii-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of August 31,
2016 by and among the following parties:

(i) Tesla 2014 WAREHOUSE SPV LLC, a Delaware limited liability company, as
Borrower (the “Borrower”);

(ii) TESLA FINANCE LLC, a Delaware limited liability company, in its individual
capacity (“TFL”) and as Servicer (as defined below);

(iii) DEUTSCHE BANK AG, NEW YORK BRANCH,  as Administrative Agent;

(iv) DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Lender; and

(v) DEUTSCHE BANK AG, NEW YORK BRANCH, as Group Agent.

R E C I T A L S:

WHEREAS, the Borrower desires to purchase or otherwise acquire from TFL the
Warehouse SUBI Certificate (as defined below) and the Warehouse SUBI represented
thereby from time to time pursuant to the Warehouse SUBI Sale Agreement (as
defined below);

WHEREAS, the Borrower desires to fund such purchases and acquisitions through
the borrowing of Loans (as defined below) from the Lenders subject to the terms
of this Agreement;

WHEREAS, the Borrower desires to pledge such Warehouse SUBI Certificate and the
special unit of beneficial interest in certain leases and leased vehicles
represented thereby to secure such Loans; and

WHEREAS, the Servicer has agreed to service and administer all such contracts,
related receivables and property in accordance with the terms hereof and of the
Warehouse SUBI Servicing Agreement (as defined below).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following respective meanings:

“48+ Month Limit” shall have the meaning specified in the Fee Letter.

“Additional Costs” shall have the meaning specified in Section 11.03.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Additional Warehouse SUBI Assets” shall mean those Trust Assets allocated by
the Trust to the Warehouse SUBI from time to time after the Closing Date in
accordance with the Warehouse SUBI Supplement.

“Administrative Agent” shall mean Deutsche Bank AG, New York Branch, in its
capacity as contractual representative for the Group Agents and the Lenders
hereunder, and any successor thereto in such capacity appointed pursuant to
Article IX.

“Administrative Charge” shall mean, with respect to any Lease, any payment
(whether or not part of the fixed monthly payment) payable by the applicable
Lessee representing an Excess Mileage Fee or Excess Wear and Tear Fee.

“Administrative Trustee” shall have the meaning specified in the Trust
Agreement.

“Advance Rate” has the meaning specified in the Fee Letter.

“Adverse Claim” shall mean a lien, security interest, charge or encumbrance, or
other similar right or claim in, of or on any Person’s assets or properties in
favor of any other Person.

“Affected Person” shall mean the Administrative Agent, each Group Agent, each
Lender, each Program Support Provider and their respective Affiliates, permitted
assignees, successors and participants.

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, another Person or a Subsidiary of such other Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock or otherwise.  No Lender Party shall, solely as a result of its status as
a Lender Party, be deemed to be an Affiliate of the Borrower or TFL.

“AIFM Regulation” means Regulation (EU) No 231/2013.

“AIFMD” means the European Union Alternative Investment Fund Managers Directive
(Directive 2011/61/EU).

“Alternate Base Rate” shall mean, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall at all times be
equal to the greatest of (i) the Prime Rate on such day, (ii) (x) the rate equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it,
plus (y) one-half of one percent (1/2%) and (iii) (x) the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such

-2-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m. (London time) on such day as the
rate for U.S. dollar deposits with a maturity of thirty (30) days, plus (y) one
percent (1.00%).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Tesla Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Assignment and Acceptance Agreement” shall mean an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit M hereto.

“Assumption Agreement” has the meaning set forth in Section 12.10.

“Automotive Lease Guide” shall mean (a) if available, the publication of such
name which includes residual factors or any successor to such publication
consented to by the Administrative Agent and each Group Agent or (b) if such
publication described in clause (a) is not available, any other publication
reasonably acceptable to the Borrower and the Administrative Agent.

“Available Amounts” shall mean, with respect to any Payment Date and the related
Settlement Period, the sum of the following amounts, without duplication:
(i) Collections, (ii) Residual Advances, (iii) Monthly Payment Advances, (iv)
amounts transferred from the Reserve Account for such Payment Date, (v)
Repurchase Amounts, (vi) Reallocation Proceeds, (vii) Interest Rate Hedge
Receipts received for such Payment Date and (viii) after an Event of Default,
all other amounts available in the Warehouse SUBI Collection Account on such
Payment Date.

“Available Facility Limit” shall mean the Facility Limit minus the Loan Balance.

“Back-Up Servicer” shall mean, initially, the entity designated as such pursuant
to Section 5.03, in its capacity as back-up servicer under the Transaction
Documents, and any successor thereto in such capacity  appointed pursuant to the
Warehouse SUBI Servicing Agreement; provided, however, that if the Back-Up
Servicer is terminated as provided in Section 4.3(b) of the Warehouse SUBI
Servicing Agreement, then thereafter no Back-Up Servicer shall be required, no
Back-up Servicing Fee shall be payable and all references to the Back-Up
Servicer shall be ignored (except to the extent provided in Section 4.3(b) of
the Warehouse SUBI Servicing Agreement).

“Back-Up Servicing Fee” shall mean, with respect to the Warehouse SUBI, if there
is a Back-Up Servicer, the fee payable on each Payment Date with respect to each
Settlement Period equal to the amount designated pursuant to Section 5.03.

-3-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Back-Up Servicing Fee Rate” shall mean the rate designated pursuant to Section
5.03.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Interest Rate” shall mean, for any day during any Interest Period for any
Loan (or any portion thereof), an interest rate per annum equal to the
Eurodollar Rate on such day; provided, however, that if any Lender shall have
notified the Borrower that the introduction of or any change in, or in the
interpretation of, any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Lender to
fund such Loan at the Bank Interest Rate set forth above (and such Lender shall
not have subsequently notified the Borrower that such circumstances no longer
exist), the Bank Interest Rate for each day on and after such notice that has
not been withdrawn by such Lender shall be an interest rate per annum equal to
the Alternate Base Rate in effect on such day; and provided, further, however,
that at all times following the occurrence and during the continuation of an
Event of Default the Bank Interest Rate shall be the Default Rate.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 United
States Code.

“Base Residual Value” shall mean, with respect to any Leased Vehicle and the
related Lease, the lesser of (i) the TFL Residual Value, and (ii) the
Mark-to-Market MRM Residual Value.

“Base RV Limit” shall have the meaning specified in the Fee Letter.

“Borrower” shall have the meaning specified in the preamble to this Agreement.

“Breakage Fee” shall mean (i) for any Interest Period for which a repayment of a
Loan is made for any reason on any day other than a Payment Date, or (ii) to the
extent that the Borrower shall, for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest and Usage Fee Amount (calculated without taking into account any
Breakage Fee or any shortened duration of such Interest Period pursuant to the
definition thereof) which would have accrued during such Interest Period on the
repaid principal amount of such Loan relating to such Interest Period had such
reductions not been made (or, in the case of clause (ii) above, the amounts so
failed to be borrowed in connection with any such request for funding by the
Borrower), exceeds (B) the income, if any, received by the related Lender from
the investment of the proceeds of such repaid principal amount of such Loan (or
such amounts failed to be borrowed by the Borrower).  A certificate as to the
amount of any

-4-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Breakage Fee (including the computation of such amount) shall be submitted by
such Lender to the Borrower and the Administrative Agent and shall be conclusive
and binding for all purposes, absent manifest error.

“Business Day” shall mean (i) with respect to any matters relating to the
determination of the Eurodollar Rate, a day on which banks are open for business
in the City of New York and on which dealings in Dollars are carried on in the
London interbank market, and (ii) for all other purposes, any day other than a
Saturday, Sunday or other day on which banking institutions or trust companies
in the State of New York generally, the City of New York, Chicago, Illinois or
Palo Alto, California, are authorized or obligated by law, executive order or
governmental decree to be closed.

“Certificate of Title” shall mean any certificate, instrument or other document
or record issued or maintained by a state or other governmental authority in
respect of any motor vehicle for the purpose of evidencing the ownership of, or
any Adverse Claim in or against, such motor vehicle.

“Change in Control” shall mean the occurrence of any of the following:

(i)an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding Elon Musk and any of his heirs, beneficiaries or trusts), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
equity interests representing a majority of the voting power for election of
members of the board of directors or equivalent governing body of the Tesla
Motors, Inc. on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(ii)Tesla Motors, Inc. ceases to directly or indirectly own and control, 100% of
the equity and voting interests of TFL free and clear of all Adverse Claims; or

(iii)TFL ceases to directly or indirectly own 100% of the equity and voting
interests of the Borrower free and clear of all Adverse Claims.

“Closing Date” shall mean August 31, 2016.

“Collateral” shall have the meaning specified in Section 3.01(a).

“Collection Account Bank” shall mean the depository institution at which the
Warehouse SUBI Collection Account is established.

“Collections” shall mean, with respect to any Settlement Period, all amounts,
whether in the form of wire transfer or other form of electronic transfer or
payment, cash, checks

-5-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

or other instruments received by the Borrower or the Servicer or in a Permitted
Lockbox, a Permitted Account or the Warehouse SUBI Collection Account received
on or with respect to the Warehouse SUBI Leases and Warehouse SUBI Leased
Vehicles during such Settlement Period, (a) including the following: (i) Monthly
Lease Payments, Payments Ahead, Pull-Forward Payments, Prepayments,
Administrative Charges and any other payments under the Warehouse SUBI Leases
(other than Supplemental Servicing Fees); (ii) Net Liquidation Proceeds; and
(iii) any Net Insurance Proceeds not included in Net Liquidation Proceeds, but
(b) excluding such amounts received following such Settlement Period in respect
of Warehouse SUBI Leases and Warehouse SUBI Leased Vehicles that have been
repurchased or reallocated on or prior to the related Payment Date pursuant to
Section 2.2 of the Warehouse SUBI Servicing Agreement, Section 4.01 or 4.02
hereof or Section 2.7 of the Warehouse SUBI Sale Agreement.

“Commitment” of any Committed Lender shall mean:

(a)with respect to Deutsche Bank AG, New York Branch, in its capacity as a
Committed Lender, an amount equal to $300,000,000, as such amount may be reduced
or increased in accordance with this Agreement from time to time; and

(b)with respect to any other Committed Lender, an amount equal to the amount set
forth as its “Commitment Amount” in the Assignment and Acceptance Agreement or
Assumption Agreement pursuant to which such Committed Lender became a party
hereto or as otherwise agreed in writing by such Lender, in each case as such
amount may be reduced or increased in accordance with this Agreement from time
to time;

provided that any reduction (or termination) of the Facility Limit pursuant to
the terms of this Agreement pursuant to Section 2.11 shall reduce ratably (or
terminate) each Committed Lender’s Commitment and any acceleration of the Loans
shall terminate each Committed Lender’s Commitment.

“Commitment Amount” shall mean, with respect to any Committed Lender, the amount
described in clause (a) or (b) of the definition of “Commitment” applicable to
such Committed Lender.

“Committed Lenders” shall mean Deutsche Bank AG, New York Branch, and each other
Person that becomes a party hereto as a Committed Lender pursuant to an
Assignment and Acceptance Agreement, an Assumption Agreement or otherwise in
accordance with this Agreement.

“Competitor” shall mean any Person that has as a majority of its business the
manufacture of automobiles, or any Affiliate of that entity.

“Conduit Lender” shall mean each commercial paper conduit that becomes a party
hereto as a Conduit Lender pursuant to an Assumption Agreement or otherwise in
accordance with this Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.  

-6-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Control” shall have the meaning specified in Section 8-106 (or other section of
similar content as Section 8-106 of the UCC) of the Relevant UCC.

“Control Agreement” shall mean a control agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Administrative Agent among the Borrower, the Servicer or the Administrative
Agent, as secured party, and the depositary institution at which one or more
Eligible Accounts subject to the Control Agreement are maintained, as securities
intermediary or deposit bank.

“Credit and Collection Policy” shall mean the credit and collection policies and
practices related to the Warehouse SUBI Leases and Warehouse SUBI Leased
Vehicles maintained by the Servicer on behalf of the Trust pursuant to the
Warehouse SUBI Servicing Agreement and attached hereto as Schedule 7, as such
credit and collection policies and practices may be amended from time to time in
accordance with Section 6.04(d).  If the Back-Up Servicer becomes the Successor
Servicer under the Warehouse SUBI Servicing Agreement, the Credit and Collection
Policy shall be, with respect to such Successor Servicer, those collection
policies that the Back-Up Servicer uses to service similar assets and which at
all times shall be consistent with the collection practices used by servicers of
comparable size and experience.

“Credit Loss” shall mean, with respect to any Settlement Period, the aggregate
Securitization Value (determined as of the first day of such Settlement Period)
of Warehouse SUBI Leases that became Defaulted Leases during such Settlement
Period, net of all Net Liquidation Proceeds received during such Settlement
Period with respect to Warehouse SUBI Leases that are Defaulted Leases.

“Credit Loss Ratio” shall mean, for any Settlement Period, a fraction, expressed
as a percentage, the numerator of which equals the Credit Loss for such
Settlement Period and the denominator of which equals the aggregate
Securitization Value of all Warehouse SUBI Leases as of the first day of such
Settlement Period.

“Credit Loss Ratio Trigger” shall have the meaning specified in the Fee Letter.

“CRR” means Regulation No 575/2013 of the European Parliament and of the Council
as published in the Official Journal of the European Union on 27 June 2013 as
amended from time to time and as implemented by the Member States of the
European Union, together with the Corrigendum to Regulation 575/2013.

“Cut-Off Date” shall mean, (i) with respect to the Leases and Leased Vehicles
allocated to the Warehouse SUBI on the Initial Loan Date, the close of business
on July 31, 2016 and (ii) with respect to the Leases and Leased Vehicles
thereafter allocated to the Warehouse SUBI, the close of business on the last
day of the calendar month immediately preceding the calendar month during which
such Leases and Leased Vehicles are allocated to the Warehouse SUBI, or such
other date agreed to by the Borrower and the Administrative Agent in connection
with the foregoing.

“Debt” shall mean, as to any Person, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by

-7-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee under capital leases, (v) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person, (vi) all net obligations of such Person in respect of
interest rate or currency hedges, (vii) all reimbursement obligations of such
Person in respect of any letters of credit and (viii) all Debt of others
Guaranteed by such Person.

“Default” shall mean an event which, but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Default Rate” shall mean, on any date, an interest rate per annum equal to the
sum of the Alternate Base Rate on such date plus 2.0%.

“Defaulted Lease” shall mean (x) any Lease that, by its terms, is delinquent
more than 120 days, or (y) with respect to any Lease that is delinquent less
than 120 days, the Servicer has (i) determined, in accordance with the Credit
and Collection Policy, that eventual payment in full is unlikely, or (ii)
repossessed the related Leased Vehicle, or (z) a Lease with respect to which the
Servicer has received notification that the related Lessee is the subject of a
bankruptcy proceeding.

“Defaulted Vehicle” shall mean a Warehouse SUBI Leased Vehicle the related Lease
for which is a Defaulted Lease.

“Delaware Trustee” shall have the meaning specified in the Trust Agreement.

“Delayed Amount” shall have the meaning specified in Section 2.01.

“Delayed Funding Date” shall have the meaning specified in Section 2.01.

“Delayed Funding Notice” shall have the meaning specified in Section 2.01.

“Delayed Funding Notice Date” shall have the meaning specified in Section 2.01.

“Delaying Group” shall have the meaning specified in Section 2.01.

“Delaying Lender” shall have the meaning specified in Section 2.01.

“Delinquency Ratio” shall mean, for any Settlement Period, the ratio (expressed
as a percentage) of (i) the aggregate Securitization Value of Warehouse SUBI
Leases that are Delinquent Leases as of the last day of such Settlement Period
to (ii) the aggregate Securitization Value of all Warehouse SUBI Leases as of
the last day of such Settlement Period.

“Delinquency Ratio Trigger” shall have the meaning specified in the Fee Letter.

“Delinquent Lease” shall mean a Lease with respect to which all or any portion
of any Monthly Lease Payment or other payment due thereunder remains unpaid for
more than 60 days from the due date of such payment, but excludes Defaulted
Leases.

-8-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Deposit Date” shall mean, with respect to a Settlement Period, the Business Day
immediately preceding the related Payment Date.

“Designated Person” shall mean a person or entity:  

(i) listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;

(ii)named as a “Specially Designated National and Blocked Person” (“SDN”) on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (“SDN List”) or
is otherwise the subject of any Sanctions Laws and Regulations; or

(iii)in which an entity or person on the SDN List has 50% or greater ownership
interest or that is otherwise controlled by an SDN.

“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the calendar month in which such Payment Date occurs, or, if such 15th day is
not a Business Day, the next succeeding Business Day.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Early Lease Termination Date” shall mean, with respect to any Lease, the date
on which such Lease is terminated prior to its Lease Maturity Date (including in
connection with a Lease Pull-Forward) for a reason other than becoming a
Defaulted Lease.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Chattel Paper” shall have the meaning specified in Section 9-102(a)
of the UCC (or other section of similar content of the Relevant UCC).

“Electronic Lease Vault” shall mean the Electronic Chattel Paper vault system
described in Schedule 3, using the eOriginal process for all vehicle leases
originated by or for the Trust, including the Leases.

-9-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Eligible Account” shall mean either (i) a segregated trust account with the
trust department of a depository institution organized under the laws of the
United States of America or any State thereof or the District of Columbia (or
any domestic branch of a foreign bank), having a short-term deposit rating of at
least “A-1” by S&P and at least “P-1” by Moody’s, having trust powers and acting
as trustee for funds deposited in such account, or (ii) a segregated deposit
account with a depository institution organized under the laws of the United
States of America or any State thereof (or any domestic branch of a foreign
bank) the long-term deposit obligations of which are rated “AA+” or higher by
S&P and “Aa3” or higher by Moody’s and the short-term debt obligations of which
are rated “A-1” by S&P and “P-1” by Moody’s, or (iii) a segregated securities
account with a securities intermediary organized under the laws of the United
States of America or any State thereof (or any domestic branch of a foreign
bank) the long-term deposit obligations of which are rated “AA+” or higher by
S&P and “Aa3” or higher by Moody’s and the short-term debt obligations of which
are rated “A-1” by S&P and “P-1” by Moody’s.

“Eligible Assignee” shall mean a Person that is neither a Competitor nor a
Person listed on Schedule 4 hereto nor an Affiliate thereof.

“Eligible Interest Rate Hedge” shall mean an Interest Rate Hedge in form and
substance acceptable to the Administrative Agent which is entered into pursuant
to and in compliance with Section 6.01(m) and which (i) in the case of an
interest rate swap, designates “USD-LIBOR-BBA” (as defined in the ISDA
Definitions) as the floating rate option with a designated maturity of one
month; (ii) provides that any payments made by the Eligible Interest Rate Hedge
Provider shall be made directly to the Warehouse SUBI Collection Account; (iii)
includes an acknowledgment by the Eligible Interest Rate Hedge Provider of the
collateral assignment of the applicable Interest Rate Hedge by the Borrower to
the Administrative Agent, (iv) provides that it may not be amended, terminated,
waived or assigned by the Eligible Interest Rate Hedge Provider without the
prior written consent of the Administrative Agent and each Group Agent, (v) has
an amortizing notional amount in accordance with an amortization schedule
acceptable to the Administrative Agent, and (vi) which is not required to be
“cleared” and does not require any posting of “margin.”  

“Eligible Interest Rate Hedge Provider” shall mean, with respect to an Interest
Rate Hedge, (a) Deutsche Bank AG, New York Branch, or an Affiliate thereof or
(b) a financial institution that has applicable ratings equal to at least the
Required Ratings.

“Eligible Investments” shall mean book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:

(a)obligations of the United States or any agency thereof, provided such
obligations are guaranteed as to the timely payment of principal and interest by
the full faith and credit of the United States;

(b)general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia that at the time of acquisition thereof are
assigned the highest ratings by S&P and Moody’s;

-10-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(c)interests in any money market mutual fund which at the date of investment in
such fund has the highest fund rating by each of Moody’s and S&P which has
issued a rating for such fund (which, for S&P, shall mean a rating of “AAAm” or
“AAAmg”);

(d)commercial paper which at the date of investment has ratings of at least
“A‑1” by S&P and “P-1” by Moody’s (including commercial paper meeting the
foregoing criteria issued by a Committed Lender);

(e)certificates of deposit, demand or time deposits, Federal funds or banker’s
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof (or any U.S. branch
or agency of a foreign bank) and subject to supervision and examination by
Federal or state banking authorities, provided that the short-term unsecured
deposit obligations of such depository institution or trust company at the date
of investment are then rated at least “P-1” by Moody’s and “A-1” by S&P;

(f)demand or time deposits of, or certificates of deposit issued by, any bank,
trust company, savings bank or other savings institution, which deposits are
fully insured by the Federal Deposit Insurance Corporation, provided that the
long-term unsecured debt obligations of such bank, trust company, savings bank
or other savings institution are rated at the date of investment at least “Aa2”
by Moody’s and “AA-” by S&P; and

(g)such other investments approved by the Administrative Agent and each Group
Agent.

“Eligible Lease” shall mean a Lease as to which the following are true:

(i)was originated in the United States by or for the Trust (A) in the ordinary
course of the Trust’s business without the involvement of any motor vehicle
dealer that is not an Affiliate of a Tesla Party, and (B) pursuant to a Lease
Origination Agreement which provides for recourse to Tesla Motors, Inc. in the
event of certain defects in the Lease, but not for default by the Lessee;

(ii)the Lease and the related Leased Vehicle are owned by the Trust or a Trustee
(or a co-trustee) on behalf of the Trust, free of all Liens;

(iii)the Lease was originated in compliance with, and complies with, all
material applicable legal requirements, including, to the extent applicable, the
Federal Consumer Credit Protection Act, Regulation M of the Board of Governors
of the Federal Reserve, all federal and state leasing and consumer protection
laws and all state and federal usury laws;

(iv)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given by the originator of such Lease in connection with
(A) the origination of such Lease, (B) the execution, delivery and performance
by such originator of such Lease and (C) the acquisition by the Trust or a
Trustee (or a co-trustee) on behalf of the Trust of

-11-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

such Lease and the related Leased Vehicle, have been duly obtained, effected or
given and are in full force and effect as of such date of origination or
acquisition;

(v)the Lease (A) is the legal, valid and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as such enforceability may be limited by (I) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting the enforcement of creditors’ rights in general,
or (II) general principles of equity (whether considered in a suit at law or in
equity) and (B) is Electronic Chattel Paper and is not Tangible Chattel Paper,
and there exists a single, authoritative copy of the record or records
comprising such Electronic Chattel Paper, which copy is unique and identifiable
(all within the meaning of Section 9-105 of the UCC (or other section of similar
content of the Relevant UCC)), held in the Electronic Lease Vault;

(vi) (A) no right of rescission, setoff, counterclaim or any other defense
(including defenses arising out of violations of usury laws) of the related
Lessee to payment of the amounts due thereunder has been asserted or threatened
with respect thereto and (B) the Lease has not been satisfied, subordinated,
rescinded, canceled or terminated;

(vii)the Lease is a closed-end Lease that (A) requires equal monthly payments to
be made within not less than 24, and not more than 48 months of the date of
origination of such Lease, and (B) requires such payments to be made by the
related Lessee within 21 days after the billing date for such payment;

(viii)the Lease is payable solely in Dollars;

(ix)the related Lessee is a Person located in one or more of the 50 states of
the United States or the District of Columbia and is not (i) TFL or any of its
Affiliates, or (ii) the United States of America or any State or local
government or any agency or political subdivision thereof;

(x)the Lease requires the related Lessee to maintain insurance against loss or
damage to the related Leased Vehicle under an insurance policy that names the
Trust or a Trustee (or a co-trustee) on behalf of the Trust as a loss payee;

(xi)the related Leased Vehicle is titled in the name of the Trust or a Trustee
(or a co-trustee) on behalf of the Trust or such other name (which may be an
abbreviation of any of the foregoing or other designation) as may be required by
the related registrar of title or applicable requirements of Law to reflect the
interest of the Trust therein (or properly completed applications for such title
have been submitted to the appropriate titling authority) and all transfer and
similar taxes imposed in connection therewith have been paid;

(xii)the Lease is fully assignable by the originator and does not require the
consent of the related Lessee as a condition to any transfer, sale or assignment
of the rights of the originator under such Lease;

-12-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(xiii)the Lease has not been extended or otherwise been compromised, and the
provisions thereof have not been adjusted, waived or modified, in each case in
any material respect, except in accordance with the Credit and Collection
Policy;

(xiv)the Lease was originated in accordance with all material requirements of
the Credit and Collection Policy;

(xv)the Lease is not (a) more than 29 days past due, (b) a Delinquent Lease, (c)
a Defaulted Lease or (d) a Lease as to which any of the payments shall have been
waived (other than deferrals and waivers of late payment charges or fees owing
to the Servicer as Supplemental Servicing Fees permitted under the Warehouse
SUBI Servicing Agreement);

(xvi)the Lease is a “true lease”, as opposed to a lease intended as security,
under the laws of the State in which it was originated;

(xvii)the Lease fully amortizes to an amount equal to the TFL Residual Value
based on the related lease rate, which is calculated on a constant yield basis,
and provides for level payments over its term (except for the payment of such
TFL Residual Value);

(xviii)the Securitization Value of the Lease, as of its origination date, is
greater than $30,000 but not greater than $200,000;

(xix)no selection procedures reasonably anticipated to be adverse to the Lender
Parties were utilized in selecting such Lease from among the Leases allocated to
the UTI meeting the other selection criteria set forth in this definition;

(xx)the related Leased Vehicle was sold by Tesla Motors, Inc. to the Trust or by
a Subsidiary of Tesla Motors, Inc. originating the Lease to the Trust, in each
case without any fraud or material misrepresentation by Tesla Motors, Inc. or
such Subsidiary;

(xxi)the Lease does not contain a confidentiality provision that purports to
restrict the ability of the Administrative Agent or any Lender to exercise its
rights under this Agreement, including its right to review the Lease;

(xxii)with respect to which the related Lessee has not been identified on the
records of TFL as being the subject of an Event of Bankruptcy;

(xxiii)with respect to which there is no material breach, default, violation or
event of acceleration existing under the Lease, and there is no event which,
with the passage of time, or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration;

(xxiv)the Lessee of which (x) receives a statement, invoice or other instruction
directing payment to a Permitted Lockbox or a Permitted Account or
(y) authorizes the Servicer to debit the Lessee’s account for each scheduled
payment;

(xxv)with respect to which a scheduled payment has been made;

-13-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(xxvi)with respect to which TFL is not required to perform any additional
service for, or perform or incur any additional obligation to, the related
Lessee in order to enforce the related Lease;

(xxvii)the related Leased Vehicle is new on the date of origination of such
Lease;

(xxviii)the Lessee of which (or, if the Lessee is an entity, the natural person
who is the co-lessee or guarantor under the Lease and an owner of the Lessee)
has a FICO Score of not less than 600;

(xxix)the Lessee of which is a Lessee of no more than two other existing Leases;
and

(xxx)the Lease provides that the Excess Mileage Fee applies if mileage exceeds a
threshold not greater than 15,000 miles per year.

“Entitlement Holder” shall have the meaning specified in Section 8-102(a)(7) of
the UCC (or other section of similar content of the Relevant UCC).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean, with respect to TFL or the Borrower, as the case
may be, any Person which is a member of any group of organizations (i) described
in Section 414(b) or (c) of the Internal Revenue Code of which TFL or the
Borrower is a member, or (ii) solely for the purposes of potential liability
under Section 412 of the Internal Revenue Code, described in Section 414(m) or
(o) of the Internal Revenue Code of which TFL or the Borrower is a member.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means with respect to an Interest Period, an interest rate per
annum equal to the rate for one-month deposits in Dollars, which rate is
designated as “LIBOR01” on the Reuters Money 3000 Service as of 11:00 a.m.,
London time, two (2) LIBOR Business Days prior to the first day of such Interest
Period; provided, however, that (a) in the event that no such rate is shown, the
LIBOR Rate shall be determined by reference to such other comparable available
service for displaying Eurodollar rates as may be reasonably selected by the
Administrative Agent; (b) in the event that the rate appearing on such page or
as so determined by the Administrative Agent shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement, and (c) if no
such service is available, the LIBOR Rate shall be the rate per annum equal to
the average (rounded upward to the nearest 1/100th of 1%) of the rate at which
the Administrative Agent offers deposits in Dollars at or about 10:00 a.m., New
York City time, two (2) LIBOR Business Days prior to the beginning of the
related Interest Period, in the interbank eurocurrency market where the
eurocurrency and foreign currency and

-14-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

exchange operations in respect of its Eurodollar loans are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the applicable portion of the
Loan Balance to be accruing interest at the LIBOR Rate during such Interest
Period.

“European Union” means the supranational organization of states established with
that name by the Treaty on European Union (signed in Maastricht on 7 February
1992) as enlarged or reduced by the Treaty of Accession (signed in Athens on 16
April 2003), and as may be enlarged from time to time by the agreement of the
member states thereof.

“eVault Letter Agreement” shall mean that certain letter agreement relating to
Warehouse SUBI Leases dated on or about August 31, 2016, by and among TFL, the
Trust, the Administrative Agent and eOriginal, Inc.

“Event of Bankruptcy” shall mean, for any Person:

(i)that such Person shall admit in writing its inability to, pay its debts as
they become due; or

(ii)a proceeding shall have been instituted seeking a decree or order for relief
in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or for all or
substantially all of its property, or for the winding-up or liquidation of its
affairs and (A) an order for relief is entered or (B) such proceeding remains
unstayed or undismissed for a period of 60 days in a court having jurisdiction
in the premises; or

(iii)the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or such
Person’s consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person or for all or substantially all of its
property, or any general assignment for the benefit of creditors; or

(iv)the holders of the equity of such Person or the board of directors or board
of managers or other governing body of such Person shall adopt any resolution
for such Person authorizing any of the actions set forth in the preceding clause
(iii).

“Event of Default” shall mean an event described in Section 8.01.

-15-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Excess Concentration Amount” shall mean, with respect to all Warehouse SUBI
Leases that are Eligible Leases on such date, the sum of, without duplication,
the amounts (if any) by which:

(i)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with Lease Maturity Dates occurring more than 48 months from the
date of origination of such Leases exceeds the 48+ Month Limit;

(ii)the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases scheduled to reach their Lease Maturity Date in any one (1)
month exceeds the Single Month Maturity Limit;

(iii)the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases scheduled to reach their Lease Maturity Date in any 6
consecutive months exceeds the Six Month Maturity Limit;

(iv)the aggregate Base Residual Value of all Warehouse SUBI  Leases that are
Eligible Leases exceeds the Base RV Limit;

(v)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases that cause the weighted average FICO Score of all Lessees (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of all Warehouse SUBI
Leases that are Eligible Leases to be less than the WA FICO Limit; in
determining which Warehouse SUBI Lease causes such weighted average FICO Score
to be less than the WA FICO Limit, the Warehouse SUBI Lease or Warehouse SUBI
Leases most recently originated or purchased by the Trust shall be treated as
causing such breach;

(vi)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with respect to which the FICO Score of the related Lessee (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of such Eligible Leases
is less than the Minimum FICO Limit Score exceeds the Minimum FICO Limit;  

(vii) the aggregate Securitization Value of all Warehouse SUBI Leases originated
in any state (other than California) that are Eligible Leases exceeds the Single
State (Non-CA) Limit; and

(viii)the aggregate Securitization Value of all Warehouse SUBI Leases originated
in the State of California that are Eligible Leases exceeds the Single State
(CA) Limit.

“Excess Mileage Fee” shall mean, with respect to any Lease or Leased Vehicle,
any applicable charge for excess mileage.

“Excess Wear and Tear Fee” shall mean, with respect to any Lease or Leased
Vehicle, any applicable charge for excess wear and tear.

-16-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an interest in a Loan or Commitment (or its interest
as an agent hereunder) pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment (or agency interest)
or (ii) such Recipient changes its lending office, except in each case to the
extent that, pursuant to Section 11.02, amounts with respect to such Taxes were
payable either to such Recipient's assignor immediately before such Lender
became a party hereto or to such Recipient immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 11.02(f) and (d) any Taxes imposed under FATCA.

“Facility Limit” shall mean $300,000,000, as such amount may be reduced from
time to time in accordance with Section 2.11 or terminated in accordance with
Section 8.02 or Section 12.01.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such sections of the Internal Revenue Code and any fiscal
or regulatory legislation adopted pursuant to such published intergovernmental
agreements.

“Fee Letter” shall mean the Fee Letter dated as of the Closing Date among TFL,
the Borrower, the Administrative Agent, the Group Agents and the Lenders,
setting forth the upfront fee and certain other fees and expenses payable to the
Administrative Agent and the Lenders by TFL and the Borrower.

“FICO Score” shall mean statistical credit scores based on methodology developed
by Fair, Isaac & Company, and which are obtained by lenders in connection with
lease applications to help assess a lessee’s creditworthiness.

“Financial Asset” shall have the meaning specified in Section 8-102(a)(9) of the
UCC (or other section of similar content of the Relevant UCC).

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements or
pronouncements by such other entity as approved by a significant segment of the
accounting profession, which are in effect from time to time.

-17-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Governmental Authority” shall mean any nation or government, any state, county,
city, town, district, board, bureau, office commission, any other municipality
or other political subdivision thereof (including any educational facility,
utility or other Person operated thereby), and any agency, department or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Group” shall mean, for any Committed Lender, Conduit Lender or Group Agent from
time to time party hereto, (a) in the case of any Committed Lender, such
Committed Lender, its Related Conduit Lender(s) (if any) and its Group Agent,
(b) in the case of any Conduit Lender, such Conduit Lender, its Related
Committed Lender’s other Related Conduit Lender(s) (if any), its Related
Committed Lender and its Group Agent and (c) in the case of any Group Agent,
such Group Agent and the Committed Lender and Conduit Lender(s) (if any) for
whom such Group Agent acts as agent hereunder.

“Group Agent” shall mean each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

“Group Agent Account” shall mean, with respect to any Group, the account(s)
designated in writing by the applicable Group Agent to the Borrower, the
Servicer and the Administrative Agent for purposes of receiving payments to or
for the account of the members of such Group hereunder.

“Guarantee” shall mean, as to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term “Guarantee” used as a verb has a corresponding meaning.

“Indemnified Amounts” shall have the meaning specified in Section 11.01.

“Indemnified Parties” shall mean the Administrative Agent, the Group Agents, the
Lenders, the Affected Persons and their respective assigns (if such assign is
permitted under the Transaction Documents), officers, directors, agents and
employees.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower hereunder and (b) to the extent not otherwise described in (a), Other
Taxes.

-18-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Indemnifying Party” shall have the meaning specified in Section 11.01.

“Initial Loan Balance” shall mean the principal amount of the initial Loans made
by the Lenders to the Borrower on the Initial Loan Date.

“Initial Loan Date” shall mean the first Business Day on which Leases are
allocated to the Warehouse SUBI and the Lenders fund the initial Loans under
this Agreement.

“Insurance Expenses” shall mean any Insurance Proceeds (i) applied to the repair
of the related Warehouse SUBI Leased Vehicle, or (ii) released to the related
Lessee in accordance with applicable law.

“Insurance Policy” shall mean any insurance policy (including any
self-insurance), including any residual value insurance policy, guaranteed
automobile protection policy, comprehensive, collision, public liability,
physical damage, personal liability, contingent and excess liability, accident,
health, credit, life or unemployment insurance or any other form of insurance or
self‑insurance, to the extent that any such policy or self‑insurance covers or
applies to the Trust, the Warehouse SUBI, any Warehouse SUBI Lease, any
Warehouse SUBI Leased Vehicle, any Lease or the ability of a Lessee to make
required payments with respect to the related Warehouse SUBI Lease or the
related Warehouse SUBI Leased Vehicle.

“Insurance Proceeds” shall mean, with respect to any Warehouse SUBI Leased
Vehicle, Warehouse SUBI Lease or Lessee, amounts paid to the Servicer, the Trust
or a Trustee on behalf of the Trust under an Insurance Policy and any rights
thereunder or proceeds therefrom (including any self‑insurance or applicable
deductible).

“Interest” shall mean, for any Interest Period (or portion thereof), the amount
of interest accrued on the Loan Balance during such Interest Period (or portion
thereof) in accordance with Section 2.02.

“Interest Carryover Shortfall” shall mean, with respect to any Payment Date, the
sum of (a) the excess of (i) the Interest Distributable Amount for the preceding
Payment Date over (ii) the amount that was actually paid to the Lenders in
respect of Interest, Usage Fee Amount and Unused Fee Amount on such preceding
Payment Date, and (b) interest on such excess, to the extent permitted by
applicable law, by reference to the Default Rate for the period from such
preceding Payment Date to but excluding the current Payment Date.

“Interest Distributable Amount” shall mean, with respect to any Payment Date, an
amount equal to the sum of (i) the aggregate amount of Interest, Usage Fee
Amount and Unused Fee Amount accrued during the related Interest Period and (ii)
the Interest Carryover Shortfall for such Payment Date.

“Interest Period” shall mean each period commencing on the first day of each
calendar month (or, in the case of the initial Interest Period hereunder, the
Closing Date) and ending on the last day of such calendar month (or in the case
of the initial Interest Period, the last day of September, 2016, or in the case
of the final Interest Period hereunder, the final Payment Date).

-19-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Interest Rate” shall mean, for any day during any Interest Period for any Loan
(or any portion thereof):

(a) if such Loan (or such portion thereof) is being funded by a Conduit Lender
on such day through the issuance of Short-Term Notes, the applicable Short-Term
Note Rate; or

(b) if such Loan (or such portion thereof) is being funded on such day by any
Lender other than a Conduit Lender, or by a Conduit Lender other than through
the issuance of Short-Term Notes (including if a Conduit Lender is then funding
such Loan (or such portion thereof) under a Program Support Agreement or if a
Committed Lender is then funding such Loan (or such portion thereof)), the
applicable Bank Interest Rate.

“Interest Rate Hedge” shall mean interest rate swap or interest rate cap
transactions between the Borrower and one or more Eligible Interest Rate Hedge
Providers which satisfies the definition of Eligible Interest Rate Hedge.

“Interest Rate Hedge Payment” shall mean, with respect to an Interest Rate Hedge
and any Payment Date, any net amount required to be paid (other than an Interest
Rate Hedge Termination Payment) under such Interest Rate Hedge by the Borrower
to an Interest Rate Hedge provider in respect of such Payment Date.

“Interest Rate Hedge Provider” means any Person that has entered into an
Interest Rate Hedge with the Borrower.

“Interest Rate Hedge Receipt” shall mean any net payment made to the Warehouse
SUBI Collection Account by an Interest Rate Hedge provider pursuant to an
Interest Rate Hedge.

“Interest Rate Hedge Termination Payment” shall mean, with respect to an
Interest Rate Hedge, the payment due by the Borrower to the related Interest
Rate Hedge provider or by such Interest Rate Hedge provider to the Borrower,
including any interest that may accrue thereon, upon the occurrence of an “early
termination date” under such Interest Rate Hedge.

“Interest Rate Hedge Trigger Event” shall mean the Eurodollar Rate is greater
than 2.0% per annum for a period of five consecutive Business Days (measured at
the close of each such Business Day).

“Internal Revenue Code” shall mean the U.S. Internal Revenue Code of 1986.

“Lease” shall mean any lease contract for a Leased Vehicle entered into for or
by the Trust or a Trustee on behalf of the Trust.

“[***]” shall mean [***], an [***].

“[***] Subservicing Agreement” shall mean the Servicing Agreement dated as of
December 18, 2013 between [***] as subservicer and the Servicer.

-20-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Lease Documents” shall mean, with respect to each Lease, (i) the Lease (the
electronic authoritative copy being held in the Electronic Lease Vault), (ii)
any documentation of the Lessee’s insurance coverage customarily maintained by
the Servicer, (iii) a copy of the application or application information of the
related Lessee, together with supporting information customarily maintained by
the Servicer which may include the following: factory invoices related to new
vehicles, credit scoring information or Trust purchase documentation, and
odometer statements required by applicable law, (iv) the original Certificate of
Title (or a copy of the application therefor if the Certificate of Title has not
yet been delivered by the applicable Registrar of Titles) or such other
documents, if any, that the Servicer keeps on file in accordance with its
customary practices indicating that title to the related Leased Vehicle is in
the name of the Trust (or such other name as directed by the Servicer pursuant
to Section 1(d) of the Warehouse SUBI Servicing Agreement), and (v) any and all
other documents that the Servicer keeps on file in accordance with its customary
practices related to such Lease or the related Leased Vehicle or Lessee,
including any written agreements modifying such Lease (including any extension
agreements).  Any of the items set forth in (i) through (v) may be photocopies
or other images thereof (including in electronic form) that the Servicer may
keep on file in accordance with its customary servicing procedures.

“Lease Implicit Rate” shall mean, with respect to any Lease, the annual rate of
finance charges used to determine the periodic rental payments stated in such
Lease.

“Lease Maturity Date” shall mean with respect to any Lease, the date on which
such Lease is scheduled to terminate as set forth in such Lease at its date of
origination.

“Lease Origination Agreement” shall mean an agreement between TFL and Tesla
Motors, Inc. or a Subsidiary of Tesla Motors, Inc. under which Tesla Motors,
Inc. or such Subsidiary originates Leases for the Trust, as the designee of TFL.

“Lease Pool” shall mean the Leases allocated to the Warehouse SUBI on any
Warehouse SUBI Lease Allocation Date.

“Lease Pull-Forward” shall mean, as of any date, any Lease that has been
terminated by the related Lessee before the related Lease Maturity Date under
any “pull-forward”, “pull-ahead” or other marketing program in order to allow
such Lessee, among other things, (i) to enter into a new lease contract for a
new Tesla vehicle, or (ii) to purchase a new Tesla vehicle; provided that the
Lessee is not in default on any of its obligations under the related Lease.

“Leased Vehicle” shall mean a Tesla automobile, together with all accessories,
parts and additions constituting a part thereof, and all accessions thereto,
leased to a Lessee pursuant to a Lease.

“Lender Party” shall mean any Lender, any Group Agent, the Administrative Agent
or any Program Support Provider.

“Lenders” shall mean the Conduit Lenders and the Committed Lenders.

-21-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Lessee” shall mean each Person that is a lessee under a Lease, including any
Person that executes a guarantee on behalf of such lessee.

“Lessee Partial Monthly Payment” shall mean, in connection with the payment by a
Lessee of less than 100% of the Monthly Lease Payment due with respect to a
Warehouse SUBI Lease, the actual amount paid by the Lessee toward such Monthly
Lease Payment.

“Lessor” shall mean the Trust, as lessor under a Lease.

“LIBOR Business Day” means any day of the year other than a Saturday, Sunday or
any day on which banking institutions in San Francisco, California, New York,
New York or London, England generally are required or authorized to be closed.

“Lien” shall mean any security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ liens, any liens that
attach to property by operation of law and statutory purchase liens to the
extent not past due.

“Limited Liability Company Agreement” shall mean the Limited Liability Company
Agreement of the Borrower dated as of October 10, 2014, as amended and restated
as of July 28, 2016.

“Liquidation Expenses” shall mean reasonable out-of-pocket expenses (not to
exceed, for any vehicle, the Liquidation Proceeds for such vehicle) incurred by
the Servicer in connection with the attempted realization of the full amounts
due or to become due under any Lease, including expenses of any collection
effort (whether or not resulting in a lawsuit against the Lessee under such
Lease) or other expenses incurred prior to repossession, recovery or return of
the Leased Vehicle, expenses incurred in connection with the sale or other
disposition of a Leased Vehicle that has been repossessed or recovered or has
become a Terminated Lease and expenses incurred in connection with making claims
under any related Insurance Policy.

“Liquidation Proceeds” shall mean gross amounts received by the Servicer
(including Excess Mileage Fees, Excess Wear and Tear Fees and sales proceeds
referred to in clause (i) of the definition of Off-Lease Net Liquidation
Proceeds) in connection with the attempted realization of the full amounts due
or to become due under any Lease and of the full value of the related Leased
Vehicle, whether from the sale or other disposition of the related Leased
Vehicle (irrespective of whether or not such proceeds exceed the related Base
Residual Value), the proceeds of any repossession, recovery or collection
effort, the proceeds of recourse or similar payments payable under the related
Lease Origination Agreement, receipt of Insurance Proceeds, application of the
related Security Deposit, the proceeds of any disposition fees or otherwise.

“Liquidity Agent” shall mean any Person acting as the administrator,
administrative agent, program administrator or in any similar capacity with
respect to a Conduit Lender’s Short-Term Note issuance program.

“Liquidity Agreement” shall mean any agreement entered into in connection with
this Agreement pursuant to which a Liquidity Provider agrees to make purchases
or advances to,

-22-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

or purchase assets from, a Conduit Lender in order to provide liquidity for such
Conduit Lender’s interests hereunder.

“Liquidity Provider” shall mean each bank or other financial institution that
provides liquidity support to a Conduit Lender pursuant to a Liquidity
Agreement.

“Loan” shall mean a loan made under this Agreement by a Lender to the Borrower.

“Loan Balance” shall mean at any time the outstanding principal amount of all
Loans.

“Loan Increase Date” shall mean, (i) with respect to the Warehouse SUBI Assets
allocated to the Warehouse SUBI on the Initial Loan Date, the Initial Loan Date,
and (ii) with respect to any subsequent Loan, the date on which such Loan is
made pursuant to Section 2.01(b) and 5.02.

“Loan Maturity Date” shall mean the Payment Date in September 2018.

“Loan Request” shall mean a loan request in substantially the form of Exhibit A
to this Agreement.

“Mark to Market Adjustment” shall mean, as of any Mark to Market Adjustment
Date, the sum of the following amounts calculated for each Warehouse SUBI Leased
Vehicle and the related Lease:  (i) the Base Residual Value of such Leased
Vehicle as determined prior to such Mark to Market Adjustment Date less (ii) the
Mark-to-Market MRM Residual Value of such Leased Vehicle determined as of such
Mark to Market Adjustment Date (including such date) for such Leased Vehicle;
provided that if at any time the foregoing calculation results in a number less
than the zero, then the Mark to Market Adjustment at such time shall be zero.

“Mark to Market Adjustment Date” shall mean the last day of each January, April,
July and October.

“Mark-to-Market MRM Residual Value” shall mean, with respect to any Warehouse
SUBI Leased Vehicle and the related Lease, as of any date, the lowest expected
value of such Leased Vehicle at the related Lease Maturity Date using a residual
value estimate produced by Automotive Lease Guide (assuming that the vehicle is
in “average” condition) based on the “Maximum Residualizable MSRP,” which
consists of the MSRP of the typically equipped vehicle and value adding options,
giving only partial credit or no credit for those options that add little or no
value to the resale price of the vehicle, calculated as of the time of
origination of the related Lease and as of the last day of each calendar month
immediately preceding each Mark to Market Adjustment Date prior to and, if
applicable, including such date.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition or operations of the Tesla Parties, taken as a whole, (ii)
the ability of any Tesla Party to perform its material obligations under this
Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of any material provision of this Agreement or any other
Transaction Document, (iv) the Administrative Agent’s security interest in all
or any significant

-23-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

portion of the Collateral, or (v) the collectability of all or any significant
portion of the Warehouse SUBI Assets; provided, that, for purposes of clause
(i), a Material Adverse Effect shall not include effects arising out of acts of
terrorism or war or the escalation or worsening thereof, weather conditions, or
other force majeure events.

“Matured Lease” as of any date shall mean any Lease that has reached its Lease
Maturity Date.

“Matured Vehicle” as of any date shall mean any Leased Vehicle the related Lease
of which has reached its Lease Maturity Date, which Leased Vehicle has been
returned to the Servicer.

“Maximum Loan Balance” shall mean, as of any date, the product of

(x) the Advance Rate,

multiplied by

(y) the amount equal to

(A) the Securitization Value of all Warehouse SUBI Leases on such date
(determined as of the last day of the Settlement Period immediately preceding
such date or, with respect to any new Lease Pool allocated to the Warehouse SUBI
on such date, as of the related Cut-Off Date),

minus

(B) without duplication, the sum of (1) the aggregate Securitization Value of
all Warehouse SUBI Leases that are Defaulted Leases, (2) the aggregate
Securitization Value of all Terminated Leases, (3) the aggregate Securitization
Value of all Warehouse SUBI Leases that are Delinquent Leases, (4) the aggregate
Securitization Value of all Warehouse SUBI Leases that are not Eligible Leases,
(5) the Excess Concentration Amount as of such date, and (6) the aggregate
Securitization Value of all Warehouse SUBI Leases and/or Warehouse SUBI Leased
Vehicles required to be purchased by the Servicer or required to be reallocated
by the Borrower to the UTI  on such date, in each case, to the extent included
in clause (y)(A).

“Member State” means a member state of the European Union.

“Minimum FICO Limit” shall have the meaning specified in the Fee Letter.

“Minimum FICO Limit Score” shall have the meaning specified in the Fee Letter.

“Monthly Lease Payment” shall mean, with respect to any Lease, the amount of
each fixed monthly payment payable by the related Lessee in accordance with the
terms thereof, net of any portion of such fixed monthly payment that represents
an Administrative Charge.

“Monthly Payment Advance” shall mean, when TFL is the Servicer, with respect to
any Warehouse SUBI Lease and any Settlement Period, an amount advanced by the
Servicer

-24-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

equal to the difference between the Monthly Lease Payment due and the Lessee
Partial Monthly Payment.

“Monthly Remittance Condition” shall mean (i) TFL is the Servicer, (ii) no Event
of Default or Servicer Default has occurred, and (iii) TFL has the Required
Ratings.

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

“MSRP” shall mean, with respect to any Leased Vehicle, the manufacturer’s
suggested retail price.

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
by such Person or any ERISA Affiliate on behalf of its employees and which is
covered by Title IV of ERISA.

“Net Insurance Proceeds” shall mean Insurance Proceeds net of related Insurance
Expenses.

“Net Liquidation Proceeds” shall mean Liquidation Proceeds net of related
Liquidation Expenses.

“Nonrecoverable Advance” means any Residual Advance or Monthly Payment Advance
made pursuant to Section 2.4 of the Warehouse SUBI Servicing Agreement that the
Servicer believes, in its good faith judgment, is not, or if made would not be,
ultimately recoverable from Net Liquidation Proceeds or otherwise from the
related Lease and the related Leased Vehicle.

“Notice of Termination” shall have the meaning specified in Section 8.02(a).

“Notice of Warehouse SUBI Lease Allocation” shall have the meaning specified in
the Warehouse SUBI Sale Agreement.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, federal or state regulatory authority,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic.

“Off-Lease Net Liquidation Proceeds” shall mean for each Terminated Vehicle sold
during or prior to any Settlement Period, (i) the sales proceeds received in
such Settlement Period from the sale of the Terminated Vehicle, minus (ii)
related Liquidation Expenses.

“Off-Lease Residual Value Net Liquidation Proceeds” shall mean, for each
Warehouse SUBI Lease that has reached its Turn In Date during any of the three
consecutive

-25-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Settlement Periods ended on the last day of the calendar month immediately
preceding any RVPR Calculation Date, an amount equal to (i) the sum of (A) the
proceeds received during such three consecutive Settlement Periods resulting
solely from the sale of the related Leased Vehicle at auction, or from a sale to
the related Lessee, but excluding, in each case, any such proceeds arising from
a sale or other disposition to, or advances made by, TFL or any Affiliate of
TFL, and (B) any applicable Excess Wear and Tear Fees and Excess Mileage Fees
received during such three consecutive Settlement Periods, but excluding any
such fees paid or advanced by or on behalf of TFL or any Affiliate of TFL, minus
(ii) any reconditioning expenses related to the foregoing.  Notwithstanding the
foregoing, the “Off-Lease Residual Value Net Liquidation Proceeds” of any Leased
Vehicle the Turn In Date for which is more than 60 days after the related Lease
Maturity Date shall be zero. For the avoidance of doubt, “Off-Lease Residual
Value Net Liquidation Proceeds” do not relate to (or include) any Lease that has
reached its Turn In Date if, at any time of determination, the related Leased
Vehicle has remained in TFL’s auction inventory.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

“Participant” shall have the meaning specified in Section 12.10(g).

“Participant Register” shall have the meaning specified in Section 12.10(h).

“Payments Ahead” shall mean any payment of all or a part of one or more Monthly
Lease Payments remitted by a Lessee with respect to a Lease in excess of the
Monthly Lease Payment due with respect to such Lease, which amount the Lessee
has instructed the Servicer to apply to Monthly Lease Payments due in one or
more subsequent Settlement Periods; provided, however, that Payments Ahead shall
exclude Pull-Forward Payments.

“Payment Date” shall mean the twentieth (20th) day of each calendar month or, if
such day is not a Business Day, the next succeeding Business Day, commencing on
October 20, 2016.

“Payoff Date” shall mean the first date following the Termination Date on which
the Loan Balance has been indefeasibly reduced to zero and all accrued Interest,
Usage Fee Amount, Unused Fee Amount and all other Secured Obligations have been
indefeasibly paid in full.

-26-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, at any time with respect to any Committed Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment Amount at such time
or (ii) if all Commitments hereunder have been terminated, the aggregate
principal amount of all Loans being funded by the Lenders in such Committed
Lender’s Group at such time, and (b) the denominator of which is (i) prior to
the termination of all Commitments hereunder, the aggregate Commitment Amounts
of all Committed Lenders at such time or (ii) if all Commitments hereunder have
been terminated, the aggregate principal amount of all Loans at such time.

“Permitted Account” shall mean each demand deposit or other account approved by
the Administrative Agent and each Group Agent and maintained in the United
States with a bank for depositing payments made by (or on behalf of) Lessees
including payments made by wire transfer or other methods of electronic payment
or transfer.

“Permitted Lockbox” shall mean a post office box approved by the Administrative
Agent and each Group Agent and located in the United States maintained by a bank
for the purpose of receiving payments made by (or on behalf of) the Lessees.

“Person” shall mean any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, business trust, bank, trust company, estate (including any
beneficiaries thereof), unincorporated organization or government or any agency
or political subdivision thereof.

“Plan” shall mean a “defined benefit plan” (as defined in Section 3(35) of
ERISA), which is subject to Title IV of ERISA or Section 412 of the Internal
Revenue Code (other than a Multiemployer Plan) with respect to which the
Borrower, TFL or any of its ERISA Affiliates, respectively was an “employer” (as
defined in Section 3(5) of ERISA) during the current year or immediately
preceding five years.

“Pool Cut Report” shall mean a report substantially in the form of Exhibit E
hereto.

“Portfolio Performance Condition” shall mean, on any date of determination, the
occurrence of any one or more of the following events:

(i)the annualized average of the Delinquency Ratios for any three (3)
consecutive Settlement Periods shall exceed [***]; or

(ii)the Residual Value Performance Ratio, as of any Statistically Significant
RVPR Calculation Date shall be less than [***]; or

(iii)the annualized average of the Credit Loss Ratios for the three (3) most
recent Settlement Periods shall exceed [***];

-27-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

provided, however, that a Portfolio Performance Condition shall no longer be
deemed to be continuing if:

(x) with respect to the Portfolio Performance Condition referred to in clause
(i), the annualized average of the Delinquency Ratios for the three (3) most
recent consecutive Settlement Periods subsequent to the occurrence of such
Condition shall be less than or equal to 3.5%,

(y) with respect to the Portfolio Performance Condition referred to in clause
(ii), the Residual Value Performance Ratio as of the first Statistically
Significant RVPR Calculation Date subsequent to the occurrence of such Condition
shall be greater than or equal to 40%,

(z) with respect to the Portfolio Performance Condition referred to in clause
(iii), the annualized average of the Credit Loss Ratios for the three (3) most
recent Settlement Periods subsequent to the occurrence of such Condition shall
be less than or equal to 2.0%.

“Potential Servicer Default” shall mean an event which, but for the lapse of
time or the giving of notice, or both, would constitute a Servicer Default.

“Prepayment” shall mean payment by a Lessee or other obligor in connection with
an early termination of a Lease.

“Prime Rate” shall mean, as of any date of determination, a per annum rate equal
to the “Prime Rate” listed in “Money Rates” section of The Wall Street Journal
(Northeast edition), changing when and as such rate changes.

“Principal Carryover Shortfall” shall mean, with respect to any Payment Date,
the excess of the Principal Distributable Amount for the preceding Payment Date
over the amount that was actually paid to the Lenders in reduction of the Loan
Balance on such preceding Payment Date, plus interest thereon at the Default
Rate for the period from the preceding Payment Date to such Payment Date.

“Principal Distributable Amount” shall mean, for any Payment Date, the aggregate
amount of principal payable on the Loans, equal to the sum of (i) the Principal
Distribution Amount and (ii) the Principal Carryover Shortfall for such Payment
Date.  Notwithstanding the above, the Principal Distributable Amount shall not
exceed the Loan Balance.

“Principal Distribution Amount” shall mean, with respect to any Payment Date,
(i) prior to the Termination Date, the amount (if any) by which the Loan Balance
(before giving effect to any payment pursuant to Section 2.04(c) in respect
thereof on such Payment Date, but after giving effect to any increase in respect
thereof if such Payment Date is a Loan Increase Date) exceeds the Maximum Loan
Balance for such Payment Date or (ii) on or after the Termination Date, all
remaining Available Amounts after giving effect to the payments pursuant to
Sections 2.04(c)(i) through (v) on such Payment Date.

“Proceeds” shall mean “proceeds” as defined in Section 9-102(a) of the UCC (or
other section of similar content of the Relevant UCC).

-28-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Program Support Agreement” shall mean any Liquidity Agreement and any other
agreement entered into by any Program Support Provider providing for: (a) the
issuance of one or more letters of credit for the account of a Conduit Lender,
(b) the issuance of one or more surety bonds for which a Conduit Lender is
obligated to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by any Conduit Lender to any Program Support Provider
of any Loan (or portions thereof or participation interest therein) and/or (d)
the making of loans and/or other extensions of credit to a Conduit Lender in
connection with such Conduit Lender’s Short-Term Note issuance program, together
with any letter of credit, surety bond or other instrument issued thereunder.

“Program Support Provider” shall mean any Liquidity Agent, any Liquidity
Provider and any other Person now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
a Conduit Lender pursuant to any Program Support Agreement.

“Pull-Forward Payment” shall mean, with respect to any Lease Pull-Forward, the
Monthly Lease Payments not yet due with respect to the affected Lease.

“Quarterly Report Date” shall mean the Determination Date in each of the months
of February, May, August and November.

“Rating Agencies” shall mean S&P and/or Moody’s.

“Reallocation Proceeds” shall mean (i) the proceeds allocated from the UTI to
the Warehouse SUBI in connection with a Securitization Take-Out (if any), or
(ii) the payment by TFL in connection with the reallocation of any Lease from
the Warehouse SUBI to the UTI (such payment to be not less than the
Securitization Value of such Lease) arising from a breach of TFL’s statements
and representations made in Section 4.02 or the Warehouse SUBI Sale Agreement or
from any covenant of TFL under Section 6.03 or 6.04 hereof or under Section 2.1,
2.2(a)-(c) or 2.3 of the Warehouse SUBI Servicing Agreement.

“Recipient” shall mean (a) the Administrative Agent, (b) each Group Agent and
(c) each Lender.

“Register” shall have the meaning set forth in Section 12.10.

“Regulatory Requirement” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage) or any change
therein after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency; provided
that for purposes of this definition, (x) the United States bank regulatory rule
titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modification to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall

-29-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (z) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Regulatory
Requirement”, regardless of the date enacted, adopted, issued or implemented.

“Related Committed Lender” shall mean, with respect to any Conduit Lender, each
Committed Lender which is, or pursuant to any Assignment and Acceptance
Agreement or Assumption Agreement or otherwise pursuant to this Agreement
becomes, included as a Committed Lender in such Conduit Lender’s Group, as
designated on its signature page hereto or in such Assignment and Acceptance
Agreement, Assumption Agreement or other agreement executed by such Committed
Lender, as the case may be.

“Related Conduit Lender” shall mean, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

“Relevant UCC” shall mean the Uniform Commercial Code as in effect from time to
time in all applicable jurisdictions.

“Repurchase Amount” shall mean, with respect to any Lease to be repurchased by
the Servicer or reallocated to the UTI pursuant to Section 2.2 of the Warehouse
SUBI Servicing Agreement, Section 4.01 or 4.02 hereof or Section 2.7 of the
Warehouse SUBI Sale Agreement, the Securitization Value of such Lease as of the
end of the Settlement Period preceding the Deposit Date in which such repurchase
or reallocation occurs.

“Required Aggregate Notional Principal Amount” shall mean, at any time with
respect to all Eligible Interest Rate Hedges in full force and effect at such
time, an aggregate notional amount at such time and at all future Payment Dates
equal to (a) upon the occurrence of the Interest Rate Hedge Trigger Event or
upon entering into or terminating any Interest Rate Hedge thereafter pursuant to
Section 6.01(m), the Loan Balance at such time and the expected Loan Balance on
each future Payment Date, in accordance with an amortization schedule agreed
between the Borrower and the Administrative Agent, and (b) at any other time
after the occurrence of the Interest Rate Hedge Trigger Event, an amount not
less than 90% and not greater than 110% of the Loan Balance on such date and not
less than 90% and not greater than 110% of the expected Loan Balance on such
future Payment Date.

“Required Discount Rate” shall have the meaning specified in the Fee Letter.

“Required Ratings” shall mean both of (1) either a short term rating from S&P of
at least “A-1” or a long-term unsecured rating from S&P of at least “AA+” and
(2) either a short term rating from Moody’s of at least “P-1” or a long-term
unsecured rating from Moody’s of at least “Aa1.”

-30-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Required Reserve Account Balance” shall mean, as of any date, an amount equal
to the product of (a) 1.0% times (b) the aggregate Securitization Value of all
outstanding Warehouse SUBI Leases on such date, after giving effect to the
allocation (if any) of a Lease Pool to the Warehouse SUBI on such date and a
Securitization Take-Out (if any) on such date; provided that (1) on any date on
and after the date on which any Commitments terminate, the Required Reserve
Account Balance shall be an amount equal to the Required Reserve Account Balance
in effect on the day immediately preceding such date on which such Commitments
terminate, and (2) on any date on and after the payment of all funds in the
Reserve Account to the Lenders following the maturity of the Loan Balance has
been accelerated after the occurrence of an Event of Default, the Required
Reserve Account Balance shall be zero.

“Requirements of Law” means, for any Person, any law, treaty, rule or
regulation, or determination of an arbitrator or Governmental Authority, in each
case applicable to or binding upon such Person or to which such Person is
subject, whether federal, state or local (including usury laws and the federal
Truth in Lending Act).

“Reserve Account” shall mean the account with such name established and
maintained pursuant to Section 2.06.

“Residual Advance” shall mean, with respect to any Warehouse SUBI Lease and the
Settlement Period during which such Lease becomes a Terminated Lease, an advance
by TFL equal to the Securitization Value of such Lease as of the end of such
Settlement Period.

“Residual Value Performance Ratio” shall mean, for any RVPR Calculation Date, a
fraction expressed as a percentage, (a) the numerator of which is the aggregate
Off-Lease Residual Value Net Liquidation Proceeds received during the three
consecutive Settlement Periods with respect to all Warehouse SUBI Leases that
have reached their respective Lease Maturity Dates during any of the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding such RVPR Calculation Date and (b) the denominator of
which is the sum of the Mark-to-Market MRM Residual Values, in each case, with
respect to each related Leased Vehicle determined as of the most recent Mark to
Market Adjustment Date (including such date) for all Warehouse SUBI Leases that
have reached their respective Lease Maturity Dates during any of the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding such RVPR Calculation Date.  

“Residual Value Performance Ratio Trigger” shall have the meaning specified in
the Fee Letter.

“Response Date” shall have the meaning specified in Section 2.10.

“Responsible Officer” shall mean any of the president, chief executive officer,
chief financial officer, treasurer or any vice president of the Borrower or TFL,
as the case may be.

“Retained Interest” means, to the extent required by the Retention Requirements,
a material net economic interest of not less than five percent (5.0%) of the
aggregate Securitization Value of all Warehouse SUBI Leases.

-31-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Retention Requirements” means each of: (a) Article 405 of the CRR, together
with (i) the Commission Delegated Regulation (EU) 625/2014 of 13 March 2014 and
any regulatory technical standards, implementing technical standards or related
documents published by the European Banking Authority, European Central Bank (or
any other successor or replacement agency or authority) and any delegated
regulations of the European Commission; and (ii) to the extent informing the
interpretation of Article 405 of the CRR, the guidelines and related documents
previously published in relation to the preceding European Union risk retention
legislation by the European Banking Authority (and/or its predecessor, the
Committee of European Banking Supervisors); (b) Article 17 of the AIFMD, as
supplemented by Article 51 of the AIFM Regulation; (c) Article 254 of the
Solvency II Regulation and (d) in relation to each of the foregoing, any
guidance published in relation thereto and any implementing laws or regulations
in force in any Member State of the European Union.

“RVPR Calculation Date” shall mean the last day of each January, April, July and
October, commencing October 31, 2016.

“S&P” shall mean Standard & Poor’s Rating Group, together with its successors.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Expiration Date” shall mean August 31, 2017, unless such date shall
be extended from time to time in accordance with Section 2.10.

“Secured Obligations” shall mean, at any time, (i) all accrued and unpaid
Interest Distributable Amounts at such time, (ii) the Loan Balance at such time,
(iii) the Borrower’s obligations under all Interest Rate Hedges, and (iv) all
other fees and amounts (whether due or accrued) owing to the Secured Parties
under this Agreement or the Fee Letter or any other Transaction Document at such
time.

“Secured Parties” shall mean the Lenders, the Group Agents, the Administrative
Agent, the Interest Rate Hedge providers and each other Indemnified Party and
Affected Person.

“Securitization Take-Out” shall have the meaning specified in Section 2.09(b).

-32-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Securitization Take-Out Certificate” shall have the meaning specified in
Section 2.09(b).

“Securitization Take-Out Collateral” shall mean, with respect to any
Securitization Take-Out, all or a portion of the Warehouse SUBI Leases selected
by the Borrower and satisfying the conditions set forth in Section 2.09(b) and
employing no adverse selection procedures in connection with such Securitization
Take-Out (excluding, however, any Lease subject to a repurchase or reallocation
obligation) that the Borrower has agreed to reallocate to the UTI in connection
with a securitization or other type of financing or refinancing and that are
designated by the Borrower and specified in the related Securitization Take-Out
Certificate.

“Securitization Take-Out Date” shall mean, with respect to any Securitization
Take-Out, the date on which such Securitization Take-Out occurs.

“Securitization Take-Out Price” shall mean, with respect to Warehouse SUBI
Leases reallocated to the UTI pursuant to a Securitization Take-Out, the
Securitization Value of such Leases.

“Securitization Value” shall mean, with respect to any Lease and any date,
determined as of the last day of the Settlement Period immediately preceding
such date (or, with respect to any Lease allocated to the Warehouse SUBI on such
date, as of the related Cut-Off Date), until reset on the last day of the
succeeding Settlement Period, an amount equal to the sum of the present values
of (i) all remaining Monthly Lease Payments scheduled to be due after the day on
which such Securitization Value is determined (or, in the case of the
Securitization Value of any Lease allocated to the Warehouse SUBI on such date,
after the related Cut-Off Date), calculated in each case assuming that such
Monthly Lease Payments will be paid on a timely basis and (ii) the Base Residual
Value (discounted from the date that is one month after the Lease Maturity Date
of such Lease), in each case calculated by discounting such sum by the Required
Discount Rate applicable on the day on which such Securitization Value is
determined.

“Security Deposit” shall mean, with respect to any Lease, the refundable
security deposit specified in such Lease.

“Servicer” shall mean TFL, in its capacity as Servicer under the Warehouse SUBI
Servicing Agreement and this Agreement, together with its successors and assigns
in such capacity.

“Servicer Default” shall have the meaning specified in the Warehouse SUBI
Servicing Agreement.

“Servicing Agreement” shall mean the Servicing Agreement dated as of November 6,
2013 between the Trust and TFL as Servicer.

“Servicing Fee” shall mean, with respect to the Warehouse SUBI, the fee payable
on each Payment Date with respect to each Settlement Period equal to one-twelfth
of the product of (i) the Servicing Fee Rate and (ii) the daily average
Securitization Value of the Warehouse SUBI Leases during such Settlement Period;
provided that, during any period when the Back-Up

-33-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Servicer is acting as Servicer, the Servicing Fee with respect to any Settlement
Period shall not be less than the amount designated pursuant to Section 5.03.

“Servicing Fee Rate” shall mean 1.0% per annum.

“Settlement Period” shall mean with respect to any Determination Date, any
Payment Date or any other date, the immediately preceding calendar month.  With
respect to any Determination Date or Payment Date, the “related Settlement
Period” shall mean the Settlement Period ending on the last day of the month
preceding the month in which such Determination Date or Payment Date occurs.

“Settlement Statement” shall mean the monthly statement prepared by the Servicer
substantially in the form of Exhibit A to the Fee Letter.

“Short-Term Note Rate” shall mean, with respect to any Conduit Lender for any
period (including any day, Interest Period or portion thereof) for any Loan, the
rate identified on Schedule 9 hereto or the rate designated as the “Short-Term
Note Rate” for such Conduit Lender in an Assignment and Acceptance Agreement or
Assumption Agreement in each case which is agreed to by the Borrower and
pursuant to which such Person became or becomes a party hereto as a Conduit
Lender, or any other writing or agreement provided by such Conduit Lender to the
Borrower, the Servicer, the Administrative Agent and the applicable Group Agent
and agreed to by the Borrower from time to time.  Notwithstanding the foregoing,
at all times following the occurrence and during the continuation of an Event of
Default, the Short-Term Note Rate shall be an interest rate per annum equal to
the Default Rate.

“Short-Term Notes” shall mean the short-term commercial paper notes issued or to
be issued by or on behalf of a Conduit Lender to fund or maintain the Loans or
investments in other financial assets.

“Single Month Maturity Limit” shall have the meaning specified in the Fee
Letter.

“Single State (CA) Limit” shall have the meaning specified in the Fee Letter.

“Single State (Non-CA) Limit” shall have the meaning specified in the Fee
Letter.

“Six Month Maturity Limit” shall have the meaning specified in the Fee Letter.

“Solvent” means, as to any Person at any time, having a state of affairs such
that (i) the fair value of the property owned by such Person is greater than the
amount of such Person’s liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
for purposes of Section 101(32) of the Bankruptcy Code; (ii) the present fair
salable value of the property owned by such Person in an orderly liquidation of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business

-34-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

“State” shall mean any state of the United States of America or the District of
Columbia.

“Statistically Significant RVPR Calculation Date” shall mean any RVPR
Calculation Date if, during the three Settlement Periods ended on the last day
of the calendar month immediately preceding such RVPR Calculation Date, at least
fifty (50) Leases reached their Turn In Dates during such three Settlement
Periods.

“SUBI Trustee” shall have the meaning specified in the Trust Agreement.

“Subsidiary” shall mean, for any Person, any corporation or other business
organization more than 50% of the outstanding voting securities of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more such corporations or organizations owned or controlled, directly or
indirectly, by such Person and one or more of its Subsidiaries, and any
partnership of which such Person or any such corporation or organization is a
general partner.

“Successor Servicer” shall have the meaning specified in the Warehouse SUBI
Servicing Agreement.

“Successor Servicer Engagement Fee” shall mean the fee in the amount to be
designated pursuant to Section 5.03 payable to the Back-Up Servicer upon its
becoming the Successor Servicer under the Warehouse SUBI Servicing Agreement.

“Supplemental Servicing Fees” shall mean all late payments, NSF check fees and
other similar administrative fees payable by a Lessee under the terms of a
Lease.

“Tangible Chattel Paper” shall have the meaning specified in Section 9-102(a) of
the UCC (or other section of similar content of the Relevant UCC).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terminated Lease” shall mean a Warehouse SUBI Lease that has reached its Lease
Maturity Date or Early Lease Termination Date.

“Terminated Vehicle” shall mean a Warehouse SUBI Leased Vehicle the related
Lease for which is a Terminated Lease.

“Termination Date” shall mean the earlier to occur of (i) the occurrence of an
Event of Default and (ii) the Scheduled Expiration Date.

“Tesla Party” shall mean any of Tesla Motors, Inc., TFL, the Borrower or the
Trust.

-35-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“TFL” shall have the meaning specified in the preamble to this Agreement.

“TFL Net Worth” shall mean, as of any date, the amount of any capital stock,
paid in capital and similar equity accounts plus (or minus in the case of a
deficit) the capital surplus and retained earnings of TFL and its Subsidiaries
(including the Borrower) on a consolidated basis, all as determined in
accordance with GAAP.

“TFL Residual Value” shall mean, with respect to any Leased Vehicle, the
expected value of such Leased Vehicle at the Lease Maturity Date of the related
Lease as determined by TFL at the time of the origination of such Lease and set
forth in such Lease.

“TFL Tangible Net Worth” shall mean, as of any date, the difference of (i) TFL
Net Worth, minus (ii) the aggregate amount of TFL’s deferred tax assets and
intangible assets, including  goodwill, franchises, licenses, patents,
trademarks, tradenames, copyrights and service marks.

“TFL Total Debt” shall mean, as of any date, the aggregate amount of all Debt of
TFL and its Subsidiaries (including the Borrower) on a consolidated basis, all
as determined in accordance with GAAP but without regard to whether such Debt is
required to be included in the consolidated financial statements of TFL under
GAAP and including any Debt incurred by the Borrower under this Agreement.

“TFL Total Debt to Tangible Net Worth Ratio” shall mean, as of any date, the
ratio of the TFL Total Debt on such date to the TFL Tangible Net Worth on such
date.

“Transaction Documents” shall mean the Trust Agreement, the Warehouse SUBI
Supplement, the Warehouse SUBI Servicing Agreement, the [***] Subservicing
Agreement, the eVault Letter Agreement, the Warehouse SUBI Sale Agreement, this
Agreement, the Fee Letter, each Loan Request, each Settlement Statement, each
Notice of Warehouse SUBI Lease Allocation, each Interest Rate Hedge and each
other agreement, report, certificate or other document delivered by any Tesla
Party pursuant to or in connection with any of the foregoing.

“Trust” shall mean Tesla Lease Trust, a Delaware statutory trust, together with
its successors and assigns.

“Trust Agreement” shall mean that certain Trust Agreement, dated as of November
6, 2013, between TFL, as Settlor and Initial Beneficiary, and U.S. Bank Trust
National Association, as UTI Trustee, Administrative Trustee and Delaware
Trustee, as the same may be amended from time to time.

“Trust Assets” shall have the meaning specified in the Trust Agreement.

“Trustee” shall mean U.S. Bank Trust in its capacity as Administrative Trustee,
Delaware Trustee, UTI Trustee or any SUBI Trustee of the Trust.

“Trustee Bank” shall mean U.S. Bank Trust in its individual capacity.

-36-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Turn In Date” shall mean, with respect to any Lease, (a) the date on which the
related Leased Vehicle is returned to TFL by the related Lessee if (but only if)
such date is (i) no earlier than 90 days prior to the Lease Maturity Date for
such Lease, or (ii) on, or any date after, the Lease Maturity Date for such
Lease, or (b) the Lease Maturity Date if the related Leased Vehicle has not been
purchased by the related Lessee or returned to TFL by such date.

“Unused Fee” shall mean, with respect to any Commitment of any Committed Lender,
an amount equal to the product of (i) the Unused Fee Rate, times (ii) the
excess, if any, of (x) such Committed Lender’s Commitment Amount on such day,
over (y) the outstanding principal amount of Loans of the Lenders in such
Committed Lender’s Group on such day times (iii) 1/360.

“Unused Fee Amount” shall mean, for any Interest Period (or portion thereof) the
amount of the Unused Fee accrued during such Interest Period (or portion
thereof).

“Unused Fee Rate” shall have the meaning specified in the Fee Letter.

“U.S. Bank Trust” shall mean U.S. Bank Trust National Association, a national
banking association.

“U.S. Person” shall mean a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code.

“Usage Fee” shall mean, with respect to any Lender, for each day an amount equal
to the product of (i) the Usage Fee Rate on such day, times (ii) the outstanding
principal amount of such Lender’s Loans on such day, times (iii) 1/360.

“Usage Fee Amount” shall mean, for any Interest Period (or portion thereof) the
amount of the Usage Fee accrued during such Interest Period (or portion
thereof).

“Usage Fee Rate” shall have the meaning specified in the Fee Letter.

“UTI” shall mean the undivided interest in the Trust, excluding any special
units of beneficial interest.

“UTI Beneficiary” shall mean the beneficiary of the UTI.

“UTI Trustee” shall have the meaning specified in the Trust Agreement.

“WA FICO Limit” shall have the meaning specified in the Fee Letter.

“Warehouse SUBI” shall mean the special unit of beneficial interest in the Trust
created by the Warehouse SUBI Supplement and identified as the “Warehouse SUBI.”

“Warehouse SUBI Assets” shall mean: (i) cash related to the Warehouse SUBI or
the Warehouse SUBI Assets, including all Collections; (ii) the Warehouse SUBI
Leases; (iii) the Warehouse SUBI Leased Vehicles; (iv) all other Trust Assets to
the extent related to or associated with the foregoing; and (v) all proceeds of
the foregoing, including (A) payments

-37-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

made in respect of the Terminated Vehicles and Defaulted Vehicles (including
Residual Advances), (B) proceeds of the sale or other disposition of the
Warehouse SUBI Leased Vehicles to Lessees or others upon expiration or
termination of the Warehouse SUBI Leases, (C) payments in respect of the
Warehouse SUBI Leased Vehicles under any Insurance Policy, (D) the Certificates
of Title relating to the Warehouse SUBI Leased Vehicles, (E) all rights (but not
obligations) of the Trust, TFL and the related Lessor with respect to the
Warehouse SUBI Leases and the Warehouse SUBI Leased Vehicles, including rights
to (1) any incentive or other payments made by any Person to fund a portion of
the payments made related to a Warehouse SUBI Lease or a Warehouse SUBI Leased
Vehicle (including Pull-Forward Payments) and (2) proceeds arising from any
repurchase obligations arising under any Warehouse SUBI Lease, (F) any Security
Deposit related to a Warehouse SUBI Lease to the extent not payable to the
Lessee pursuant to such lease, (G) all Insurance Proceeds and Liquidation
Proceeds, (H) such other assets as may be designated “Warehouse SUBI Assets” in
the Warehouse SUBI Supplement and identified by the Servicer in Notices of
Warehouse SUBI Lease Allocation delivered from time to time pursuant to the
Warehouse SUBI Supplement, and (I) all proceeds of the foregoing.

“Warehouse SUBI Certificate” shall mean a certificate representing the
beneficial interest in the Warehouse SUBI.

“Warehouse SUBI Collection Account” shall mean the Warehouse SUBI Collection
Account established and maintained pursuant to Section 7.06(d).

“Warehouse SUBI Lease” shall mean a Lease allocated to the Warehouse SUBI.

“Warehouse SUBI Lease Allocation Date” shall mean each date on which TFL directs
the UTI Trustee to reallocate Leases and the related Leased Vehicles from the
UTI to the Warehouse SUBI pursuant to the Warehouse SUBI Supplement.

“Warehouse SUBI Leased Vehicle” shall mean a Leased Vehicle allocated to the
Warehouse SUBI.

“Warehouse SUBI Sale Agreement” shall mean the Warehouse SUBI Sale Agreement,
dated as of the date hereof, by and between TFL, as seller, and the Borrower, as
buyer.

“Warehouse SUBI Servicing Agreement” shall mean the Warehouse SUBI Servicing
Agreement dated as of the date hereof by and among the Trust, TFL, as the UTI
Beneficiary, the Servicer, the Back-Up Servicer and the Borrower.

“Warehouse SUBI Supplement” shall mean the Warehouse SUBI Supplement to Trust
Agreement, dated as of the Closing Date, by and among TFL, as Settlor and
Initial Beneficiary, U.S. Bank Trust as SUBI Trustee, Administrative Trustee and
UTI Trustee, and Borrower (for the limited purposes set forth therein).

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority

-38-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02  Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.03Interpretive Provisions.  For all purposes of this Agreement, the
singular includes the plural and the plural the singular; words importing gender
include other genders; references to “writing” include printing, typing,
lithography and other means of reproducing words in a visible form; the term
“including” means “including without limitation;” the term “or” is not
exclusive; and references to the article and section headings of any Transaction
Document are for convenience of reference only, and shall not define or limit or
otherwise affect the terms and provisions thereof. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  If the
due date of any notice, certificate or report required to be delivered by any
party to any of the Transaction Documents falls on a day that is not a Business
Day, the due date for such notice, certificate or report shall be automatically
extended to the next succeeding day that is a Business Day.  Any reference in
this Agreement to any agreement means such agreement as it may be amended,
restated, supplemented or otherwise modified from time to time.  Any reference
in this Agreement to any law, statute, regulation, rule or other legislative
action shall mean such law, statute, regulation, rule or other legislative
action (and any successor thereto) as amended, supplemented or otherwise
modified from time to time, and shall include any rule or regulation promulgated
thereunder.  Any reference in this Agreement to a Person shall include the
permitted successors or assignees of such Person.

SECTION 1.04  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such

-39-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Transaction Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE II

THE FACILITY

SECTION 2.01  Loans; Payments.

(a)On the terms and subject to the conditions hereinafter set forth (including
in Sections 2.01(b) and 2.01(e) and Article V, the Conduit Lenders, ratably, in
accordance with the aggregate of the Commitments of the Related Committed
Lenders with respect to each such Conduit Lender, severally and not jointly,
may, in their sole discretion, make Loans to the Borrower on a revolving basis,
and if and to the extent any Conduit Lender does not make any such requested
Loan or if any Group does not include a Conduit Lender, the Related Committed
Lender(s) for such Conduit Lender or the Committed Lender for such Group, as the
case may be, shall, ratably in accordance with their respective Commitments,
severally and not jointly, make such Loans to the Borrower from time to time on
the Initial Loan Date and, until the occurrence of the Scheduled Expiration Date
or an Event of Default, on each subsequent Loan Increase Date.  Each Lender
shall make available the proceeds of any Loan it makes to the Borrower by wire
transfer of immediately available funds.  

(b)Subject to the conditions specified in this Section and in Sections 5.01 and
5.02 (as applicable), on any Loan Increase Date, the Loan Balance may be
increased through the funding of additional Loans, up to a Loan Balance at any
one time not to exceed the Facility Limit; provided, however, that (i) the
aggregate principal amount of any Loans to be made on any Loan Increase Date
shall not exceed the Available Facility Limit on such Loan Increase Date (before
giving effect to such Loans), (ii) the aggregate outstanding principal amount of
the Loans of the Lenders in any Group shall not exceed the Commitment Amount of
the Related Committed Lenders of such Group, (iii) the aggregate outstanding
principal amount of the Loans of any Committed Lender shall not exceed its
Commitment Amount, and (iv) the aggregate outstanding principal amount of all
Loans shall not exceed the Maximum Loan Balance, determined after giving effect
to such additional Loans on such date.  Each Loan shall be in a minimum amount
equal to the lesser of (x) $1,000,000 and (y) the Available Facility Limit
(before giving effect to such Loan).

(c)The principal of the Loans shall be payable in installments equal to the
Principal Distributable Amount on each Payment Date subject to and in accordance
with Section 2.04(c).  Notwithstanding the foregoing, the entire unpaid
principal amount of the Loans shall be due and payable, if not previously paid,
on the Loan Maturity Date.

-40-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(d)On each Warehouse SUBI Lease Allocation Date, Leases and the related Leased
Vehicles shall be allocated from the UTI to the Warehouse SUBI pursuant to the
Warehouse SUBI Supplement.  In furtherance of the foregoing:

(i)at least three (3) Business Days preceding each Warehouse SUBI Lease
Allocation Date (or, in the case of the initial Warehouse SUBI Lease Allocation
Date, on the Initial Loan Date), the Borrower and the Servicer shall deliver to
the Administrative Agent an executed Notice of Warehouse SUBI Lease Allocation
in substantially the form of Exhibit D to this Agreement, together with a Pool
Cut Report as to the related Lease Pool;

(ii)the Borrower and the Servicer shall have taken any actions necessary or
advisable, and reasonably requested in writing by the Administrative Agent as
soon as practicable, to maintain the Administrative Agent’s perfected security
interest in the Collateral; and

(iii)solely with respect to any Leases and Leased Vehicles to be allocated to
the Warehouse SUBI on any Warehouse SUBI Lease Allocation Date, the
Administrative Agent shall have received a copy of a report produced by
Automotive Lease Guide (in form and substance reasonably satisfactory to the
Lenders) setting forth the Mark-to-Market MRM Residual Value of the Leased
Vehicle related to each such Lease, in each case, as of the most recent Mark to
Market Adjustment Date;

provided that, notwithstanding the foregoing, if any Warehouse SUBI Lease
Allocation Date is a Loan Increase Date, this Section 2.01(d) shall apply with
respect to such Warehouse SUBI Lease Allocation Date and the related Lease Pool
and the Borrower and the Servicer, as applicable, in addition to the conditions
set forth in Section 5.02 with respect to such Warehouse SUBI Lease Allocation
Date and the related Lease Pool.

(e)After the Borrower delivers a Loan Request pursuant to Section 5.02, a Lender
(or its Group Agent) may, not later than 4:00 p.m. (New York time) on the day
after the Borrower’s delivery of such Loan Request, deliver a written notice (a
“Delayed Funding Notice”, the date of such delivery, the “Delayed Funding Notice
Date” and such Lender, a “Delaying Lender”) to the Borrower and the
Administrative Agent of its intention to fund its share of the related Loan
Increase (such share, the “Delayed Amount”) on a date (the date of such funding,
the “Delayed Funding Date”) that is on or before the thirty-fifth (35th) day
following the date of the proposed Loan Increase Date (or if such day is not a
Business Day, then on the next succeeding Business Day) rather than on the
requested Loan Increase Date.  Any Group containing a Delaying Lender shall be
referred to as a “Delaying Group” with respect to such Loan Increase Date.  On
each Delayed Funding Date, subject to the satisfaction of the conditions set
forth in Section 5.02, the Committed Lenders shall (or, in the case of a Group
with a Conduit Lender, the Conduit Lender in such Group may in its sole
discretion) fund their ratable amounts of such requested Loans.  Notwithstanding
anything to the contrary contained in this Agreement or any other Related
Document, the parties acknowledge and agree that the failure of any Lender to
fund its Loan on the requested Loan Increase Date will constitute a default on
the part of such Lender if any Delaying Lender has timely delivered a Delayed
Funding Notice to the Borrower

-41-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

with respect to such Loan Request. Nothing contained herein shall prevent the
Borrower from revoking any Loan Request related to any Delayed Funding Notice.

SECTION 2.02  Interest; Breakage Fees.

(a)The outstanding principal amount of each Loan shall accrue interest on each
day at the then applicable Interest Rate.  Whether any Loan is funded or
maintained hereunder at the Short-Term Note Rate or Bank Interest Rate shall be
determined in the sole discretion of the applicable Group Agent for the Lender
funding or maintaining such Loan.  The Borrower shall pay all Interest, Usage
Fees, Unused Fees and Breakage Fees accrued during each Interest Period on the
immediately following Payment Date in accordance with the terms and priorities
for payment set forth in Section 2.04; provided, however, that all Interest,
Usage Fees, Unused Fees and Breakage Fees accrued during any Interest Period
shall be due and payable by the Borrower on the immediately following Payment
Date without regard to whether Collections or other funds of the Borrower are
then available for payment thereof.  Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not require the payment or
permit the collection of Interest in excess of the maximum permitted by
applicable law; and Interest shall not be considered paid by any distribution to
the extent that at any time all or a portion of such distribution is rescinded
or must otherwise be returned for any reason.

(b)If any portion of any Loan is repaid other than on a Payment Date or the
Borrower fails to borrow any portion of any Loan requested in a Loan Request,
the Borrower shall pay to the Lenders any Breakage Fees incurred by the Lenders.

SECTION 2.03  Invoices; Payments.  No later than the second Business Day of each
month, each Group Agent will provide the Borrower, the Servicer and the
Administrative Agent with an invoice showing the Interest, Usage Fee Amount,
Unused Fee Amount and other Secured Obligations due (or estimated to be due) to
its Group pursuant to this Agreement and the Fee Letter on the Payment Date
occurring in such month.  The Borrower hereby agrees to pay to such Group Agent
for the account of its related Secured Parties, as and when due in accordance
with this Agreement and the Fee Letter, the Interest Distributable Amount, the
Principal Distributable Amount and the other Secured Obligations payable to such
Group.  Nothing in this Agreement shall limit in any way the obligations of the
Borrower to pay the amounts set forth in this Section 2.03.

SECTION 2.04  Deposits; Distributions.

(a)All Collections shall be deposited into the Warehouse SUBI Collection Account
as provided in the Warehouse SUBI Servicing Agreement. All Repurchase Amounts,
Residual Advances, Monthly Payment Advances and Reallocation Proceeds shall also
be deposited into the Warehouse SUBI Collection Account as provided in the
Warehouse SUBI Servicing Agreement.

(b)On each Payment Date, subject to Section 2.07, the Servicer shall cause to be
deposited to the Warehouse SUBI Collection Account from the Reserve Account, an
amount equal to the lesser of (i) the amount of cash or other immediately
available funds on deposit in the Reserve Account on such Payment Date and (ii)
the amount, if any, by which (x) the amounts

-42-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

required to be applied pursuant to clauses first through sixth of
Section 2.04(c) on such Payment Date and for any preceding Payment Date (to the
extent not previously paid) exceeds (y) the Available Amounts for such Payment
Date (other than Available Amounts attributable to amounts transferred from the
Reserve Account for such Payment Date); provided, however, that on the first
Payment Date to occur after the Termination Date, the Servicer shall transfer
the entire amount in the Reserve Account to the Warehouse SUBI Collection
Account.

(c)On each Payment Date, the Servicer (or, if the Administrative Agent has
revoked the Servicer’s power to direct payments from the Warehouse SUBI
Collection Account pursuant to the Transaction Documents, the  Administrative
Agent) shall cause the monies in the Warehouse SUBI Collection Account
attributable to Available Amounts for such Payment Date to be applied in the
following amounts and order of priority pursuant to instructions of the Servicer
approved by the Administrative Agent (as confirmed by the Administrative Agent
to the Servicer and the Collection Account Bank):

(i)first, to the Servicer, reimbursement for Residual Advances and Monthly
Payment Advances required to be reimbursed to the extent set forth in Section
2.4 of the Warehouse SUBI Servicing Agreement;

(ii)second, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Settlement Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Settlement Period to the
extent such amount has not been distributed to the Servicer); and, if the
Back-Up Servicer is the Successor Servicer under the Warehouse SUBI Servicing
Agreement, for the payment of the Successor Servicer Engagement Fee (to the
extent not paid by TFL) and the unpaid out-of-pocket expenses and indemnities
owed to it as Successor Servicer; provided, however, that the aggregate amount
distributed on any Payment Date for out-of-pocket expenses and indemnities
pursuant to this clause shall not exceed $200,000 per calendar year (or such
other amount as shall be designated pursuant to Section 5.03) unless approved by
the Administrative Agent and the Borrower;

(iii)third, on a pari passu basis, (x) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of accrued and unpaid fees of the
Trustee Bank of $2,000 per annum, and (y) to the Back-Up Servicer for the
payment of the accrued and unpaid Back-Up Servicing Fees;

(iv)fourth, on a pari passu basis, (x) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of out-of-pocket expenses incurred by
the Trustee Bank and the indemnities owed to the Trustee Bank, and (y) to the
Back-Up Servicer for the payment of out-of-pocket expenses incurred by the
Back-Up Servicer and the indemnities owed to the Back-Up Servicer; provided,
however, that the aggregate amount distributed pursuant to subclause (x) shall
not exceed $100,000 per calendar year; and provided, further, that the amount
distributed pursuant to subclause (y) shall not exceed $20,000 per calendar year
(or such other amount as shall be designated pursuant to Section 5.03);

-43-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(v)fifth, on a pari passu basis and pro rata based on the applicable amounts
payable under subclauses (x) and (y) of this clause fifth, (x) to the
Administrative Agent, the Group Agents and the Lenders, the Interest
Distributable Amount, and (y) to each applicable provider of an Interest Rate
Hedge, any Interest Rate Hedge Payments and Interest Rate Hedge Termination
Payment required to be paid by the Borrower, to the extent not previously paid;

(vi)sixth, on a pari passu basis and pro rata to the Lenders, the Principal
Distributable Amount;

(vii)seventh, for deposit in the Reserve Account, the amount necessary to cause
the amount on deposit therein to equal to the Required Reserve Account Balance
for such Payment Date;

(viii)eighth, on a pari passu basis, to the payment of all other Secured
Obligations then due and owing by the Borrower to the Lender Parties;

(ix)ninth, on a pari passu basis, to the payment of all other costs, expenses,
fees, indemnities and other amounts payable at such time to the Trustee Bank and
the Back-Up Servicer or Successor Servicer pursuant to the Trust Agreement and
this Agreement, as applicable, in each case, solely to the extent such costs,
expenses, fees, indemnities and other amounts are payable in respect of the
Collateral and not otherwise paid to the Trustee Bank, the Back-Up Servicer or
Successor Servicer, as applicable;

(x)tenth,  if (A) no Default is continuing and has not been waived or (B) if the
Termination Date has occurred, the balance, if any, to be paid to the Borrower
for its own account.

Any Available Amounts remaining in the Warehouse SUBI Collection Account after
the distribution of such amounts pursuant to this Section 2.04(c) on a Payment
Date shall remain in the Warehouse SUBI Collection Account to be distributed as
Available Amounts for the following Payment Date.

In approving or giving any distribution instructions under this Section 2.04(c),
the Administrative Agent shall be entitled to rely conclusively on the most
recent Settlement Statement provided to it pursuant to Section 2.08 and shall
incur no liability to any Person in connection with relying on such Settlement
Statements or if the Administrative Agent makes different payments or makes no
payments if the Administrative Agent has concerns that the Settlement Statement
might be incorrect.

(d)For so long as the Monthly Remittance Condition is satisfied, the deposits
into the Warehouse SUBI Collection Account pursuant to Section 2.04(a) may be
made net of the Servicing Fee to be distributed to the Servicer pursuant to
Section 2.04(c).  Nonetheless, the Servicer shall account for the Servicing Fee
in the Settlement Statement as if such amount was deposited into the Warehouse
SUBI Collection Account and/or transferred separately.

SECTION 2.05  Payments and Computations, Etc.  All amounts to be paid or
deposited to a Lender Party (whether for its own account or for the account of
another Lender

-44-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Party) by the Borrower or the Servicer hereunder shall be paid or deposited to
the applicable Group Agent Account until otherwise notified by the applicable
Group Agent in accordance with the terms hereof, no later than 11:00 a.m. (New
York time) on the day when due in immediately available funds; provided that any
such payment or deposit received by the applicable Group Agent after 11:00 a.m.
(New York time) on any day shall be deemed to be received by the applicable
Group Agent on the next Business Day.  The Borrower shall, to the extent
permitted by law, pay to each Lender Party, on the first Payment Date that is at
least ten (10) days after demand therefor, interest on all amounts not paid or
deposited when due to such Lender Party hereunder at a rate equal to the Default
Rate.

SECTION 2.06  Reserve Account.

(a)The Borrower shall cause to be established and maintained in the name of the
Administrative Agent (or in the name of the Borrower for the benefit of the
Administrative Agent) the Reserve Account.  The Reserve Account will be an
Eligible Account established pursuant to a Control Agreement with respect to
which the Administrative Agent shall, at all times, be an Entitlement Holder or
purchaser with Control and will bear a designation to clearly indicate that the
funds and Financial Assets deposited therein are held for the benefit of the
Administrative Agent. If the Reserve Account ceases to be an Eligible Account,
the Borrower shall within ten days of receipt of notice of such change in
eligibility transfer such account to an account that meets the requirements of
an Eligible Account and that is established pursuant to a substitute Control
Agreement with respect to which the Administrative Agent shall be an Entitlement
Holder or purchaser with Control and which bears a designation to indicate
clearly that the funds and Financial Assets deposited therein are held for the
benefit of the Administrative Agent.  The Borrower may, with the consent of the
Administrative Agent and each Group Agent, establish a new Reserve Account
subject to a new Control Agreement in replacement of the existing Reserve
Account and related Control Agreement.

(b)The Servicer may invest the funds, if any, in the Reserve Account in Eligible
Investments, held in the name of the Administrative Agent, which shall mature no
later than the Payment Date following such investment.  Any income or other gain
from such Eligible Investments in the Reserve Account shall be retained in the
Reserve Account to the extent the amount on deposit in the Reserve Account is
less than the Required Reserve Account Balance and the excess, if any, shall,
subject to Section 2.04(b), be paid on each Payment Date to the Borrower.  Any
losses on Eligible Investments shall be made up by the Servicer on each Payment
Date.

(c)The Servicer shall determine the Required Reserve Account Balance for each
Payment Date.  On each Payment Date, the Servicer shall deposit into the Reserve
Account the amount, if any, required to be deposited therein for such Payment
Date in accordance with Section 2.04(c).

(d)Upon the occurrence of a Servicer Default, TFL shall pay the Successor
Servicer Engagement Fee by depositing such amount into the Reserve Account
within three Business Days after receiving notice of such Servicer Default, for
application in accordance with Section 2.07, and if TFL fails to make such
payment within such time, TFL shall continue to be

-45-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

obligated to make such payment by deposit to the Warehouse SUBI Collection
Account for application pursuant to Section 2.04(c).  

SECTION 2.07  Withdrawals from Reserve Account.  Moneys in the Reserve Account
shall, on each Payment Date, be transferred to the Warehouse SUBI Collection
Account as and to the extent required in Section 2.04(b).  Upon the appointment
of the Back-Up Servicer as successor servicer pursuant to Section 4.2 of the
Warehouse SUBI Servicing Agreement, the Successor Servicer Engagement Fee shall
be withdrawn from the Reserve Account and distributed to the Back-Up Servicer,
if TFL has complied with the obligation to deposit such amount into the Reserve
Account in accordance with Section 2.06(d).  On each Payment Date, to the extent
that the funds in the Reserve Account exceed the Required Reserve Account
Balance, the Servicer may, subject to Section 2.04(b), cause the amount of such
excess to be withdrawn from the Reserve Account and distributed to the Borrower;
provided, however, that if the Successor Servicer Engagement Fee is deposited
into the Reserve Account pursuant to Section 2.06(d) and until such fee amount
is withdrawn therefrom, any such excess amount distributable to the Borrower
shall be net of the Successor Servicer Engagement Fee. On the first Payment Date
occurring on or after the Termination Date, all funds in the Reserve Account
shall be withdrawn and transferred to the Warehouse SUBI Collection Account.  To
the extent that any funds remain in the Reserve Account after the Secured
Obligations have been reduced to zero after the Termination Date, such funds
shall be withdrawn and distributed to, or as directed by, the Borrower.  Each
Settlement Statement shall specify the amount, if any, which is scheduled to be
withdrawn from the Reserve Account and distributed to the Borrower on the next
succeeding Payment Date.

SECTION 2.08 Reports.  On or before the Determination Date in each month, the
Servicer shall prepare and forward to the Administrative Agent a Settlement
Statement, calculated as of the close of business of the Borrower on the last
day of the related Settlement Period and including information for the next
succeeding Payment Date. The Servicer shall include, without limitation, in the
Settlement Statement whether any Portfolio Performance Condition shall have
occurred or shall be continuing during the related Settlement Period, shall
describe any such Portfolio Performance Condition, and shall evidence the
calculations used to make such determination.

For the avoidance of doubt:

(i)each Settlement Statement shall include a calculation (in detail reasonably
satisfactory to the Lender) of the average of the Delinquency Ratios and
annualized average of the Credit Loss Ratios for the three (3) most recent
Settlement Periods ended on the last day of the calendar month preceding the
related Determination Date;

(ii)each Settlement Statement delivered on a Quarterly Report Date shall include
a calculation of the Residual Value Performance Ratio with respect to the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding the most recent RVPR Calculation Date and, without
limiting the generality of the foregoing, the Servicer shall, upon the
Administrative Agent’s request delivered at least five (5) Business Days prior
to a Quarterly Report Date,

-46-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

furnish to the Administrative Agent an updated calculation of the Residual Value
Performance Ratio furnished to the Administrative Agent on the immediately
preceding Quarterly Report Date, it being understood and agreed that any such
updated calculation of the Residual Value Performance Ratio shall be solely for
informational purposes; and

(iii)each Settlement Statement delivered on a Quarterly Report Date shall
include a calculation in detail reasonably satisfactory to the Administrative
Agent of the Mark to Market Adjustment (if any) for the Mark to Market
Adjustment Date immediately preceding such Quarterly Report Date.

In addition, the Servicer shall deliver to the Administrative Agent (i) on each
Quarterly Report Date, unaudited reports (substantially in the form of Exhibits
I , J and K hereto, respectively) containing delinquency, loss and residual
value data as of, and for the for the Servicer’s fiscal year to date ended on,
the last day of the calendar quarter immediately preceding such Quarterly Report
Date with respect to all leases owned by the Trust and serviced by TFL
(regardless of whether such leases are allocated to the Warehouse SUBI) and (ii)
on each Quarterly Report Date occurring in the months of February, May, August
and November, a copy of a report produced by Automotive Lease Guide (in form and
substance reasonably satisfactory to the Administrative Agent) setting forth the
Mark-to-Market MRM Residual Value of each Leased Vehicle related to each
Warehouse SUBI Lease, in each case, as of the Mark to Market Adjustment Date
immediately preceding such Quarterly Report Date.  The Borrower shall, or shall
cause the Servicer to, furnish to the Administrative Agent at any time and from
time to time, such other or further information in respect of the Leases, the
Borrower and the Servicer as the Administrative Agent or any Lender may
reasonably request.

SECTION 2.09  Reallocation and Repurchase of Warehouse SUBI Assets.

(a)Upon (i) the occurrence of an event requiring the Servicer to purchase a
Lease and the related Leased Vehicle pursuant to Section 2.2 of the Warehouse
SUBI Servicing Agreement, or (ii) the occurrence of an event requiring TFL to
reallocate a Lease and the related Leased Vehicle pursuant to Section 2.7 of the
Warehouse SUBI Sale Agreement, the Borrower shall cause the Repurchase Amount
paid by the Servicer or TFL, as applicable, to be deposited or shall deposit the
Repurchase Amount paid by it, as applicable, into the Warehouse SUBI Collection
Account.  Upon such payment, the applicable Lease and Leased Vehicle shall be
conveyed to the Servicer or reallocated to the UTI in accordance with the terms
of the Warehouse SUBI Servicing Agreement or the Warehouse SUBI Sale Agreement,
as applicable.

(b)From time to time in its sole discretion, the Borrower may provide notice to
the Administrative Agent and each Group Agent that it wishes to remove from the
Collateral and reallocate to the UTI the Securitization Take-Out
Collateral.  Any such removal and reallocation of Securitization Take-Out
Collateral (each a “Securitization Take-Out”) shall be subject to the following
additional terms and conditions.

(i)(A) The Borrower shall have given the Administrative Agent and each Group
Agent at least five (5) Business Days’ prior written notice in the form of
Exhibit F hereto of its desire to effect a Securitization Take-Out, and (B) the
Servicer

-47-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

shall have delivered to the Administrative Agent and each Group Agent at least
three (3) Business Days prior to the proposed Securitization Take-Out Date a
certificate in the form of Exhibit G hereto (each a “Securitization Take-Out
Certificate”);

(ii)Any such Securitization Take-Out shall be in connection with a reallocation
of Warehouse SUBI Leases and the related Leased Vehicles to the UTI in
connection with a securitization transaction or other type of financing or
refinancing and shall relate to the removal of Leases with a minimum
Securitization Value of $75 million;

(iii)The Borrower shall have sufficient funds on the related Securitization
Take-Out Date to effect the contemplated Securitization Take-Out in accordance
with this Agreement.  In effecting any such Securitization Take-Out, the
Borrower may (A) give effect to Available Amounts on deposit in the Warehouse
SUBI Collection Account at such time to the extent consistent with the
requirements of clause (v) below (as evidenced by the related Securitization
Take-Out Certificate), (B) based on the related Securitization Take-Out
Certificate, give effect to the amounts on deposit in the Reserve Account, to
the extent the amount on deposit therein exceeds the Required Reserve Account
Balance (after giving effect to such Securitization Take-Out and to any Loan on
the related Securitization Take-Out Date); provided that such excess may be used
by the Borrower on the related Securitization Take-Out Date to pay a portion of
the Securitization Take-Out Price and/or (C) use its own funds not in a Trust
Account;

(iv)In connection with any such Securitization Take-Out that does not constitute
a removal and reallocation of all of the Warehouse SUBI Assets, the Warehouse
SUBI Assets constituting part of the Securitization Take-Out Collateral with
respect to such Securitization Take-Out shall be selected in a manner not
involving any adverse selection procedures (excluding, however, any Leases
subject to a repurchase obligation);

(v)After giving effect to any Securitization Take-Out, on the related
Securitization Take-Out Date, (A) if such Securitization Take-Out does not
include all of the Warehouse SUBI Leases, no Default or Event of Default shall
have occurred and be continuing and the Scheduled Expiration Date shall not have
occurred, (B) each Interest Rate Hedge then in effect shall satisfy the
requirements contained in the definition of Eligible Interest Rate Hedge
Agreement and the aggregate notional principal amount of all such Eligible
Interest Rate Hedge Agreements shall satisfy the requirements contained in the
definition of “Required Aggregate Notional Principal Amount,” such that the
aggregate notional amount of all Interest Rate Hedges thereafter in effect shall
be equal to the Loan Balance, and the Borrower shall have terminated any
Interest Rate Hedges (terminating interest rate swap transactions in descending
order from the interest rate swap transaction with the highest fixed rate to the
Interest Rate Hedge with the next highest fixed rate and so on) and shall have
paid all Interest Rate Hedge Termination Payments due and owing in connection
with the termination thereof, provided that in no event shall any interest rate
cap be required to be terminated, (C) the Loan Balance shall not exceed the
Maximum Loan Balance

-48-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(determined on the basis of the remaining Warehouse SUBI Leases not included in
the Securitization Take-Out Collateral that constitute Eligible Leases on the
Securitization Take-Out Date, determining whether such Warehouse SUBI Leases are
Eligible Leases as if they were then being first allocated to the Warehouse
SUBI), and (D) sufficient funds will be available in the Warehouse SUBI
Collection Account on the next Payment Date for payments in accordance with and
to the extent required by clauses first through ninth of Section 2.04(c);

(vi)On the related Securitization Take-Out Date, the Administrative Agent shall
have received, in immediately available funds, an amount equal to the
Securitization Take-Out Price;

(vii)No later than three (3) Business Days prior to any Securitization Take-Out
Date, the Borrower shall have delivered to the Administrative Agent and each
Group Agent a list of Leases (which list may be in an electronic format) subject
to such Securitization Take-Out; and

(viii)The Borrower shall have paid (or shall pay promptly following receipt of
an invoice therefor) the reasonable legal fees and expenses (including fees and
expenses of counsel) of the Lender Parties in connection with such
Securitization Take-Out.

SECTION 2.10  Procedures for Extension of Scheduled Expiration Date.   So long
as no Default or Event of Default shall have occurred and be continuing, no more
than ninety (90) and no less than sixty (60) days prior to the then current
Scheduled Expiration Date, the Borrower may request that each Lender consent to
the extension of the Scheduled Expiration Date for up to a 364-day period as
provided in this Section 2.10, which decision shall be made by each Lender in
its sole discretion.  Each Lender shall use reasonable efforts to notify the
Borrower of its willingness or its determination not to consent to such
extension of the Scheduled Expiration Date as soon as practical after receiving
such notice, and in any event by the thirtieth (30th) day preceding the then
current Scheduled Expiration Date (the “Response Date”), it being understood
that any Lender that fails to provide such notice shall be deemed not to consent
to such extension.  If (i) a Lender has agreed by the Response Date to the
extension of the Scheduled Expiration Date, (ii) as of the Response Date, no
Default or Event of Default shall have occurred and be continuing, and (iii) all
Loans and accrued interest thereon and other Secured Obligations owing to
non-extending Lenders shall have been paid by the Borrower in full on the
current Scheduled Expiration Date, then, in such event, the Scheduled Expiration
Date shall be extended to the date which is such requested number of days (but
in no event more than 364 days) following the Response Date or, if such day is
not a Business Day, the next preceding Business Day and, to the extent any
Committed Lenders did not consent to such extension, the Facility Limit shall be
reduced by the amount of such Committed Lenders’ Commitments (except to the
extent concurrently replaced by increases in the Commitments of consenting
Lenders or new Lenders).

SECTION 2.11  Reduction of the Facility Limit.  The Borrower may, upon at least
five (5) Business Days’ written notice to the Administrative Agent and each
Group Agent reduce, in part, the Facility Limit to (but not below) the Loan
Balance; provided, however, that

-49-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

each such partial reduction shall be in a minimum amount equal to $10,000,000 or
an integral multiple thereof.

SECTION 2.12  Optional Prepayment.  The Borrower may prepay the Loans, ratably
as among the Lenders in accordance with the respective outstanding principal
amount of their respective Loans, on any day, in whole or in part, on three
Business Days’ prior notice to the Administrative Agent and each Group Agent,
provided that (i) the principal amount prepaid is at least $500,000 (unless
otherwise agreed to in writing by the Administrative Agent and each Group
Agent), and (ii) the Borrower pays, on the date of prepayment (a) accrued unpaid
Interest on the amount so prepaid, and (b) except with respect to a prepayment
made on a Payment Date, any Breakage Fee incurred by the Lender Parties as a
result of such prepayment as reasonably determined by such Lender.  Reference is
made to Sections 2.09 and 3.03 for the procedure for the release, if applicable,
of Leases and Leased Vehicles from the Warehouse SUBI in connection with any
such prepayment.  The Borrower may rescind any notice delivered pursuant to this
Section at any time up to 3:00 p.m. on the Business Day immediately prior to the
date specified in Borrower’s notice for such prepayment, or extend the date
specified in such notice for such prepayment for a period of up to three
additional Business Days.

SECTION 2.13  Intended Tax Treatment.  Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat the Loans hereunder as debt for all federal, state,
local and franchise tax purposes and agree not to take any position on any tax
return inconsistent with the foregoing.

ARTICLE III

COLLATERAL AND SECURITY INTEREST

SECTION 3.01  Grant of Security Interest; Collateral.

(a)In order to secure the Loans, the Interest Rate Hedges, all other Secured
Obligations and compliance with this Agreement, the Borrower hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties a
valid continuing security interest in all of the Borrower’s right, title and
interest, whether now owned or hereafter acquired or arising and wherever
located, in and to all of the following (collectively, the “Collateral”):

(i)all accounts, general intangibles, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods (together with all
embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor), letters of credit,
letter-of-credit rights, commercial tort claims, uncertificated securities,
securities accounts, security entitlements, Financial Assets, other investment
property and supporting obligations, including (A) the Warehouse SUBI
Certificate and the interests in the Warehouse SUBI Assets represented thereby,
(B) all Collections, including all cash collections and other cash proceeds of
the Warehouse SUBI Certificate and the Warehouse SUBI Assets represented
thereby, with respect to, and other proceeds of, such Warehouse SUBI
Certificate, (C) the Warehouse SUBI Collection Account and the Reserve Account,
(D) the Warehouse SUBI Sale Agreement, (E) each Interest Rate Hedge and all
rights

-50-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

to payments thereunder and (F) all the Borrower’s rights and claims under the
Warehouse SUBI Servicing Agreement, the Warehouse SUBI Sale Agreement and all
other Transaction Documents; and

(ii)all cash and non-cash Proceeds and other proceeds of all of the foregoing;
and

(iii)all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and/or insurance
proceeds arising out of the loss, nonconformity or any interference with the use
of, or any defect or infringement of rights in, or damage to, any of the
foregoing, and all proceeds, products, offspring, rents, issues, profits and
returns of and from, and all distributions on and rights arising out of, any of
the foregoing.

The possession by the Administrative Agent of notes and such other goods,
letters of credit, money, documents, chattel paper or certificated securities
shall be deemed to be “possession by the secured party,” for purposes of
perfecting the security interest pursuant to the Relevant UCC (including
Section 9-313(c)(1) (or other section of similar content as Section 9-313(c)(1)
of the UCC) thereof).  Without limiting the generality of the foregoing, for
purposes of Section 9-313 (or other section of similar content) of the Relevant
UCC, the Administrative Agent hereby notifies the Servicer of the Administrative
Agent’s security interest in the Collateral.  The Servicer acknowledges such
notification, agrees to act as the bailee of the Administrative Agent with
respect to the Collateral in its possession from time to time and acknowledges
that possession of Collateral by the Servicer is deemed to be possession by the
Administrative Agent.

(b)The security interest granted in the Collateral pursuant to this Agreement
 does not constitute and is not intended to result in an assumption by the
Administrative Agent of any obligation (except for the obligation not to disturb
a Lessee’s right of quiet enjoyment) of the Trust, the Borrower or the Servicer
to any Lessee or other Person in connection with the Warehouse SUBI Certificate,
the Warehouse SUBI Assets or the other Collateral.

Without limiting the generality of the foregoing, an executed original of the
Warehouse SUBI Certificate and each other document that constitutes a part of
the Warehouse SUBI has been delivered to the Administrative Agent on the Closing
Date and shall be held by the Administrative Agent.

Each of the Borrower and the Administrative Agent represents and warrants with
respect to itself that each remittance of Collections by the Borrower to the
Administrative Agent hereunder will have been (i) in payment of a debt incurred
by the Borrower in the ordinary course of business or financial affairs of the
Borrower and (ii) made in the ordinary course of business or financial affairs
of the Borrower and the Administrative Agent.

-51-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 3.02  Protection of the Administrative Agent’s Security Interest.

(a)The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all action that the
Administrative Agent may reasonably request in order to perfect or protect the
Administrative Agent’s security interest in the Collateral or to enable the
Administrative Agent, to exercise or enforce any of its rights
hereunder.  Without limiting the foregoing, the Borrower authorizes the filing
of such financing or continuation statements or amendments thereto or
assignments thereof as may be required by the Administrative Agent and, without
limiting any other provision of this Agreement, (i) agrees to deliver to the
Administrative Agent the Warehouse SUBI Certificate together with an assignment
in blank signed by the Borrower, and (ii) agrees to mark its master data
processing records with a notation describing the Administrative Agent’s
security interest in the Collateral.  Carbon, photographic or other reproduction
of this Agreement or any financing statement shall be sufficient as a financing
statement.  The Borrower will, promptly upon acquiring any commercial tort claim
with a value exceeding $100,000, notify the Administrative Agent of the details
thereof and promptly grant to the Administrative Agent a security interest
therein and in the proceeds thereof to secure the Secured Obligations pursuant
to documentation in form and substance satisfactory to the Administrative Agent.

(b)Without limiting the preceding clause (a), the Servicer and the Borrower, as
applicable, agree to take all actions reasonably necessary, including the filing
of appropriate financing statements and the giving of proper registration
instructions relating to any investments, to protect the Administrative Agent’s
interest in the Warehouse SUBI Collection Account, the Reserve Account and any
Eligible Investments acquired with moneys therein (and any investment earnings
thereon) and to enable the Administrative Agent to exercise and enforce its
rights under the Control Agreement relating to the Warehouse SUBI Collection
Account and the Reserve Account.  Any such financing statement or amendment may
describe the Collateral in the same manner as described in this Agreement or any
other agreement entered into by the parties in connection herewith, or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral, including describing such property as “all
assets of the debtor whether now owned or hereafter acquired or arising and
wheresoever located, including all accessions thereto and all products and
proceeds thereof” or words of similar import.

SECTION 3.03  Termination of Security Interest and Release of Collateral under
Certain Circumstances.

(a)The Administrative Agent’s security interest in monies, if any, from time to
time paid to the Borrower in accordance with clause tenth of Section 2.04(c) or
2.07 shall be released at the time of such payment.

(b)Upon the repayment in full of the Loan Balance, reduction of the Facility
Limit to zero, the novation of or the termination and payment in full of all
obligations of the Borrower under all Interest Rate Hedges, the satisfaction in
full of all other Secured Obligations in accordance with this Agreement and the
termination of this Agreement, the Administrative Agent’s security interest in
the Collateral shall terminate.

-52-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(c)Upon the termination of the Administrative Agent’s security interest in all
or any portion of the Collateral as provided in this Section 3.03, the
Administrative Agent will, at the request and expense of the Borrower, (i)
execute and deliver to the Borrower such instruments of release with respect to
such Collateral, in recordable form if necessary, in favor of the Borrower, as
the Borrower may reasonably request, (ii) deliver any such Collateral in its
possession to the Borrower, and (iii) take such other actions as the Borrower
may reasonably request (all without recourse to, and without representation or
warranty by, the Administrative Agent, other than a representation to the effect
that no Adverse Claim in the Collateral has been created by such Person) to
evidence the termination of the Administrative Agent’s security interest in the
Collateral or the portion thereof in which the Administrative Agent’s security
interest has been released.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01  Representations and Warranties of Borrower.  The Borrower
represents and warrants to the Administrative Agent, the Group Agents and the
Lenders on and as of the Closing Date, the Initial Loan Date, each subsequent
Loan Increase Date and each Warehouse SUBI Lease Allocation Date that:

(a)Organization and Power.  The Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Borrower has all requisite power and all governmental licenses,
authorizations, consents and approvals required to carry on its business,
including its business relating to the Borrower’s purchasing and selling of
receivables relating to sales of automobiles in each jurisdiction in which its
business is now conducted except where the failure to have any of the foregoing
does not, and is not reasonably expected to, have a Material Adverse Effect.

(b)Due Qualification.  The Borrower is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications except where the failure to do so does not, and is not reasonably
expected to, have a Material Adverse Effect.

(c)Authorization and Non-Contravention.  The execution, delivery and performance
by the Borrower of this Agreement and the other Transaction Documents to which
it is a party are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, require
no action by or in respect of, or filing with, any Official Body or official
(except as contemplated by Section 3.02), and do not contravene or violate, or
constitute a default under, (i) any provision of applicable law, (ii) any order,
rule or regulation applicable to the Borrower, (iii) the Certificate of
Formation or the Operating Agreement of the Borrower, as the case may be, (iv)
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Borrower or (v) result in the creation or imposition of any lien on
assets of the Borrower (except as contemplated by Section 3.02); except, in the
case of clauses (i), (ii), (iv) or (v), where such contravention, violation,
default or lien does not and is not reasonably expected to have a Material
Adverse Effect.

-53-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(d)Binding Effect.  This Agreement and the other Transaction Documents to which
the Borrower is a party constitute the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

(e)Accuracy of Information.  As of the Initial Loan Date, the list of Warehouse
SUBI Leases delivered to the Administrative Agent, any Group Agent or any Lender
on or prior to the Initial Loan Date, the list of Warehouse SUBI Leases
delivered to the Administrative Agent, any Group Agent or any Lender as of each
applicable Warehouse SUBI Lease Allocation Date thereafter, and all other
information heretofore furnished in writing by the Borrower to the
Administrative Agent, any Group Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished in writing by the Borrower to the Administrative Agent, any
Group Agent or any Lender, taken as a whole, contained or will contain as of the
date so furnished, no untrue statement of a material fact or omitted or will
omit to state a material fact necessary to make the statements contained herein
or therein materially misleading in light of the circumstances in which such
statements were made; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
information available to it at such time, it being understood that the Borrower
is under no obligation to update such projections or underlying information.

(f)Actions, Suits.  Except as set forth in Schedule 1, there are no actions,
suits or proceedings pending, or to the knowledge of the Borrower or TFL
threatened, against or affecting the Borrower or its properties, in or before
any court, arbitrator or other body, which (i) are individually or collectively
reasonably expected to have a Material Adverse Effect, or (ii) assert the
invalidity of this Agreement or any other Transaction Document to which the
Borrower is a party or seek to prevent the consummation of the transactions
contemplated hereby or thereby.

(g)Place of Business.  The chief place of business and chief executive office of
the Borrower are located in Palo Alto, California, and the offices where the
Borrower keeps its records regarding the Collateral and the Electronic Lease
Vault are located in the United States in jurisdictions where all action
required by Section 6.02(a) has been taken and completed during the time periods
required therein.  Within the last five years, the Borrower has not changed its
type of entity or jurisdiction of organization and has not merged or
consolidated with any other Person or been the subject of any bankruptcy
proceeding.

(h)Names.  Except as described in Schedule 2, the Borrower has not used any
limited liability company names, trade names or assumed names other than its
name set forth on the signature pages of this Agreement.

(i)Use of Proceeds.  No proceeds of the Loans will be used for a purpose which
violates, or would be inconsistent with regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System.

-54-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(j)Credit and Collection Policy.  The Borrower has complied in all material
respects with the Credit and Collection Policy in regard to each Warehouse SUBI
Lease.  The Borrower has not extended or modified in any material respect the
terms of any Warehouse SUBI Lease except in all material respects in accordance
with the Credit and Collection Policy.

(k)Absence of Certain Events.  No Default, Event of Default, Potential Servicer
Default or Servicer Default has occurred and is continuing on the applicable
Loan Increase Date.

(l)Permitted Lockboxes and Permitted Accounts.  The Borrower has instructed
Lessees to make all payments on the related Leases or on behalf of Lessees
directly to a Permitted Lockbox or a Permitted Account.  Each Permitted Lockbox
is located in the United States and each Permitted Account is maintained in the
United States by a bank.

(m)Investment Company; Volcker Rule.  Neither the Borrower nor the Trust is an
“investment company” or a company “controlled by an investment company” within
the meaning of the Investment Company Act of 1940, and neither relies on Section
3(c)(1) or Section 3(c)(7) thereof to reach such determination.  The Borrower is
not a “covered fund” within the meaning of the final regulations issued December
20, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

(n)Financial Condition.  The Borrower is Solvent and is not the subject of an
Event of Bankruptcy and the pledge of the Warehouse SUBI Certificate is not
being made in contemplation of the occurrence thereof.

(o)Good Title; Perfection.  Immediately prior to the pledge hereunder, the
Borrower shall be the legal and beneficial owner of the Warehouse SUBI
Certificate and the beneficial owner of the Warehouse SUBI Assets with respect
thereto, free and clear of any Adverse Claim.  This Agreement is effective to
create, and shall transfer to the Administrative Agent a valid security interest
in the Warehouse SUBI Certificate and the Borrower’s beneficial interest in the
Warehouse SUBI Assets and Collections (to the extent provided by Section 9-315
of the UCC (or other section of similar content of the Relevant UCC) with
respect thereto and in the other Collateral free and clear of any Adverse Claim
(except as created by this Agreement), which security interest is perfected
(except as to the Warehouse SUBI Leased Vehicles themselves) and of first
priority.  On or prior to the Closing Date (and, with respect to Additional
Warehouse SUBI Assets, on the applicable Warehouse SUBI Lease Allocation Date,
including a Warehouse SUBI Lease Allocation Date which is a Loan Increase Date),
all financing statements and other documents required to be recorded or filed in
order to perfect and protect the Administrative Agent’s security interest in and
to the Collateral against all creditors of and transferees from the Borrower
will have been duly filed in each filing office necessary for such purpose
(other than any notation of the security interest of the Administrative Agent on
any Certificates of Title for Warehouse SUBI Leased Vehicles) and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full.  No effective financing statement or other instrument similar in
effect covering any Collateral with respect thereto is on file in any recording
office, except those filed pursuant to this Agreement.

-55-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(p)Electronic Chattel Paper and Electronic Lease Vault.  Each such Lease is
Electronic Chattel Paper and is not Tangible Chattel Paper, and there exists a
single, authoritative copy of the record or records comprising such Electronic
Chattel Paper, which copy is unique and identifiable (all within the meaning of
Section 9-105 of the UCC (or other section of similar content of the Relevant
UCC)), that has been communicated to and maintained in the Electronic Lease
Vault.  The description of the Electronic Lease Vault attached hereto as
Schedule 3 is complete and accurate.

(q)Insurance Policies.  The Borrower, in accordance with its normal and
customary procedures, shall have determined that the related Lessee has obtained
or agreed to obtain physical damage insurance covering each Warehouse SUBI
Leased Vehicle, and such Lessee is required under the terms of its related
Warehouse SUBI Lease to maintain such insurance.

(r)Anti-Corruption Laws and Sanctions.  The Borrower or Tesla Motors, Inc. has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower and its directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Affiliates, officers and employees and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower or its Affiliates,
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower that will act in any capacity in connection with or
benefit from the facility established hereby, is a Sanctioned Person.   No
Loans, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

(s)No ERISA Liability.  Neither the Borrower, TFL nor any ERISA Affiliate of
either maintains or has any obligation to contribute to any Plan or
Multiemployer Plan.

(t)Not a Designated Person.  Neither the Borrower nor TFL nor any of their
respective directors, officers, brokers or other agents acting or benefiting in
any capacity in connection with this Agreement or the other Transaction
Documents, or any of their respective parents or subsidiaries, is a Designated
Person.

(u)Ownership.  TFL  owns, directly or indirectly, 100% of the equity interests
of the Borrower free and clear of all Liens.  Such equity interests of the
Borrower are validly issued and fully paid, and there are no options, warrants
or other rights to acquire equity securities of the Borrower.

(v)Compliance with Law.  The Borrower has complied with all applicable
Requirements of Laws to which it may be subject, except for where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

If any breach of the statements and representations made in this Section 4.01
materially and adversely affects the interests of any Lender Party or of any
Lender Party in any Warehouse SUBI Lease or Warehouse SUBI Leased Vehicle, then,
if the Borrower is unable to remedy such breach by the Payment Date next
succeeding the earlier of the date on which the Borrower knows of such breach
and the Borrower receives notice of such breach, the Borrower shall

-56-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

enforce its rights to cause TFL to cause such Leases and related Leased Vehicles
to be reallocated to the UTI pursuant to Section 2.7 of the Warehouse SUBI Sale
Agreement and to remit to the Warehouse SUBI Collection Account on the Deposit
Date next succeeding such knowledge or notice an amount equal to the aggregate
of the Repurchase Amounts with respect to all such Leases at the time of such
removal in accordance with the Warehouse SUBI Sale Agreement, and all such
Leases and Leased Vehicles removed from the Collateral shall no longer
constitute Warehouse SUBI Assets and Collateral hereunder.

If any breach of the statements and representations made in this Section 4.01,
together with all prior such breaches, affect Warehouse SUBI Leases and the
repurchases required by the preceding paragraph have occurred, then, except for
the indemnification rights of the Indemnified Parties under this Agreement,
following the reallocation by the Borrower required under the preceding
paragraph, the Lender Parties shall have no further remedy against the Borrower
with respect to such removed Leases and Leased Vehicles and such breaches shall
not constitute an Event of Default.

SECTION 4.02  Representations and Warranties of the Servicer.  TFL, as initial
Servicer,  and (except as to clauses (k) through (p) below) the Back-Up
Servicer, by its entering into the Warehouse SUBI Servicing Agreement, and
(except as to clauses (o) and (p) below and except, prior to the completion of
the servicing transition period, clauses (k) through (n) below) any successor
Servicer by its appointment hereunder, represents and warrants to the
Administrative Agent, the Group Agents and the Lenders on and as of the Closing
Date, the Initial Loan Date, each Loan Increase Date thereafter and each
Warehouse SUBI Lease Allocation Date, in the case of TFL and the Back-Up
Servicer, and in the case of any successor Servicer, on and as of the date of
its appointment, each Loan Increase Date thereafter and each Warehouse SUBI
Lease Allocation Date thereafter, that:

(a)Corporate Existence and Power.  The Servicer is a limited liability company
(or other business entity) duly organized, validly existing and (if applicable)
good standing under the laws of the state of its organization (or
formation).  The Servicer has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted except where the failure to
have any of the foregoing does not, and is not reasonably expected to, have a
Material Adverse Effect.

(b)Due Qualification.  The Servicer is duly qualified to do business as a
foreign limited liability company (or other business entity) in good standing,
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of property or the conduct of its business shall
require such qualifications except where the failure to do so does not, and is
not reasonably expected to, have a Material Adverse Effect.

(c)Corporate and Governmental Authorization; Non-Contravention.  The execution,
delivery and performance by the Servicer of this Agreement and the other
Transaction Documents to which it is a party are within the Servicer’s company
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Official Body or official
(except as contemplated by Section 2.5 of the Warehouse SUBI Sale Agreement),
and do not contravene or violate, or constitute a default under, (i) any

-57-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

provision of applicable law, (ii) any order, rule or regulation applicable to
the Servicer, (iii) the certificate of formation, operating agreement or any
other organic or governing document of the Servicer, as the case may be, (iv)
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Servicer or (v) result in the creation or imposition of any lien on
assets of the Servicer or any of its Subsidiaries (except as contemplated by
Section 2.5 of the Warehouse SUBI Sale Agreement and Section 3.01), except, in
the case of clauses (i), (ii), (iv) or (v), where such contravention, violation,
default or lien does not and is not reasonably expected to have a Material
Adverse Effect.

(d)Binding Effect.  This Agreement and the other Transaction Documents to which
the Servicer is a party constitute the legal, valid and binding obligations of
the Servicer, enforceable against the Servicer in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

(e)Accuracy of Information.  All information heretofore furnished in writing by
the Servicer to the Administrative Agent, any Group Agent or any Lender for
purposes of or in connection with this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished in writing by the Servicer to the Administrative
Agent, any Group Agent or any Lender, taken as a whole, contained or will
contain as of the date so furnished, no untrue statement of a material fact or
omitted or will omit to state a material fact necessary to make the statements
contained herein or therein materially misleading in light of the circumstances
in which such statements were made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and information available to it at such time, it being understood that the
Borrower is under no obligation to update such projections or underlying
information.

(f)Actions, Suits.  Except as set forth in Schedule 1, there are no actions,
suits or proceedings pending, or to the knowledge of the Servicer threatened,
against or affecting the Servicer or its Subsidiaries or their respective
properties, in or before any court, arbitrator or other body, which (i) are
reasonably likely to have a Material Adverse Effect or (ii) assert the
invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party or seek to prevent the consummation of the transactions
contemplated hereby or thereby.

(g)Credit and Collection Policy.  The Servicer has complied in all material
respects with the Credit and Collection Policy in regard to each Warehouse SUBI
Lease.  The Servicer has not extended or modified in any material respect the
terms of any Warehouse SUBI Lease except in accordance with the Credit and
Collection Policy.

(h)No Servicer Default.  No Servicer Default has occurred and is continuing on
the applicable Loan Increase Date.

(i)No ERISA Liability.  If TFL is the Servicer, neither the Servicer  nor any
ERISA Affiliate of the Servicer maintains or has any obligation to contribute to
any Plan or Multiemployer Plan.

-58-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(j)Permitted Accounts.  The Servicer has not entered into any agreement with any
Person which grants to such Person an interest in, or rights to, any Permitted
Lockbox or Permitted Account, it being understood that certain collections from
time to time received in a Permitted Lockbox or Permitted Account may relate to
Leases that are not Warehouse SUBI Leases and to which the Secured Parties may
not have an interest.

(k)Lease File Complete.  The Servicer holds a file pertaining to each Warehouse
SUBI Lease and such file contains, without limitation, each of the material
items described in the definition of “Lease Documents” and, with respect to each
document contained therein, each form has been correctly prepared.

(l)Insurance Policies.  The Servicer, in accordance with its normal and
customary procedures, shall have determined that the related Lessee has obtained
or agreed to obtain physical damage insurance covering each Warehouse SUBI
Leased Vehicle, and such Lessee is required under the terms of its related Lease
to maintain such insurance.

(m)Eligible Leases.  Each Lease allocated to the Warehouse SUBI on the
applicable Warehouse SUBI Lease Allocation Date is an Eligible Lease as of the
related Cut-Off Date.  

(n)Electronic Chattel Paper.  Each Lease is Electronic Chattel Paper and is not
Tangible Chattel Paper and there exists a single, authoritative copy of the
record or records comprising such Electronic Chattel Paper, which copy is unique
and identifiable (all within the meaning of Section 9-105 (or other section of
similar content) of the Relevant UCC), that has been communicated to and
maintained in the Electronic Lease Vault.  Each Lease allocated to the Warehouse
SUBI was originated by or for the Trust without the involvement of any motor
vehicle dealer that is not an Affiliate of a Tesla Party.

(o)Taxes; Tax Status.  

All Tesla Parties have (i) timely filed all material tax returns they are
required to file and (ii) paid, or caused to be paid, all material taxes,
assessments and other governmental charges, which are shown to be due and
payable on such returns, other than taxes, assessments and other governmental
charges being contested in good faith. Adequate provisions in accordance with
GAAP for taxes on the books of the applicable Tesla Party have been made for all
open years and for the current fiscal period.

TFL owns 100% of the membership interests in the Borrower and the Borrower has
not elected to be treated as a corporation under U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes.

None of the Borrower, the Warehouse SUBI or the Trust (or any portion thereof)
is or will at any relevant time become an association (or a publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.

(p)Anti-Corruption Laws and Sanctions.  TFL has implemented and maintains in
effect policies and procedures designed to ensure compliance by TFL and its
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions,

-59-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

and TFL and its Affiliates, officers and employees and to the knowledge of TFL,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) TFL or its
Affiliates, directors, officers or employees, or (b) to the knowledge of TFL,
any agent of TFL that will act in any capacity in connection with or benefit
from the facility established hereby, is a Sanctioned Person.   No Loans, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

(q)Compliance with Law.  TFL has complied with all applicable Requirements of
Laws to which it may be subject, except for where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

If any breach of the statements and representations made in this Section 4.02
materially and adversely affects the interests of any Lender Party or in any
Warehouse SUBI Leases or Warehouse SUBI Leased Vehicles, then, if the Servicer
is unable to remedy such breach by the Payment Date next succeeding the earlier
of the date on which the Servicer knows of such breach and the Servicer receives
notice of such breach, the initial Servicer shall purchase such Leases and
Leased Vehicles from the Warehouse SUBI and remit to the Warehouse SUBI
Collection Account on the Deposit Date next succeeding such knowledge or notice
an amount equal to the aggregate of the Repurchase Amounts with respect to all
such Leases and Leased Vehicles at the time of such purchase in accordance with
Section 2.2(d) of the Warehouse SUBI Servicing Agreement, and all such Leases
and Leased Vehicles purchased from the Warehouse SUBI shall no longer constitute
Warehouse SUBI Assets or Collateral.  

If any breach of the statements and representations made in this Section 4.02,
together with all prior such breaches, affect Leases and the repurchases
required by the preceding paragraph have occurred, then, except for the
indemnification rights of the Indemnified Parties under this Agreement,
following such purchase by the initial Servicer required under the preceding
paragraph, the Lender Parties shall have no further remedy against the Servicer
with respect to such removed Leases and Leased Vehicles and such breaches shall
not constitute an Event of Default.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.01  Conditions to Closing.  On or prior to the Closing Date, the
Borrower shall deliver (or cause to be delivered) to the Administrative Agent
and each Group Agent the following documents and instruments, all of which shall
be in form and substance acceptable to the Administrative Agent and each Group
Agent:

(a)A certificate of an authorized signatory of each of the Borrower, TFL and the
Trust, certifying (i) the names and signatures of the officers or other persons
authorized on its behalf to execute each of this Agreement and the other
Transaction Documents to be delivered by it hereunder (on which Certificate the
Lender Parties may conclusively rely until such time as the Administrative Agent
and each Group Agent shall receive from such Person a revised Certificate
meeting the requirements of this clause (a)(i)), (ii) a copy of such Person’s
certificate

-60-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

of incorporation, certificate of formation, certificate of trust or charter, as
the case may be, as amended or restated, certified as of the date reasonably
near the Closing Date by the Secretary of State of the State of such Person’s
jurisdiction of formation or incorporation, as the case may be, (iii) a copy of
such Person’s Operating Agreement, By-laws or declaration of trust, as and if
applicable, as amended, (iv) a copy of resolutions of the managers, the Board of
Directors (or any executive committee designated by the Board of Directors) or
other governing body of such Person approving the transactions contemplated
hereby, (v) a certificate as of a date reasonably near the Closing Date of the
Secretary of State of such Person’s jurisdiction of incorporation or formation,
as the case may be, certifying such Person’s good standing under the laws of
such jurisdiction, (vi) certificates of qualification as a foreign corporation,
trust or limited liability company, as the case may be, issued by the
Secretaries of State or other similar officials of each jurisdiction where such
qualification is material to the transactions contemplated by this Agreement and
the other Transaction Documents and (vii) either certificates of the appropriate
state official in each jurisdiction specified by the Administrative Agent or
search reports by parties acceptable to the Administrative Agent as to the
absence of any tax liens against such Person under the laws of Delaware (except
in the case of TFL) and California, each such certificate or report to be dated
a date reasonably near the Closing Date;

(b)An officer’s certificate for each of the Borrower and Servicer dated the
Closing Date, to the effect that (i) the representations and warranties of the
Borrower and the Servicer, as the case may be, in Article IV are true and
correct in all material respects as of the Closing Date, (ii) the Borrower and
the Servicer, as the case may be, are in compliance in all material respects
with the covenants and agreements contained herein, the Warehouse SUBI Servicing
Agreement and in the Warehouse SUBI Sale Agreement, (iii) no Default, Event of
Default or Servicer Default exists on the Closing Date and (iv) except for
financing statements filed pursuant to this Agreement or the Warehouse SUBI Sale
Agreement, no financing statements have been filed or recorded against the
Borrower or TFL, as applicable, relating to the Collateral;

(c)Proper financing statements (Form UCC-1) naming the Borrower, as debtor, and
the Administrative Agent, as secured party, or other similar instruments or
documents, as may be necessary or in the opinion of the Administrative Agent
desirable under the Relevant UCC or any comparable law to perfect the security
interest of the Administrative Agent in all Collateral;

(d)Proper financing statements (Form UCC-1), naming TFL as the transferor
(debtor) of the Warehouse SUBI and the Warehouse SUBI Certificate, the Borrower
as transferee (assignor secured party) and the Administrative Agent as assignee,
or other similar instruments or documents, as may be necessary or in the opinion
of the Administrative Agent and each Group Agent desirable under the Relevant
UCC or other comparable law to perfect the Administrative Agent’s interest in
the Warehouse SUBI and the Warehouse SUBI Certificate;

(e)[Reserved]

(f)Proper financing statements (Form UCC-3), if any, necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by the Borrower or TFL;

-61-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(g)Certified copies of request for information or copies (Form UCC-11) (or a
similar search report certified by parties acceptable to the Administrative
Agent and each Group Agent) dated a date reasonably near the Closing Date
listing all effective financing statements which name the Borrower or TFL (under
its present name or any previous name) as transferor or debtor and which are
filed in jurisdictions in which the filings are to be made pursuant to item (c)
or (d) above, together with copies of such financing statements (none of which
shall cover any Collateral);

(h)Favorable opinions of Winston & Strawn LLP, special counsel for the Borrower
and TFL, addressed to the Borrower, TFL, the Administrative Agent, the Group
Agents and the Lenders as to true sale, non-consolidation, no conflicts,
enforceability, and creation, perfection and priority of security interests, in
forms reasonably acceptable to the Administrative Agent and each Group Agent;

(i)A favorable opinion of Todd Maron, General Counsel for Tesla Motors, Inc.,
addressed to the Borrower, TFL, the Administrative Agent, the Group Agents and
the Lenders, as to such matters as the Administrative Agent and each Group Agent
may reasonably request;

(j)A favorable opinion of Richards, Layton & Finger, P.A., Delaware counsel for
the Borrower, TFL and the Trust, addressed to the Borrower, TFL, the
Administrative Agent, the Group Agents and the Lenders as to such matters as the
Administrative Agent and each Group Agent may reasonably request;

(k)Representative forms of Leases;

(l)Fully executed copies of the Warehouse SUBI Sale Agreement and the other
Transaction Documents;

(m)A favorable opinion of Richards, Layton & Finger, P.A., counsel to U.S. Bank
Trust, as Trustee, addressed to the Administrative Agent, the Group Agents and
the Lenders, as to such matters as the Administrative Agent and each Group Agent
may reasonably request;

(n)[Reserved];

(o)An Officer’s certificate of U.S. Bank Trust, certifying as to (i) the names
and signatures of the officers authorized on its behalf to execute each of the
Transaction Documents to be delivered by it hereunder (on which certificate the
Lender Parties may conclusively rely until such time as the Administrative Agent
and each Group Agent shall receive from such Person a revised certificate
meeting the requirements of this clause (n)(i)), (ii) a copy of its By-laws,  as
amended, and (iii) a certificate as of a date reasonably near the Closing Date
of the office of the Comptroller of the Currency, certifying its good standing
under the laws of such jurisdiction;

(p)An executed Fee Letter as in effect on the Closing Date, together with
receipt of the fees and expenses referred to therein;

-62-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(q)Evidence of the establishment of the Warehouse SUBI Collection Account and
the Reserve Account;

(r)An executed Control Agreement with respect to the Warehouse SUBI Collection
Account and the Reserve Account;

(s)The original Warehouse SUBI Certificate, together with an assignment thereof
to the Administrative Agent;

(t)A favorable opinion of Richards, Layton & Finger, P.A., special counsel to
the Borrower, addressed to the Administrative Agent, the Group Agents and the
Lenders, as to perfection and priority of security interest under Delaware law;

(u)A favorable opinion of Winston & Strawn LLP, counsel to the Borrower,
addressed to the Administrative Agent, the Group Agents and the Lenders as to
perfection and priority of security interests in the Warehouse SUBI Collection
Account and the Reserve Account under applicable law;

(v)A schedule of Warehouse SUBI Leases as of the Cut-Off Date (which
schedule may be in electronic form);

(w)Evidence of the payment in full of all fees payable on the Closing Date of
all fees payable to the Lender Parties on the Closing Date pursuant to the Fee
Letter and all fees and expenses of the Lender Parties (including legal fees and
expenses) incurred in the negotiation, documentation and closing of this
Agreement and the other Transaction Documents;

(x)[Reserved]; and

(y)Evidence of the establishment of the Electronic Lease Vault.

SECTION 5.02  Conditions to Loan Increases.  Each Lender’s obligation to fund
its initial Loan on the Initial Loan Date and each Loan on each subsequent Loan
Increase Date shall be subject to satisfaction of the following applicable
conditions precedent:

(a)The Borrower and TFL, as applicable, shall have complied in all material
respects with the covenants and agreements contained herein and in each other
Transaction Document;

(b)No Default, Event of Default, Potential Servicer Default or Servicer Default
shall have occurred and the Termination Date shall not have occurred;

(c)At least three (3) Business Days preceding each Loan Increase Date following
the Initial Loan Date, the Borrower shall have delivered (i) to the
Administrative Agent and each Group Agent an electronic copy of (A) a Loan
Request in substantially the form of Exhibit A to this Agreement (without the
Pool Cut Report referenced therein) and (B) if such Loan Increase Date is also a
Warehouse SUBI Lease Allocation Date, a “Notice of Warehouse SUBI Lease
Allocation” in substantially the form of Exhibit D to this Agreement, and (ii)
to the Administrative Agent and each Group Agent (A) a duly executed copy of the
Loan Request and,

-63-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

if applicable, the Notice of Warehouse SUBI Lease Allocation given pursuant to
preceding clause (i) (which notice may be delivered by email with hard copy to
follow promptly) and (B) a Pool Cut Report as to all Leases included in the
Warehouse SUBI (including the Lease Pool (if any) to be allocated to the
Warehouse SUBI on such Loan Increase Date if such Loan Increase Date is a
Warehouse SUBI Lease Allocation Date);

(d)After giving effect to the related Loan, (i) the Loan Balance shall not
exceed the Maximum Loan Balance and (ii) the Loan Balance shall be less than or
equal to the Commitment Amount;

(e)The Borrower and the Servicer shall have taken any actions necessary or
advisable, and reasonably requested in writing by the Administrative Agent and
any Group Agent as soon as practicable, to maintain the Administrative Agent’s
perfected security interest in the Collateral;

(f)If such Loan Increase Date is a Warehouse SUBI Lease Allocation Date, then
solely with respect to any Leases and Leased Vehicles to be allocated to the
Warehouse SUBI on such date, the Administrative Agent and each Group Agent shall
have received a copy of a report produced by Automotive Lease Guide (in form and
substance reasonably satisfactory to the Administrative Agent and each Group
Agent) setting forth the Mark-to-Market MRM Residual Value of the Leased Vehicle
related to each Lease, in each case, as of the related Mark to Market Adjustment
Date;

(g)The Borrower shall have provided evidence, in form and substance reasonably
satisfactory to the Administrative Agent and each Group Agent, of the purchase
of an Eligible Interest Rate Hedges, including the related Eligible Interest
Rate Hedge Providers’ acknowledgment of the collateral assignment by the
Borrower to the Administrative Agent of such Eligible Interest Rate Hedges as
required by Section 6.02(m); provided that the Borrower shall not be required to
enter into a new Eligible Interest Rate Hedge on such Loan Increase Date if,
after giving effect to the funding on such Loan Increase Date, there are already
in full force and effect one or more Interest Rate Hedges (i) which satisfy the
requirements contained in Section 6.02(m) and (ii) the aggregate notional
principal amount of which (when taken together) satisfies the requirements
contained in the definition of Required Aggregate Notional Principal Amount;

(h)The Borrower shall have deposited (or caused to be deposited) into the
Reserve Account an amount equal to the amount, if any, necessary to cause the
amount in the Reserve Account to equal the Required Reserve Account Balance; and

(i)The representations and warranties of the Borrower and the Servicer contained
in Article IV are true and correct in all material respects except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date.

SECTION 5.03  Conditions Subsequent  The obligation of the Lenders (or any
Lender) to continue to make and maintain Loans is subject to the conditions that
on or prior to October 1, 2016,

-64-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(a)the Borrower and the Administrative Agent in writing shall have designated
the Back-Up Servicer and agreed to the compensation to be paid to the Back-Up
Servicer (including the Back-Up Servicing Fee, the Back-Up Servicing Fee Rate,
the Successor Servicer Engagement Fee and the limitation on payments to the
Back-Up Servicer pursuant to Sections 2.04(c)(ii) and 2.04(c)(iv));

(b)the Back-Up Servicer shall have accepted such terms and become a party to the
Servicing Agreement pursuant to the terms thereof (or such other terms as may be
agreed upon by the Borrower, the Servicer, the Back-Up Servicer and the
Administrative Agent);

(c)counsel to the Back-Up Servicer shall have delivered a favorable opinion,
addressed to the Administrative Agent, the Group Agents and the Lenders, as to
such matters as the Administrative Agent and each Group Agent may reasonably
request; and

(d)the Back-Up Servicer shall have delivered to the Borrower and the
Administrative Agent officer’s certificates certifying as to each (i) the names
and signatures of the officers authorized on its behalf to execute each of the
Transaction Documents to be delivered by it hereunder (on which certificate the
Lender Parties may conclusively rely until such time as the Administrative Agent
and each Group Agent shall receive from such Person a revised certificate
meeting the requirements of this clause (d), (ii) a copy of its By-laws,  as
amended, and (iii) good standing under the laws of the jurisdiction of its
organization as of a date reasonably near the date of satisfaction of these
conditions.

The parties agree that the failure by Borrower to perform or cause to be
performed such conditions subsequent as and when required by the terms hereof,
shall constitute an Event of Default.

ARTICLE VI

COVENANTS

SECTION 6.01  Covenants of the Borrower.  At all times from the date hereof to
the date on which this Agreement terminates in accordance with Section 12.01,
unless the Administrative Agent and each Group Agent shall otherwise consent in
writing:

(a)Compliance Certificate and Certain Notices and Information.  The Borrower
will furnish to the Administrative Agent and each Group Agent:

(i)Compliance Certificate.  Together with the annual report required to be
delivered pursuant to Section 6.03(k), a compliance certificate in substantially
the form of Exhibit C hereto signed by the chief accounting officer or treasurer
of the Borrower and the Servicer stating that no Default, Event of Default or
Servicer Default exists, or if any Default, Event of Default or Servicer Default
exists, stating the nature and status thereof.

(ii)Notice of Certain Events.  As soon as practicable, and in any event within
five (5) Business Days after a Responsible Officer of the Borrower obtains
knowledge of the occurrence of each Default, Event of Default, Potential
Servicer

-65-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Default or Servicer Default, a statement of the chief financial officer or chief
accounting officer of the Borrower setting forth the details of such Default,
Event of Default, Potential Servicer Default or Servicer Default, and the action
which the Borrower or, if known to the Borrower, the Servicer proposes to take
with respect thereto.

(iii)Other Information.  Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.

(b)Conduct of Business.  The Borrower will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic limited
liability company in its jurisdiction of formation.  The Borrower will maintain
all requisite authority to conduct its business in each jurisdiction in which
its business requires such authority, except, in each case, where the failure to
do so does not, and is not reasonably expected to, have a Material Adverse
Effect.

(c)Compliance with Laws.  The Borrower will comply in all material respects with
all Requirements of Law to which it may be subject or which are applicable to
the Collateral, except where the failure to comply does not, and is not
reasonably expected to, have a Material Adverse Effect.

(d)Furnishing of Information.  The Borrower will furnish to the Administrative
Agent and each Group Agent, as soon as reasonably practicable after receiving a
request therefor, such information with respect to the Collateral as the
Administrative Agent or any Group Agent may reasonably request, including
listings identifying the outstanding remaining Monthly Lease Payments and the
Base Residual Value for each Warehouse SUBI Lease.  Without limiting the
generality of the foregoing, the Borrower will furnish to the Administrative
Agent and each Group Agent, as soon as reasonably practicable after receiving a
request therefor, (i) the names and addresses of all banks which maintain one or
more Permitted Lockboxes and the addresses of all related Permitted Lockboxes
and the account holder, the account number and the bank at which each Permitted
Account is maintained and (ii) the name and address of each Person in possession
of any Lease Documents (including the street address at which such Lease
Documents are located).  At the request of any Group Agent, the Borrower agrees
to reasonably cooperate in providing information to any rating agency in
connection with such Group Agent’s seeking, at the expense of such Group Agent,
of a rating of the Loans under this Agreement.

(e)Fulfillment of Obligations.  The Borrower will duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed by it under or in connection with this
Agreement, the other Transaction Documents to which it is a party and the
Warehouse SUBI Leases, will duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the Warehouse
SUBI Leases, will do nothing to materially impair the security interest of the
Administrative Agent in and to the Collateral and will pay when due (or contest
in good faith) all taxes, including any sales tax, excise tax or other similar
tax or charge, payable by it in connection with the Collateral and their
creation and satisfaction.

-66-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(f)Enforcement.  The Borrower shall take all commercially reasonable actions
necessary and appropriate to enforce its rights and claims under the Warehouse
SUBI Sale Agreement.

(g)No Other Business.  The Borrower shall engage in no business other than the
business contemplated under its Certificate of Formation and its Limited
Liability Company Agreement and shall comply in all material respects with the
terms of its Limited Liability Company Agreement.

(h)Separate Existence.  The Borrower shall do (or refrain from doing) all things
necessary to maintain its legal existence separate and apart from TFL and all
other Affiliates of the Borrower.  Without limiting the generality of the
foregoing, the Borrower shall:

(i)observe all corporate and limited liability company procedures required by
its Certificate of Formation and its Limited Liability Company Agreement;

(ii)maintain adequate capitalization to engage in the transactions and
activities contemplated in its Certificate of Formation, its Limited Liability
Company Agreement, the Warehouse SUBI Sale Agreement and this Agreement;

(iii)provide for the payment of its operating expenses and liabilities from its
own funds (except that certain of the organizational expenses of the Borrower
have been paid by TFL);

(iv)maintain an arm’s length relationship with its Affiliates, and shall not (A)
lend money to, or borrow money from, any of its Affiliates or any unaffiliated
third party or (B) transact any business, or enter into any transaction with any
of its Affiliates, except, in each case, pursuant to binding and enforceable
written agreements the terms of which, on the whole, are arm’s-length and
commercially reasonable and, in the case of money borrowed by the Borrower from
any of its Affiliates, the subordination and payment provisions of all such
indebtedness shall be satisfactory in form and substance to the Administrative
Agent and each Group Agent;

(v)not (A) perform any of its Affiliates’ duties or obligations, (B) commingle
assets with those of any affiliated or unaffiliated third party (except for the
temporary commingling of Collections), (C) guarantee or become obligated for the
debts of any affiliated or unaffiliated third party or hold out its credit as
being available to satisfy the obligations of others, (D) operate or purport to
operate as a single integrated entity with respect to its Affiliates or any
affiliated or unaffiliated third party, (E) endeavor to obtain credit or incur
any obligation to any affiliated or unaffiliated third party based upon the
assets or creditworthiness of the other, (F) acquire any obligations or
securities of any of its partners, members or shareholders, (G) pledge its
assets for the benefit of any entity (except pursuant to this Agreement), or (H)
fail to correct any known misunderstanding or misrepresentation with respect to
any of the foregoing;

-67-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(vi)maintain bank accounts and books of account separate from those of its
Affiliates;

(vii)to the extent it shares its office with any of its Affiliates, maintain
separate records storage space and files in the building they share, and
maintain and use separate telephone capacity and business forms;

(viii)(A) ensure that at least one manager of the Borrower shall be an
“Independent Manager” (as defined in the Limited Liability Company Agreement)
and cause its Operating Agreement to provide that (x) at least one manager of
the Borrower shall be an Independent Manager, (y) the managers of the Borrower
shall not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Borrower or, to the fullest extent
provided by applicable law, the dissolution of the Borrower unless a unanimous
vote of all of the Borrower’s managers (which vote shall include the affirmative
vote of the Independent Manager) shall approve the taking of such action in
writing prior to the taking of such action and (z) the provisions requiring at
least one Independent Manager and the provisions described in clauses (x) and
(y) of this paragraph (viii) cannot be amended without the prior written consent
of the Independent Manager; and

(B)in addition to the requirements set forth in preceding clause (A), ensure
that the “Independent Manager” (as defined in the Limited Liability Company
Agreement) (x) has prior experience as an independent director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities;

(ix)take such actions as are necessary to ensure that no Independent Manager
shall at any time serve as a trustee in bankruptcy for the Borrower or any
Affiliate thereof;

(x)take such actions as are necessary to ensure that any financial statements of
TFL or any Affiliate thereof which are consolidated to include the Borrower (a)
will contain notes clearly stating that securitization transactions of the kind
contemplated in the Warehouse SUBI Sale Agreement are structured legally as
sales (although the Borrower may be consolidated with TFL or its Affiliates for
financial accounting purposes) and (b) will not suggest in any way that (1) the
assets of the Borrower will be available to pay the claims of creditors of TFL
or any Affiliate of TFL other than the Borrower or (2) the Borrower is not a
separate limited liability company (although in each case, it being understood
that the Borrower may be consolidated with TFL or its Affiliates for financial
accounting purposes); and

-68-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(xi)to the fullest extent permitted by applicable law, take no action to
dissolve itself, including applying (or consenting to the application) for
judicial dissolution.

(i)Compliance with Opinion Assumptions.  Without limiting the generality of
Section 6.01(h) above, in all material respects, the Borrower shall (as to
itself) maintain in place all policies and procedures, and take and continue to
take all actions, described in the assumptions as to facts set forth in, and
forming the basis of, the opinions set forth in the opinion delivered to the
Administrative Agent, the Group Agents and the Lenders pursuant to Section
5.01(h).

(j)Payment of Taxes.  The Borrower will pay and discharge all material taxes,
assessments, and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any property belonging to it, or them, before
delinquent, other than taxes, assessments and other governmental charges being
contested in good faith.

(k)Maintenance of Security Interests in Warehouse SUBI.  The Borrower shall take
such steps as are necessary to preserve and maintain the security interest of
the Administrative Agent (for the benefit of the Secured Parties) in the
Warehouse SUBI and other Collateral as a valid and enforceable first priority
perfected security interest, subject to no Adverse Claims.

(l)Electronic Chattel Paper.  The Borrower shall take such actions as are
necessary to cause all vehicle leases of the Trust and the Borrower (including
all Warehouse SUBI Leases) to constitute Electronic Chattel Paper (and not to
constitute Tangible Chattel Paper) held in the Electronic Lease Vault.

(m)Interest Rate Hedges.  The Borrower shall, at all times beginning thirty (30)
days after an Interest Rate Hedge Trigger Event occurs, maintain in full force
and effect one or more Eligible Interest Rate Hedges which, together with the
aggregate notional amount of such Eligible Interest Rate Hedges, when taken
together, at all times satisfy the requirements contained in the definition of
Required Aggregate Notional Principal Amount, and shall comply with the terms
thereof; provided that:

(i)if any interest rate hedge provider party to an Interest Rate Hedge ceases to
satisfy the requirements set forth in the definition of “Eligible Interest Rate
Hedge Provider,” the Borrower shall within thirty (30) days (x) cause such
Person to assign its obligations under the related Interest Rate Hedge to a new
Eligible Interest Rate Hedge Provider (or such person shall have thirty (30)
days to again satisfy the requirements set forth in the definition of “Eligible
Interest Rate Hedge Provider”), or (y) obtain a substitute Eligible Interest
Rate Hedge, including the related Eligible Interest Rate Hedge Provider’s
acknowledgment of the collateral assignment by the Borrower to the
Administrative Agent of such Eligible Interest Rate Hedge;

(ii)if any provider of an Interest Rate Hedge fails to make a payment when due
under the applicable Interest Rate Hedge, the Borrower shall within thirty (30)
days (x) cause such Person to assign its obligations under the related Interest
Rate

-69-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Hedge to a new Eligible Interest Rate Hedge Provider or (y) obtain a substitute
Eligible Interest Rate Hedge, including the related Eligible Interest Rate Hedge
Provider’s acknowledgment of the collateral assignment by the Borrower to the
Administrative Agent of such Eligible Interest Rate Hedge;

(iii)the Borrower may not, without the prior written consent of the
Administrative Agent and each Group Agent, exercise any rights (including any
termination rights) under any Interest Rate Hedge that could reasonably be
expected to adversely affect the right of the Lenders to receive payments
hereunder or under such Interest Rate Hedge;

(iv)on each Payment Date from and after the Interest Rate Hedge Trigger Date, if
the aggregate notional amount of all Interest Rate Hedges is then less than 90%,
of the Loan Balance (after giving effect to any Loan Increase on such date), the
Borrower shall enter into one or more Eligible Interest Rate Hedges such that
the aggregate notional amount of all Interest Rate Hedges, including the new
Interest Rate Hedge, is equal to the Loan Balance;

(v)notwithstanding the foregoing, one or more Interest Rate Hedges may be
combined into a single Interest Rate Hedge which, in the aggregate, satisfies
the requirements set forth in this Section 6.01(m);

(vi)if, on any Payment Date the aggregate notional amount of all Interest Rate
Hedges that are interest rate swaps is greater than 110% of the Loan Balance on
such date (after giving effect to any payments or Loan Increase on such date),
the Servicer shall cause the Borrower to amend or terminate existing Interest
Rate Hedges that are interest rate swaps such that the aggregate notional amount
of all Interest Rate Hedges that are interest rate swaps at such time shall be
equal to the Loan Balance at such time (terminating those Interest Rate Hedges
that are interest rate swaps in descending order from those Interest Rate Hedges
with the highest fixed rate to those Interest Rate Hedge with the next highest
fixed rate and so on); and all Interest Rate Hedge Termination Payments owed by
the Borrower and other costs incurred in connection with the termination
contemplated by this paragraph shall be paid by the Servicer; and

(vii)the Administrative Agent at any time on or after the Termination Date shall
have the right to amend or terminate any Interest Rate Hedges in its sole
discretion; and all Interest Rate Hedge Termination Payments owed by the
Borrower and other costs incurred in connection with the termination
contemplated by this paragraph shall be paid by the Servicer.

On or prior to the effective date of any Interest Rate Hedge, the Borrower shall
establish and thereafter maintain an Eligible Account in the name of the
Borrower with respect to each Interest Rate Hedge Counterparty, other than
Deutsche Bank AG or any Affiliate thereof (a “Hedge Counterparty Collateral
Account”) in trust and for the benefit of the Lenders and the related Interest
Rate Hedge Counterparty.  In the event that pursuant to the terms of the
applicable Interest Rate Hedge, the related Interest Rate Hedge Counterparty is
required to deposit cash or

-70-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

securities as collateral to secure its obligations (“Hedge Collateral”), the
Borrower shall deposit all Hedge Collateral received from the Interest Rate
Hedge Counterparty into the Hedge Counterparty Collateral Account.  All sums on
deposit and securities held in any Hedge Counterparty Collateral Account shall
be used only for the purposes set forth in the related credit support annex
(“Credit Support Annex”) to the Interest Rate Hedge.  The only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, a Hedge Counterparty Collateral Account shall be (i) for application
to the obligations of the applicable Interest Rate Hedge Counterparty under the
related Interest Rate Hedge in accordance with the terms of the Credit Support
Annex and (ii) to return collateral to the Interest Rate Hedge Counterparty when
and as required by the Credit Support Annex.  Amounts on deposit in each Hedge
Counterparty Collateral Account shall be invested at the written direction of
the related Interest Rate Hedge Counterparty, and all investment earnings
actually received on amounts on deposit in a Hedge Counterparty Collateral
Account or distributions on securities held as Hedge Collateral shall be
distributed or held in accordance with the terms of the related Credit Support
Annex.  Any amounts applied by the Borrower to the obligations of an Interest
Rate Hedge Counterparty under an Interest Rate Hedge in accordance with the
terms of the related Credit Support Annex shall constitute Interest Rate Hedge
Receipts and be deposited in the Collection Account and applied in accordance
with Section 2.04(c) of this Agreement.  The Borrower agrees to give the
applicable Interest Rate Hedge Counterparty prompt notice if it obtains
knowledge that the Hedge Counterparty Collateral Account or any funds on deposit
therein or otherwise to the credit of the Hedge Counterparty Collateral Account,
shall or have become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

(n)Anti-Corruption Laws and Sanctions.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower
and each of its Affiliates and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 6.02  Negative Covenants of the Borrower.  At all times from the date
hereof to the date on which this Agreement terminates in accordance with
Section 12.01, unless the Administrative Agent and each Group Agent shall
otherwise consent in writing:

(a)Name Change and Offices.  The Borrower shall not change its name, identity or
organizational structure (within the meaning of Section 9-506, 9-507 or 9-508 of
the UCC (or other sections of similar content of the Relevant UCC)) nor relocate
its chief executive office or its jurisdiction of formation nor change its
“location” under Section 9-307 of the Relevant UCC, unless, within (30) days
after such change or relocation it shall have: (i) given the Administrative
Agent and each Group Agent written notice thereof and (ii) delivered to the
Administrative Agent and each Group Agent all financing statements, instruments
and other documents requested by the Administrative Agent or any Group Agent in
connection with such change or relocation.  The Borrower shall at all times
maintain its chief executive office and its jurisdiction of formation within a
jurisdiction in the United States and in which Article 9 of the Relevant UCC is
in effect and in the event it moves its chief executive office or its
jurisdiction of formation to a location which may charge taxes, fees, costs,
expenses or other charges to perfect the security interest of the Administrative
Agent in the Collateral, it shall pay all taxes, fees, costs, expenses and other
charges associated with perfecting the security interest of the Administrative
Agent in the Collateral and any other costs and expenses incurred in order to

-71-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

maintain the enforceability of this Agreement and the security interest of the
Administrative Agent in the Collateral.

(b)Transfers, Liens, Etc.  Except for the Adverse Claims of the Administrative
Agent created by this Agreement and except for other transfers permitted under
this Agreement, the Borrower shall not transfer, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (including the filing of any financing statement) upon or with respect to
the Collateral (or any portion thereof), or upon or with respect to any account
to which any Collections are sent, or assign any right to receive income in
respect thereto.

(c)Limited Liability Company Membership Interests.  The Borrower shall not issue
any membership interests (other than non-economic “special membership
interests”) except to a Tesla Party or one of its Subsidiaries or create any
Subsidiary.  The Borrower shall not pay or make any distributions to any owner
of its membership interests if, at the time or as a result of such payment or
the making of such distribution, a Default, an Event of Default or the Scheduled
Expiration Date shall have occurred and be continuing under this Agreement.

(d)Amendments to Certificate of Formation and Limited Liability Company
Agreement.  The Borrower shall not materially amend, alter or change or repeal
(and shall not permit the material amendment, alteration or change or repeal of)
its Certificate of Formation or its Limited Liability Company Agreement.

(e)Change to other Agreements.  The Borrower shall not terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other modification to the Warehouse SUBI Servicing
Agreement, the Warehouse SUBI Sale Agreement, the [***] Subservicing Agreement
or the other Transaction Documents without the consent of the Administrative
Agent and each Group Agent (such consents not to be unreasonably withheld,
delayed or conditioned).

(f)ERISA Matters.  Neither the Borrower nor any of its ERISA Affiliates shall
establish or have any obligation to contribute to any Plan or Multiemployer
Plan.

(g)[Reserved].

(h)Consolidations and Mergers.  The Borrower shall not consolidate or merge with
or into any other Person.

(i)Tax Matters.

(i)No Tesla Party shall take or cause any action to be taken that could result
in the Borrower being treated as a corporation or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes.

(ii)No Tesla Party shall take or cause any action to be taken that could result
in the Borrower, the Warehouse SUBI or the Trust (or any portion

-72-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

thereof)becoming an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes

(j)Anti-Corruption Laws and Sanctions.  The Borrower shall not request any Loan,
and shall not use, and shall ensure that its Affiliates and its and their
respective directors, officers, employees and agents not use, the proceeds of
any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

(k)Debt.  The Borrower shall not create, incur, assume or suffer to exist any
Debt except for Debt expressly contemplated under the Transaction Documents.

(l)Guarantees.  The Borrower shall not guarantee, endorse or otherwise be or
become contingently liable (including by agreement to maintain balance sheet
tests) in connection with the obligations of any other Person, except
endorsements of negotiable instruments for collection in the ordinary course of
business and reimbursement and indemnification obligations in favor of the
Administrative Agent, any Group Agent, any Lender or any Indemnified Party as
provided for under the Transaction Documents.

(m)Limitation on Transactions with Affiliates.  The Borrower shall not enter
into, or be a party to any transaction with any Affiliate of the Borrower,
except for: (i) the transactions contemplated hereby, by the Transaction
Documents and (ii) capital contributions by TFL to the Borrower which are in
compliance with all applicable Requirements of Law and the Transaction
Documents.

(n)Limitation on Investments.  The Borrower shall not make or suffer to exist
any loans or advances to, or extend any credit to, or make any investments (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person, except for Eligible
Investments and the Warehouse SUBI Certificate.

(o)Change in Business.  The Borrower shall not make any change in the character
of its business.

(p)Subsidiaries.  The Borrower shall not form or own any Subsidiary.

SECTION 6.03  Covenants of the Servicer.  At all times from the date hereof to
the date on which this Agreement terminates in accordance with Section 12.01,
unless the Administrative Agent and each Group Agent shall otherwise consent in
writing:

(a)Notice of Certain Events.  

(i)As soon as practicable, and in any event within five (5) Business Days after
any Responsible Officer of the Servicer obtains knowledge of the occurrence of
each Default, Event of Default, Potential Servicer Default or Servicer Default,
the

-73-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Servicer will furnish to the Administrative Agent and each Group Agent a
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth the details of such Default, Event of Default, Potential
Servicer Default or Servicer Default, and the action which the Servicer or, if
known to the Servicer, the Borrower proposes to take with respect thereto.

(ii)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Servicer obtains knowledge of the occurrence of any
Lien with respect to the Collateral, the statement of a Responsible Officer of
the Servicer setting forth the details of such Lien and the action which the
Servicer is taking or proposes to take with respect thereto.

(iii)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Servicer obtains knowledge of any matter or the
occurrence of any event concerning the Borrower, the Servicer, the Trust or the
Collateral which would reasonably be expected to have a Material Adverse Effect,
the statement of a Responsible Officer of the Servicer setting forth the details
of such default and the action which the Servicer is taking or proposes to take
with respect thereto.

(iv)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Servicer obtains knowledge of (a) any action, suit,
proceeding or investigation pending or, to the best knowledge of the Servicer,
threatened, against the Servicer or the Trust or its respective property, or (b)
any order, judgment, decree, injunction, stipulation or consent order of or with
any Governmental Authority, in each case adversely affecting (x) TFL or the
Trust in excess of $15,000,000, or (y) the Borrower in excess of $2,000,000, the
statement of a Responsible Officer of the Servicer setting forth the details of
such default and the action which the Servicer is taking or proposes to take
with respect thereto.

(v)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Servicer obtains knowledge of any amendment,
modification, supplement or other change to the Credit and Collection Policy
that would reasonably be expected to have a material adverse effect on the
collectability of the Warehouse SUBI Leases or the interests of the Lenders, the
statement of a Responsible Officer of the Servicer setting forth the details of
such amendment, modification or supplement.

(vi)As soon as reasonably practicable, from time to time, such other
information, documents, records or reports, in each case held by or reasonably
available to the Servicer, respecting the Warehouse SUBI Assets or the
conditions or operations, financial or otherwise, of the Servicer or such other
matters relating to the Servicer, the Warehouse SUBI Assets or this transaction,
in each of the foregoing cases, as the Administrative Agent or any Group Agent
may from time to time reasonably request.

(b)Conduct of Business.  The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation (or other business entity) in its jurisdiction of organization (or
formation).  The Servicer will maintain all requisite authority to conduct its
business in each jurisdiction in which its business requires such

-74-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

authority except, in each case, where the failure to do so does not, and is not
reasonably expected to, have a Material Adverse Effect.

(c)Compliance with Laws.  The Servicer will comply, and will cause the Borrower
to comply, in all material respects with all Requirements of Law to which it may
be subject or which are applicable to the Collateral except where the failure to
so comply does not, and is not reasonably expected to, have a Material Adverse
Effect.  Without limiting the foregoing, the Servicer agrees to provide to the
Administrative Agent with evidence satisfactory to the Administrative Agent no
later than the six month anniversary of the Closing Date of the establishment of
formal written legal compliance policies, procedures and training, including as
to fair lending policies, lease forms complying with Regulation M and the Truth
in Lending Act, formalized vendor management processes and general policies and
procedures.

(d)Furnishing of Information.  The Servicer will furnish to the Administrative
Agent and each Group Agent, as soon as practicable after receiving a request
therefor, such information with respect to the Collateral, the Servicer, the
Trust or the Borrower as the Administrative Agent or any Group Agent may
reasonably request, including, without limitation, listings identifying the
outstanding Securitization Value for each Warehouse SUBI Lease.  Without
limiting the generality of the foregoing, the Servicer will furnish to the
Administrative Agent and each Group Agent, as soon as reasonably practicable
after receiving a request therefor, (i) the names and addresses of all banks
which maintain one or more Permitted Lockboxes and the addresses of all related
Permitted Lockboxes and the account holder, the account number and the bank at
which each Permitted Account is maintained and (ii) the name and address of each
Person in possession of any Lease Documents (including the street address at
which such Lease Documents are located). At the request of any Group Agent, the
Servicer agrees to reasonably cooperate in providing information to any rating
agency in connection with such Group Agent’s seeking, at the expense of such
Group Agent, of a rating of the Loans under this Agreement.

(e)Keeping of Lease Documents and Books of Account.  The Servicer will maintain
and implement administrative and operating procedures, including an ability to
recreate Lease Documents evidencing the Warehouse SUBI Leases in the event of
the destruction of the originals thereof, and keep and maintain, or obtain, as
and when required, all documents, books, Lease Documents and other information
reasonably necessary or advisable for the collection of all Warehouse SUBI
Leases (including Lease Documents adequate to permit the daily identification of
all Collections of and adjustments to each existing Warehouse SUBI Lease).  The
Servicer will give the Administrative Agent and each Group Agent prompt notice
of any material change in the administrative and operating procedures referred
to in the previous sentence, to the extent such change is likely to have a
Material Adverse Effect.

(f)Fulfillment of Obligations.  The Servicer will duly observe and perform, or
cause to be observed or performed, all obligations and undertakings on its part
to be observed and performed by it under or in connection with this Agreement,
the other Transaction Documents to which it is a party and will perform in all
material respects all obligations of the lessor under the Leases, will duly
observe and perform in all material respects all provisions, covenants and other
promises required to be observed by it under the contracts related to the
Leases, and will do nothing to impair the security interest of the
Administrative Agent in and to

-75-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

the Collateral (except in accordance with the Credit and Collection
Policy).  The Servicer will pay when due (or contest in good faith) any taxes,
including any sales tax, excise tax or other similar tax or charge, payable by
it in connection with the Leases and their creation and satisfaction, except
where the failure to pay such taxes could not reasonably be expected to have a
Material Adverse Effect.

(g)Total Systems Failure.  The Servicer shall promptly notify the Administrative
Agent and each Group Agent of any total systems failure and shall advise the
Administrative Agent and each Group Agent of the estimated time required to
remedy such total systems failure and of the estimated date on which a
Settlement Statement can be delivered.  Until a total systems failure is
remedied, the Servicer shall (i) furnish to the Administrative Agent and each
Group Agent such periodic status reports and other information relating to such
total systems failure as the Administrative Agent or any Group Agent may
reasonably request and (ii) promptly notify the Administrative Agent and each
Group Agent if the Servicer believes that such total systems failure cannot be
remedied by the estimated date, which notice shall include a description of the
circumstances which gave rise to such delay, the action proposed to be taken in
response thereto, and a revised estimate of the date on which a Settlement
Statement can be delivered.  The Servicer shall promptly notify the
Administrative Agent and each Group Agent when a total systems failure has been
remedied.

(h)Compliance with Credit and Collection Policy.  The Servicer shall comply in
all material respects with the Credit and Collection Policy in regard to each
Warehouse SUBI Lease.

(i)Insurance.  The initial Servicer shall maintain with financially sound and
reputable insurers at least the types and levels of insurance set forth on
Schedule 5.

(j)Modification of Systems.  The Servicer agrees, as soon as practicable after
the replacement or any material modification of any operating systems used to
make any calculations or reports hereunder, to give notice of any such
replacement or modification to the Administrative Agent and each Group Agent, to
the extent such replacement or modification is likely to have a Material Adverse
Effect.

(k)Annual Report; Quarterly Financial Statements.  

(i)Within ninety (90) days after the close of each fiscal year of the Servicer
and Tesla Motors, Inc. (commencing with the fiscal year ending December 31,
2016), the Servicer shall cause a firm of independent certified public
accountants (of nationally recognized standing selected by the Servicer or
otherwise reasonably acceptable to the Administrative Agent and each Group
Agent) to deliver to the Administrative Agent and each Group Agent (x) the
consolidated financial statements of Tesla Motors, Inc. and the Servicer, which
financial statements shall have been audited by such firm in accordance with
GAAP), together with a report of such firm expressing such firm’s opinion
thereon without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of the audit and (y) a report (in
form, substance and scope set forth in Schedule 1 to the Fee Letter) indicating
that

-76-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

such firm has examined the Settlement Statements delivered by the Servicer
during the immediately preceding fiscal year and expressing such firm’s opinion
that (1) the data reported, and calculations set forth, in such Settlement
Statements are the data required to be reported, and the calculations required
to be made, in accordance with the terms of this Agreement (including Exhibit L
hereto, as in effect from time to time) and (2) the data reported in such
Settlement Statements accurately reflects the data contained in the Servicer’s
systems and other applicable source records; provided, that notwithstanding the
foregoing, following the occurrence and during the continuation of an Event of
Default, the Servicer shall cause the report described in this clause (y) to be
furnished to the Administrative Agent and each Group Agent from time to time
promptly following the request by the Administrative Agent or a Group Agent
therefor.

(ii)Within sixty (60) days after the end of each fiscal quarter of each fiscal
year of the Servicer and Tesla Motors, Inc. (commencing with the fiscal quarter
ending September 30, 2016), the Servicer shall deliver to the Administrative
Agent and each Group Agent the unaudited consolidated balance sheet and related
statements of operations and stockholders’ equity as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, for Tesla
Motors, Inc. and the Servicer, setting forth in each case in comparative form
the figures for the corresponding period of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
chief financial officer, principal accounting officer, treasurer or controller
as presenting fairly in all material respects the financial condition and
results of operations of Tesla Motors, Inc., the Servicer and their consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

(iii)Documents required to be delivered pursuant to this Section 6.03(k) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (A) on which the
Servicer posts such documents, or provides a link thereto on the Servicer’s
website on the Internet at a website address provided to the Administrative
Agent and each Group Agent; or (B) on which such documents are posted on the
Servicer’s behalf on an Internet or intranet website, if any, to which each
Group Agent and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

(l)Actions, Suits.  Promptly following receipt of notice thereof, the Servicer
shall notify the Administrative Agent and each Group Agent of any actions, suits
or proceedings pending, or to the knowledge of the Servicer threatened, against
or affecting the Servicer or its Subsidiaries or their respective properties, in
or before any court, arbitrator or other body, which (i) are reasonably likely
to have a Material Adverse Effect or (ii) assert the invalidity of this
Agreement or any of the Transaction Documents or seek to prevent the
consummation of the transactions contemplated hereby or thereby.

-77-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(m)Payment Instructions to Lessees.  The Servicer shall instruct all Lessees to
cause all payments made by (or on behalf of) Lessees to be made or deposited
directly to a Permitted Lockbox or a Permitted Account.  The Servicer shall use
commercially reasonable efforts to deposit all Collections sent to it directly
into a Permitted Lockbox or Permitted Account in the same form received as soon
as reasonably practicable after identification thereof.

(n)Maintenance of Security Interests in Warehouse SUBI.  The initial Servicer
shall take such steps as are necessary to preserve and maintain the security
interest of the Administrative Agent (for the benefit of the Secured Parties) in
the Warehouse SUBI and other Collateral as valid and enforceable first priority
perfected security interest, subject to no Adverse Claims.

(o)Electronic Chattel Paper.  The initial Servicer shall take such actions as
are necessary to cause all vehicle leases of the Trust and the Borrower
(including all Leases) to constitute Electronic Chattel Paper (and not to
constitute Tangible Chattel Paper) held in the Electronic Lease Vault. The
initial Servicer shall, at all times, maintain, or cause the Trust to maintain,
“control” (as defined in Section 9-105 of the UCC or other Section of similar
content of the Relevant UCC) of all Warehouse SUBI Leases and all Lease
Documents related to Warehouse SUBI Leases that constitute Electronic Chattel
Paper.

(p)Certificates of Title.  The Servicer shall use commercially reasonable
efforts to obtain possession of the original Certificate of Title for each
Warehouse SUBI Leased Vehicle as soon as is practicable (but only to the extent
Certificate of Title documents are required under applicable state law to be
held by a secured party to perfect such secured party’s security interest in a
Warehouse SUBI Leased Vehicle).

(q)Mark-to-Market.  Effective as of each Mark-to-Market Adjustment Date, the
Servicer shall recalculate the Mark-to-Market MRM Residual Value of each
Warehouse SUBI Lease for which there is a Mark-to-Market MRM Residual Value at
the end of the calendar month which preceded such Mark-to-Market Adjustment
Date, and thereafter shall use such value in the calculation of the Base
Residual Value for such Warehouse SUBI Lease until the next Mark-to-Market
Adjustment Date.

(r)Payment of Taxes. TFL will, and will cause the Trust to, pay and discharge
all material taxes, assessments, and governmental charges or levies imposed upon
it, or upon its income or profits, or upon any property belonging to it, or
them, before delinquent, other than taxes, assessments and other governmental
charges being contested in good faith.

(s)Retention.  TFL represents and undertakes, to the Administrative Agent and
each Lender that is required to comply with the Retention Requirements, that,
until the Secured Obligations have been paid in full, it shall:

(i)hold and will retain 100% beneficial interests in the Borrower directly or
indirectly through one or more consolidated wholly-owned Subsidiaries;

(ii)on an ongoing basis hold and maintain the Retained Interest indirectly
through its 100% beneficial ownership interests in the Borrower;

-78-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(iii)not sell or subject the Retained Interest to any hedge, credit risk
mitigation or any short positions in a manner that would be contrary to the
Retention Requirements;

(iv)confirm to the Servicer that it continues to comply with subsections (i) and
(ii) above;

(A)for the purpose of the confirmation in each Settlement Statement (as detailed
below);

(B)in the event of a material change in the anticipated value of the Warehouse
SUBI Leases or the risk characteristics of the Loans, as reasonably requested by
the Administrative Agent; and

(C)upon the occurrence of any Event of Default;

(v)provide notice promptly to each such Lender in the event it has breached
subsections (i) or (ii) above;

(vi)notify such Lender of any change to the form of retention of the Retained
Interest; and

(vii)provide all information which such Lender would reasonably request in order
for such Lender to comply with its obligations under the Retention Requirements.

TFL, represents that, on the Closing Date, the Retained Interest takes the form
of a first loss position represented by its indirect 100% ownership interest in
the Borrower. The Servicer shall include in each Settlement Statement
verification that TFL has confirmed that, as of the date of such Settlement
Statement, it (A) continues to hold the Retained Interest on the date of such
Settlement Statement, and (B) has not sold or subjected the Retained Interest to
hedge, any credit risk mitigation or any short positions in a manner that would
be contrary to the Retention Requirements.

SECTION 6.04  Negative Covenants of the Servicer.  At all times from the date
hereof until the date on which this Agreement terminates in accordance with
Section 12.01, unless the Administrative Agent and each Group Agent shall
otherwise consent in writing:

(a)Name Change and Offices, Lease Documents and Books of Accounts.  The initial
Servicer shall not change its name, identity or corporate structure (within the
meaning of Section 9-506, 9-507 or 9-508 of the UCC (or other sections of
similar content of the Relevant UCC)) nor relocate its chief executive office or
its jurisdiction of organization nor change its “location” under Section 9-307
of the UCC (or other section of similar content of the Relevant UCC), unless,
within thirty (30) days after such change or relocation, it shall have: (i)
given the Administrative Agent and each Group Agent written notice thereof and
(ii) delivered to the Administrative Agent and each Group Agent all financing
statements, instruments and other documents requested by the Administrative
Agent or any Group Agent in connection with such change or relocation.  The
initial Servicer shall at all times maintain its chief executive office and its
jurisdiction of organization within a jurisdiction in the United States and in
which Article 9 of the Relevant UCC is in effect and in the event it moves its
chief executive office or its

-79-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

jurisdiction of organization to a location which may charge taxes, fees, costs,
expenses or other charges to perfect the security interest of the Administrative
Agent in the Collateral, it shall pay all taxes, fees, costs, expenses and other
charges associated with perfecting the security interest of the Administrative
Agent in the Collateral and any other costs and expenses incurred in order to
maintain the enforceability of this Agreement and the security interest of the
Administrative Agent in the Collateral.

(b)Transfers, Liens, Etc.  Except for the Adverse Claims of the Borrower created
by the Warehouse SUBI Sale Agreement and except for other transfers permitted
under this Agreement and the other Transaction Documents, the Servicer shall not
transfer, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (including the filing of any
financing statement) upon or with respect to the Collateral (or any portion
thereof), or upon or with respect to any account to which any Collections of any
Lease are sent, or assign any right to receive income in respect thereto.

(c)Rescission, Extension or Amendment of Leases.  The Servicer shall not
rescind, amend, modify or waive any material term or condition of any Warehouse
SUBI Lease, other than in all material respects in accordance with the Credit
and Collection Policy.

(d)Change in Business or Credit and Collection Policy.  The Servicer shall not
make any change in the character of its business or in the Credit and Collection
Policy that would be reasonably likely to result in a Material Adverse Effect.

(e)[Reserved].

(f)Consolidations, Mergers and Sales of Assets.  If TFL is the Servicer, the
Servicer shall not (i) consolidate or merge with or into any other Person or
(ii) sell, lease or otherwise transfer all or substantially all of its assets to
any other Person; provided that the Servicer may (I) merge with another Person
if (A)(x) the Servicer is the corporation surviving such merger or (y) the
Person with whom the Servicer is merged into or consolidated with is an
Affiliate of the Servicer and the surviving corporation assumes in writing all
duties and liabilities of the Servicer hereunder, and (z) in either case, the
long-term unsecured debt ratings of the surviving corporation shall be at least
equal to those of TFL (or, if TFL is not separately rated by a Rating Agency, at
least equal to the long-term unsecured debt ratings of TFL’s parent) immediately
prior to such merger or consolidation, and (B) immediately after and giving
effect to such merger, no Default or Event of Default shall have occurred and be
continuing and (II) sell, lease or otherwise transfer all or substantially all
of its assets to an Affiliate of the Servicer if (A) such Affiliate assumes in
writing all duties and liabilities of the Servicer hereunder, and (B)
immediately after giving effect to such sale, lease or other transfer, no
Default or Event of Default shall have occurred and be continuing.

(g)ERISA.  If TFL is the Servicer, neither the Servicer nor any of its ERISA
Affiliates shall establish or have any obligation to contribute to any Plan or
Multiemployer Plan.

(h)Change to other Agreements.  The Servicer shall not terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other

-80-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

modification to the Warehouse SUBI Servicing Agreement, the Warehouse SUBI Sale
Agreement, the [***] Subservicing Agreement or the other Transaction Documents
without the consent of the Administrative Agent and each Group Agent.

(i)Anti-Corruption Laws and Sanctions.  The Servicer shall not request any Loan,
and shall not use, and shall ensure that its Affiliates and its and their
respective directors, officers, employees and agents not use, the proceeds of
any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

 

 



ARTICLE VII

SERVICING AND COLLECTIONS

SECTION 7.01  Maintenance of Information and Computer Lease Documents.  The
Borrower will, or will cause the Servicer to, hold in trust and keep safely for
the Administrative Agent all evidence of the Administrative Agent’s security
interest in and to the Warehouse SUBI and other Collateral.

SECTION 7.02  Protection of the Interests of the Secured Parties.

(a)The Borrower and the initial Servicer shall, from time to time and at the
Borrower’s sole expense, do and perform any and all necessary acts and execute
any and all necessary documents, including the obtaining of additional search
reports, the delivery of further opinions of counsel, the execution, amendment
or supplementation of any financing statements, continuation statements and
other instruments and documents for filing under the provisions of the Relevant
UCC of any applicable jurisdiction, the execution, amendment or supplementation
of any instrument of transfer and the making of notations on the Lease Documents
of the Borrower or TFL as may be reasonably requested by the Administrative
Agent or any Group Agent in order to effect the purposes of this Agreement and
the creation, perfection and priority of the Administrative Agent’s security
interest in the Collateral, to protect the Administrative Agent’s security
interest in and to the Collateral (other than a Lease which has been removed
from the Collateral pursuant to Section 2.09, 4.01 (the last two paragraphs
thereof) or 4.02 (the last two paragraphs thereof) or Section 2.2 of the
Warehouse SUBI Servicing Agreement) against all Persons whomsoever or to enable
the Administrative Agent to exercise or enforce any of their respective rights
hereunder.

(b)To the fullest extent permitted by applicable law, the Borrower hereby
irrevocably grants to the Administrative Agent an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to authorize and file
in the name of the Borrower, or in its own name, such financing statements and
continuation statements and amendments thereto or assignments thereof as the
Administrative Agent deems necessary to protect the Collateral or perfect the
Administrative Agent’s security interest therein; provided, however, that such
power of attorney may only be exercised without the prior written consent of the
Borrower if (i) the

-81-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Servicer fails to perform any act required hereunder after receiving five (5)
Business Days written notice of such failure from the Administrative Agent or
(ii)(A) a Servicer Default or (B) an Event of Default shall have occurred and be
continuing.

(c)Once during each calendar year, in the case of the Administrative Agent and
one or more times during each calendar year, in the case of each Group Agent, at
such times during normal business hours as are reasonably convenient to the
Borrower or the Servicer, as the case may be, and upon reasonable request of the
Administrative Agent or such Group Agent, and prior written notice to the
Borrower or the Servicer, as the case may be, the Administrative Agent or such
Group Agent (or a Person engaged by the Administrative Agent or such Group
Agent) may conduct audits and/or visit and inspect any of the properties of the
Borrower or the Servicer (including [***] as subservicer) where Lease Documents
are located, as the case may be, to examine the Lease Documents, to confirm and
verify the existence, amount and status of the Warehouse SUBI Leases, to examine
internal controls and procedures maintained by the Borrower or Servicer, as the
case may be, and take copies and extracts therefrom, and to discuss the
Borrower’s or the Servicer’s, as the case may be, affairs with its officers and
employees, subservicers (including [***]) and upon prior written notice to the
Borrower or the Servicer, as the case may be, independent accountants.  In
addition to the audits and/or visits and inspections permitted under the
preceding sentence, prior to the date that is 60 days following the Closing
Date, the Group Agents (or Persons engaged by the Group Agents) may conduct an
audit and/or visit and inspect any of the properties of the Borrower or the
Servicer (including [***] as subservicer) where Lease Documents are located, as
the case may be, during normal business hours as are reasonably convenient to
the Borrower or the Servicer, as the case may be, at the expense of the Borrower
or the Servicer, as the case may be, to examine the Lease Documents, to confirm
and verify the existence, amount and status of the Warehouse SUBI Leases, to
examine internal controls and procedures maintained by the Borrower or Servicer,
as the case may be, and take copies and extracts therefrom, and to discuss the
Borrower’s or the Servicer’s, as the case may be, affairs with its officers and
employees, subservicers (including [***]) and upon prior written notice to the
Borrower or the Servicer, as the case may be, independent accountants.  The
Borrower or the Servicer, as the case may be, hereby authorizes such officers,
employees, subservicers and independent accountants to discuss with the
Administrative Agent, the Group Agents and the Back-Up Servicer, the affairs of
the Borrower or the Servicer, as the case may be.  The Borrower or the initial
Servicer, as the case may be, shall reimburse the Administrative Agent, the
Group Agents and the Back-Up Servicer for all reasonable out-of-pocket fees,
costs and expenses incurred by or on behalf of the Administrative Agent or the
Group Agents in connection with the foregoing actions promptly upon receipt of a
written invoice therefor in connection with the initial post-closing audit,
visit and inspection, the initial audit, visit and inspection by the
Administrative Agent (or a Person engaged by the Administrative Agent) in any
calendar year, and all audits, visits and inspections made after the occurrence
and during the continuation of a Servicer Default, a Default or an Event of
Default.  Any audit provided for herein shall be conducted in accordance with
Borrower’s or the Servicer’s, as the case may be, reasonable rules respecting
safety and security on its premises and without materially disrupting
operations.  Nothing in this Section 7.02(c) shall affect the obligation of the
Servicer to observe any applicable law prohibiting the disclosure of information
regarding the Lessees, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 7.02(c).

-82-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(d)To the fullest extent permitted by applicable law, TFL hereby irrevocably
grants during the term of this Agreement to the Administrative Agent (or its
designated agent) or the successor Servicer, if any, an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of TFL all steps and actions permitted to be taken under this Agreement
with respect to the Collateral which the Administrative Agent may deem necessary
or advisable to negotiate or otherwise realize on any right of any kind held or
owned by TFL or transmitted to or received by the Administrative Agent or its
designated agent (whether or not from the Borrower or any Lessee) in connection
with the Collateral; provided, however, that such power of attorney may not be
exercised without the prior written consent of TFL, unless (A)(i) a Servicer
Default or (ii) an Event of Default shall have occurred and be continuing or (B)
the Servicer fails to perform any act required hereunder after receiving ten
(10) Business Days written notice of such failure from the Administrative
Agent.  The Administrative Agent will provide such periodic accounting and other
information related to the disposition of funds so collected as TFL may
reasonably request.

SECTION 7.03  Maintenance of Writings and Lease Documents.  The Borrower will at
all times keep or cause to be kept at its Chief Executive Office or at an office
of the Servicer designated in advance to the Administrative Agent, each writing
or written Lease Document which evidences, and which is necessary or desirable
to establish or protect, including such books of account and other Lease
Documents as will enable the Administrative Agent or its designee to determine
at any time the status of, the security interest of the Administrative Agent in
the Collateral.  TFL shall at its own expense prepare and maintain the Lease
Documents in electronically readable form in such format as TFL customarily
maintains its Lease Documents; provided, however, that upon the appointment of a
Successor Servicer pursuant to the Warehouse SUBI Servicing Agreement, TFL shall
within thirty (30) days of such appointment prepare such Lease Documents in such
format as may be required to permit or facilitate the transfer of such Lease
Documents to the Successor Servicer.

SECTION 7.04  Information.  TFL will furnish or cause to be furnished to the
Administrative Agent and each Group Agent such additional information with
respect to the Leases (including but not limited to TFL’s procedures for
selecting Leases for sale and TFL’s standards and procedures for granting
credit) as the Administrative Agent or any Group Agent may reasonably
request.  TFL will also furnish to the Administrative Agent and each Group Agent
on each Quarterly Report Date a copy of the Credit and Collection Policy
indicating all material modifications, adjustments or supplements thereto;
provided, however, the Servicer shall not, without the prior written consent of
the Administrative Agent and each Group Agent, alter the Credit and Collection
Policy as in effect from time to time unless such alteration is in compliance
with Section 6.04(d).

SECTION 7.05  Performance of Undertakings Under the Leases.  The Servicer,
acting on behalf of the Borrower, will at all times observe and perform, or
cause to be observed and performed, all material obligations and undertakings to
the Lessees arising in connection with each Lease and will not take any action
or cause any action to be taken to materially impair the rights of the
Administrative Agent in or to the Collateral.

-83-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 7.06  Administration and Collections.

(a)General.  Until a Successor Servicer shall be appointed pursuant to the
Warehouse SUBI Servicing Agreement, TFL will be responsible for the
administration, servicing and collection of the Leases in accordance with this
Agreement and the Warehouse SUBI Servicing Agreement, all of which shall be
conducted in all material respects in accordance with the Credit and Collection
Policy and applicable law.  TFL (for itself and on behalf of any Person to which
it delegates any of its duties hereunder) acknowledges and agrees that, upon a
transfer of servicing from TFL, the Administrative Agent or any successor
Servicer shall have the right, in its sole discretion, to terminate any
delegation of duties by TFL without penalty or liability of any kind.

(b)Payment of Certain Expenses by Servicer.  Except as otherwise set forth in
this Agreement, the initial Servicer will be required to pay all expenses
incurred by it in connection with its activities under this Agreement, including
the fees and disbursements of independent certified public accountants, Taxes
imposed on such Servicer, expenses incurred in connection with payments and
reports pursuant to this Agreement, fees and expenses of subservicers (including
[***]) and agents of such Servicer and all other fees and expenses not expressly
stated under this Agreement for the account of the Borrower.  

(c)Delegation.  The Servicer may delegate in the ordinary course of business any
or all of its duties and obligations hereunder to one or more third parties or
subservicers (including to [***] pursuant to the [***] Subservicing Agreement);
provided, however, that the Servicer shall at all times remain liable and
responsible for the performance of such duties and obligations.

(d)Warehouse SUBI Collection Account.  The Borrower shall cause to be
established and maintained in the name of the Borrower for the benefit of the
Administrative Agent the Warehouse SUBI Collection Account for the purpose of
receiving and disbursing all Collections on the Collateral, all payments made by
the Borrower pursuant to this Agreement, all Interest Rate Hedge Receipts and
all other payments to be made into the Warehouse SUBI Collection Account.  The
Warehouse SUBI Collection Account shall be an Eligible Account used only for the
collection of the amounts and for application of such amounts as described in
Section 2.04 of this Agreement.  The Warehouse SUBI Collection Account will be
an Eligible Account established pursuant to a Control Agreement with respect to
which the Administrative Agent shall, at all times, be an Entitlement Holder or
purchaser with Control and will bear a designation to clearly indicate that the
funds and Financial Assets deposited therein are held for the benefit of the
Administrative Agent.  The Servicer and the Borrower agree to deposit in the
Warehouse SUBI Collection Account (a) at least 95% of all Collections received
during each Settlement Period that are not received directly in the Warehouse
SUBI Collection Account no later than two (2) Business Days after receipt,  and
(b) the remainder of such Collections as soon as reasonably practical but not
later than two (2) Business Days after identification.  If the Warehouse SUBI
Collection Account ceases to be an Eligible Account, the Borrower shall within
thirty (30) calendar days of receipt of notice of such change in eligibility
transfer the Warehouse SUBI Collection Account to an account that meets the
requirements of an Eligible Account and that is established pursuant to a
substitute Control Agreement with respect to which the Administrative Agent
shall be an Entitlement Holder or purchaser with Control and which

-84-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

bears a designation to indicate clearly that the funds and Financial Assets
deposited therein are held for the benefit of the Administrative Agent.  If
there shall have been deposited in the Warehouse SUBI Collection Account any
amount not required to be deposited therein and so identified to the
Administrative Agent, such amount shall be withdrawn from the Warehouse SUBI
Collection Account, any provision herein to the contrary notwithstanding, and
any such amounts shall not be deemed to be a part of the Warehouse SUBI
Collection Account.  The Borrower may, with the consent of the Administrative
Agent and each Group Agent, establish a new Warehouse SUBI Collection Account
subject to a new Control Agreement in replacement of the existing Warehouse SUBI
Collection Account and Control Agreement.

(e)Security Deposits.  The Servicer shall cause all Security Deposits to be held
in a Permitted Account pledged to the Administrative Agent for the benefit of
the Secured Parties to secure the Secured Obligations, which security interest
shall be perfected by control pursuant to a Control Agreement.

(f)Investment.  The Servicer may cause the funds in the Warehouse SUBI
Collection Account to be invested in Eligible Investments, held in the name of
the Administrative Agent, which shall mature no later than the Payment Date
following such investment.  Any income or other gain from such Eligible
Investments (i) shall be transferred to the Reserve Account if necessary to
satisfy the Required Reserve Account Balance, if any, and (ii) shall, to the
extent there remains any balance after giving effect to preceding clause (i), be
paid to the Borrower.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

(a)any Tesla Party shall fail to perform or observe any term, covenant,
agreement or undertaking hereunder or under any other Transaction Document
(other than as described elsewhere in this Section 8.01), and such failure shall
remain unremedied for:

(i)in the case of any covenant set forth in any of Sections 2.06(a), 7.06(d),
6.01(k), 6.03(n) or 6.03(o), five (5) Business Days after the earlier of (x) any
Responsible Officer of the Borrower or the Servicer becomes aware thereof or (y)
written notice thereof has been given to the Borrower or the Servicer by a
Lender Party; or

(ii)in the case of any other covenant thirty (30) calendar days after the
earlier of (i) any Responsible Officer of the Borrower or the Servicer becomes
aware thereof or (ii) written notice thereof has been given to the Borrower or
the Servicer by a Lender Party; or

(b)any representation, warranty, certification or statement made by any Tesla
Party in this Agreement or in any other Transaction Document shall have been
untrue or incorrect in any material respect when made or deemed made and, if
capable of being cured,

-85-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

shall remain unremedied for thirty (30) calendar days after the earlier of (i)
any Responsible Officer of the Borrower or the Servicer becomes aware thereof or
(ii) written notice thereof has been given to the Borrower or the Servicer by a
Lender Party; or

(c)the Borrower shall fail to pay or shall fail to cause to be paid to the
Lender Parties (i) the Loan Balance in full, together with all other Secured
Obligations, on the Loan Maturity Date, or (ii) the Interest Distributable
Amount, Usages Fees or Unused Fees in full for any Payment Date on such Payment
Date and such failure to pay the Interest Distributable Amount in full shall
continue for three (3) Business Days; or

(d)any Repurchase Amount fails to be paid when due, and such failure shall
continue for three (3) Business Days; or

(e)any Tesla Party shall fail to pay or fail to cause to be paid when due any
other amount due hereunder or under any other Transaction Document (other than
any amount described in any other clause of this Section 8.01) when due and such
failure shall continue for three (3) Business Days after written notice thereof
by any Lender Party to the Borrower; or

(f)any Tesla Party shall fail to pay any principal of or premium or interest on
any Debt having a principal amount of $[***] or greater (or, in the case of
Tesla Motors, Inc., $[***] or greater), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt and shall
not be waived by the requisite holders of such Debt; or any other default under
any agreement or instrument relating to any such Debt of any Tesla Party, or any
other event shall occur and shall continue after the applicable grace period, if
any, specified in such agreement or instrument if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Debt; or any such Debt shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case, prior to the stated maturity
thereof; or

(g)an Event of Bankruptcy shall occur with respect to any Tesla Party; or

(h)a Servicer Default (so long as TFL is the Servicer) shall have occurred under
the Warehouse SUBI Servicing Agreement; or

(i)there shall be entered against (x) the Servicer or the Trust one or more
final judgments or orders for the payment of money in an individual amount
exceeding $[***] or an  aggregate amount (as to all such judgments or orders)
exceeding $[***], or (y) the Borrower one or more final judgments or orders for
the payment of money in an individual or aggregate amount exceeding $[***], in
each case to the extent not paid or covered by insurance (other than customary
reservation of rights letters) or third party indemnification), and any such
judgment or order  shall not have been fully paid or otherwise satisfied,
vacated, dismissed, discharged, appealed (and bonded pending such appeal if and
to the extent required by law) or stayed within sixty (60) days (or such earlier
date when valid enforcement proceedings are commenced by any creditor upon such
judgment or order) from the entry thereof; or

-86-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(j)a Change in Control shall have occurred; or

(k)the average of the Delinquency Ratios for any three (3) consecutive
Settlement Periods shall exceed the Delinquency Ratio Trigger; or

(l)the annualized average of the Credit Loss Ratios for any three (3)
consecutive Settlement Periods shall exceed the Credit Loss Ratio Trigger; or

(m)the Residual Value Performance Ratio, as of any Statistically Significant
RVPR Calculation Date, shall be less than the Residual Value Performance Ratio
Trigger; or

(n)on any Payment Date, the Loan Balance, after giving effect to all increases
and decreases in the Loan Balance on such Payment Date, shall exceed the Maximum
Loan Balance for such Payment Date and such condition shall continue for three
(3) Business Days; or

(o)the outstanding balance of the Reserve Account shall be less than the
Required Reserve Account Balance; or

(p)the TFL Total Debt to Tangible Net Worth Ratio shall exceed [***] to 1 at any
time after the Closing Date; or

(q)the TFL Tangible Net Worth shall at any time be less than the sum of (x)
$[***] plus (y) [***] % of the cumulative positive net income (without deduction
for negative net income) of TFL and its Subsidiaries on a consolidated basis for
each fiscal quarter having been completed since the Closing Date;

(r)a Responsible Officer of the Servicer or the Borrower shall become aware of
any breach any of the covenants in Section 6.01(m) relating to Interest Rate
Hedges or the Borrower shall have been given written notice of any such breach
by a Lender Party; or

(s)the Borrower, TFL or the Trust shall become an “investment company” within
the meaning of the Investment Company Act or a “covered fund” under the Volcker
Rule.

SECTION 8.02   Remedies Upon the Occurrence of an Event of Default.

(a)If an Event of Default has occurred and has not been waived, the
Administrative Agent shall, at the request, or may with the consent, of the
Group Agents, by notice to the Borrower (a “Notice of Termination”), declare all
of the Secured Obligations to be immediately due and payable (except that, in
the case of any event described in Section 8.01(g) or (h) (due to a Servicer
Default under clause (f) of the definition thereof in Section 1.1 of the
Warehouse SUBI Servicing Agreement), all of the Secured Obligations shall
automatically become immediately due and payable) and the Commitments shall be
terminated without presentment, demand, protest or notice of any kind (except as
expressly required in this Section 8.02), all of which are hereby expressly
waived by the Borrower.  On and after the occurrence of an Event of Default that
has not been waived, the Lenders shall fund no further Loan Increases.  In
addition, (i) following the occurrence of an Event of Default, the
Administrative Agent shall, at the request, or may with the consent, of the
Group Agents, terminate TFL or any Affiliate thereof as Servicer pursuant to
Section 4.1 of the Warehouse

-87-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SUBI Servicing Agreement (but may, at the Administrative Agent’s option, retain
the services of [***] as subservicer), and (ii) following the occurrence of an
Event of Default (and in no event before the occurrence of an Event of Default),
the Administrative Agent shall, at the request, or may with the consent, of the
Group Agents, exercise its rights and remedies under the Control Agreements
relating to the Reserve Account and the Warehouse SUBI Collection Account and as
otherwise contemplated herein.  In addition, following the occurrence of an
Event of Default, the Loan Balance shall accrue interest at the Default Rate in
accordance with Section 2.02.  

(b)In addition to all rights and remedies under this Agreement or otherwise, the
Administrative Agent shall have all other rights and remedies provided under the
Relevant UCC and under other applicable laws, which rights shall be
cumulative.  Without limiting the generality of the foregoing, if an Event of
Default has occurred and has not been waived, the Administrative Agent may,
without being required to give any notice (except as herein provided or as may
be required by mandatory provisions of law), sell the Collateral or any part
thereof in any commercially reasonable manner at public or private sale, for
cash, upon credit or for future delivery, and at such price or prices as the
Administrative Agent may deem satisfactory.  The Borrower will execute and
deliver such documents and take such other action as the Administrative Agent
reasonably deems necessary or advisable in order that any such sale may be made
in compliance with applicable law.  Upon any such sale, the Administrative Agent
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold.  Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind, including any equity or right of redemption of the Borrower
which may be waived, and the Borrower, to the extent permitted by applicable
law, hereby specifically waives all rights of redemption, stay or appraisal
which it has or may have under any law now existing or hereafter adopted.  The
Administrative Agent, instead of exercising the power of sale herein conferred
upon it, shall, at the direction, or may with the consent, of the Group Agents
proceed by a suit or suits at law or in equity to foreclose the security
interests in the Collateral and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction.

(c)In furtherance of the rights, powers and remedies of the Administrative
Agent, the Borrower hereby irrevocably appoints the Administrative Agent as its
true and lawful attorney, with full power of substitution, in the name of the
Borrower, or otherwise, for the sole use and benefit of the Administrative Agent
(for the further benefit of the Secured Parties), but at the Borrower’s expense,
to the extent permitted by law to exercise, at any time and from time to time if
an Event of Default has occurred and has not been waived, all or any of the
following powers with respect to all or any of the Collateral:

(i)to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,

(ii)to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii)to sell, transfer, assign or otherwise deal in or with the Collateral or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and

-88-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(iv)to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

provided that the Administrative Agent shall give the Borrower at least ten (10)
days prior written notice of the time and place of any public sale or the time
after which any private sale or other intended disposition of any of the
Collateral is to be made.  The Borrower agrees that such notice constitutes
“reasonable authenticated notification” within the meaning of Section 9-611(b)
of the UCC (or other section of similar content of the Relevant UCC).

(d)Notwithstanding anything to the contrary contained in this Agreement, if at
any time the rights, powers and privileges of the Administrative Agent following
the occurrence of an Event of Default conflict (or are inconsistent) with the
rights and obligations of the Servicer, the rights, powers and privileges of the
Administrative Agent shall supersede the rights and obligations of the Servicer
to the extent of such conflict (or inconsistency), with the express intent of
maximizing the rights, powers and privileges of the Administrative Agent
following the occurrence of an Event of Default.

(e)The Administrative Agent agrees with the Borrower, with respect to any
Control Agreement and the related deposit or securities account, that the
Administrative Agent will not deliver a “Notice of Exclusive Control” or “Access
Termination Notice” (as defined in such Control Agreement) to the applicable
securities intermediary or account bank except after an Event of Default has
occurred that has not been waived.

(f)The parties hereto acknowledge that this Agreement is, and is intended to be,
a contract to extend financial accommodations to the Borrower within the meaning
of Section 365(e)(2)(B) of the Bankruptcy Code (or any amended or successor
provision thereof or any amended or successor code).

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01  Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, any Tesla Party, the Conduit Lenders, the
Committed Lenders or the Group Agents, except for any obligations expressly set
forth herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable law.

-89-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 9.02  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including the Administrative
Agent’s servicing, administering or collecting Warehouse SUBI Assets in the
event it replaces the Servicer in such capacity pursuant to Article VII), in the
absence of its or their own gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, the Administrative Agent: (a) may
consult with legal counsel (including counsel for a Group Agent, the Borrower or
the Servicer), independent certified public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Group
Agent or Lender (whether written or oral) and shall not be responsible to any
Group Agent or Lender for any statements, warranties or representations (whether
written or oral) made by any other party in or in connection with this
Agreement; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Tesla Party or to inspect the property (including
the books and records) of any Tesla Party; (d) shall not be responsible to any
Group Agent or Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (e) shall be entitled to rely, and shall
be fully protected in so relying, upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 9.03  Administrative Agent and Affiliates.  With respect to any Loan or
interests therein owned by any Lender that is also the Administrative Agent,
such Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Administrative
Agent.  The Administrative Agent and any of its Affiliates may generally engage
in any kind of business with any Tesla Party, any of their respective Affiliates
and any Person who may do business with or own securities of any Tesla Party or
any of their respective Affiliates, all as if the Administrative Agent were not
the Administrative Agent hereunder and without any duty to account therefor to
any other Secured Party.

SECTION 9.04  Indemnification of Administrative Agent.  Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Tesla Parties), ratably according to the respective Percentage of such
Committed Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Committed Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.

SECTION 9.05  Delegation of Duties.  The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all

-90-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

SECTION 9.06  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents and assurance of its indemnification by the
Committed Lenders, as it deems appropriate.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders and
the Group Agents.  

SECTION 9.07  Notice of Defaults and Events of Default; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Servicer Default, Default or Event of Default unless
the Administrative Agent has received notice from any Group Agent, Lender or the
Borrower stating that a Servicer Default, Default or Event of Default has
occurred hereunder and describing such Servicer Default, Default or Event of
Default.  If the Administrative Agent receives such a notice, it shall promptly
give notice thereof to each Group Agent, whereupon each Group Agent shall
promptly give notice thereof to its respective Conduit Lender(s) and Related
Committed Lenders.  The Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, concerning a Servicer
Default, Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.

SECTION 9.08  Non-Reliance on Administrative Agent and Other Parties.  Each
Group Agent and Lender expressly acknowledges that neither the Administrative
Agent nor any of its directors, officers, agents or employees has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Tesla Parties, shall
be deemed to constitute any representation or warranty by the Administrative
Agent.  Each Lender represents and warrants to the Administrative Agent that,
independently and without reliance upon the Administrative Agent, any Group
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, it has made and will continue to make its own appraisal of
and investigation into the business, operations, property, prospects, financial
and other conditions and creditworthiness of each Tesla Party and the Warehouse
SUBI Assets and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Group Agent or Lender, the Administrative Agent shall not have any
duty or responsibility to provide any Group Agent or Lender with any information
concerning the Tesla Parties or any of their Affiliates that comes into the
possession of the Administrative Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.

SECTION 9.09  Successor Administrative Agent.

(a)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Group Agent, resign as Administrative
Agent.  Except as

-91-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

provided below, such resignation shall not become effective until a successor
Administrative Agent is appointed by the Group Agents as a successor
Administrative Agent and has accepted such appointment.  If no successor
Administrative Agent shall have been so appointed by the Group Agents, within
thirty (30) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Group Agents within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Group
Agents, petition a court of competent jurisdiction to appoint a successor
Administrative Agent, which successor Administrative Agent shall be either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000
and short-term debt ratings of at least “A-1” from S&P and “P-1” from Moody’s or
(ii) an Affiliate of such an institution.

(b)The Borrower, the Servicer and any Administrative Agent that resigns pursuant
to clause (a) above or is terminated pursuant to clause (b) above shall
cooperate with the applicable successor Administrative Agent, and shall use
commercially reasonable efforts, in each case, to facilitate the appointment of
such successor as the Administrative Agent hereunder (including by entering into
such amendments to the Control Agreements and other Transaction Documents and
authorizing the filing of amendments to financing statements, in each case, as
are reasonably requested by the successor Administrative Agent to reflect such
succession).

(c)Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning or
terminated Administrative Agent, and the resigning or terminated Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning or terminated Administrative Agent’s resignation
or termination hereunder, the provisions of Article XI and this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent.

ARTICLE X

THE GROUP AGENTS

SECTION 10.01  Authorization and Action.  Each Lender that belongs to a Group
hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent.  No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with any Tesla Party, any Lender except for any obligations expressly set
forth herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall any Group Agent ever be required to take
any action which exposes such Group Agent to personal liability or which is
contrary to any provision of any Transaction Document or applicable law.

-92-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 10.02  Group Agent’s Reliance, Etc.  No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or the other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender (whether written or oral) and shall not
be responsible to any Lender for any statements, warranties or representations
(whether written or oral) made by any other party in or in connection with this
Agreement or any other Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Transaction Document on
the part of any Tesla Party or any other Person or to inspect the property
(including the books and records) of any Tesla Party; (d) shall not be
responsible to any Committed Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Documents or any other instrument or document furnished pursuant
hereto; and (e) shall be entitled to rely, and shall be fully protected in so
relying, upon any notice (including notice by telephone), consent, certificate
or other instrument or writing (which may be by telecopier or telex) believed by
it to be genuine and signed or sent by the proper party or parties.

SECTION 10.03  Group Agent and Affiliates.  With respect to any Loan or
interests therein owned by any Lender that is also a Group Agent, such Lender
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not a Group Agent.  A Group Agent
and any of its Affiliates may generally engage in any kind of business with any
Tesla Party, any of their respective Affiliates and any Person who may do
business with or own securities of any Tesla Party or any of their respective
Affiliates, all as if such Group Agent were not a Group Agent hereunder and
without any duty to account therefor to any other Secured Party.

SECTION 10.04  Indemnification of Group Agents.  Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Tesla Parties), ratably according to the proportion of the
Percentage of such Committed Lender to the aggregate Percentages of all
Committed Lenders in such Group, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Group Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Group Agent under this Agreement or any other
Transaction Document; provided that no Committed Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Group
Agent’s gross negligence or willful misconduct.

SECTION 10.05  Delegation of Duties.  Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning

-93-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

all matters pertaining to such duties.  No Group Agent shall be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.

SECTION 10.06  Action or Inaction by Group Agent.  Each Group Agent shall in all
cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Conduit Lenders and Committed Lenders in its Group and assurance of its
indemnification by the Committed Lenders in its Group, as it deems
appropriate.  Each Group Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Transaction
Document in accordance with a request or at the direction of the Committed
Lenders in its Group representing a majority of the Commitments in such Group,
and such request or direction and any action taken or failure to act pursuant
thereto shall be binding upon all Conduit Lenders and Committed Lenders in its
Group.

SECTION 10.07  Notice of Events of Default.  No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Servicer Default, Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any Lender, the Servicer or the
Borrower stating that a Servicer Default, Default or Event of Default has
occurred hereunder and describing such Servicer Default, Default or Event of
Default.  If a Group Agent receives such a notice, it shall promptly give notice
thereof to the Lenders in its Group and to the Administrative Agent (but only if
such notice received by such Group Agent was not sent by the Administrative
Agent).  A Group Agent may take such action concerning a Servicer Default,
Default or Event of Default as may be directed by Committed Lenders in its Group
representing a majority of the Commitments in such Group (subject to the other
provisions of this Article X), but until such Group Agent receives such
directions, such Group Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Group Agent deems advisable
and in the best interests of the Conduit Lenders and Committed Lenders in its
Group.

SECTION 10.08  Non-Reliance on Group Agent and Other Parties.  Except to the
extent otherwise agreed to in writing between a Lender and its Group Agent, each
Lender expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Tesla Parties, shall
be deemed to constitute any representation or warranty by such Group
Agent.  Each Lender represents and warrants to the Group Agent for its Group
that, independently and without reliance upon such Group Agent, any other Group
Agent, the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Tesla Parties and the Warehouse SUBI Assets and its own decision to enter into
this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by a Group Agent to any Lender in its Group, no Group Agent
shall have any duty or responsibility to provide any Lender in its Group with
any information concerning the Tesla Parties or any of their Affiliates that
comes into the possession of such Group Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.

-94-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 10.09  Successor Group Agent.  Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Lenders in its Group, resign as Group Agent for its Group.  Such resignation
shall not become effective until a successor Group Agent is appointed in the
manner prescribed by the relevant Liquidity Agreement (if any) or, in the
absence of any provisions in such Liquidity Agreement providing for the
appointment of a successor Group Agent, until a successor Group Agent is
appointed by the Conduit Lender(s) in such Group (with the consent of Committed
Lenders representing a majority of the Commitments in such Group) and such
successor Group Agent has accepted such appointment.  If no successor Group
Agent shall have been so appointed within thirty (30) days after the departing
Group Agent’s giving of notice of resignation, then the departing Group Agent
may, on behalf of the Lenders in its Group, appoint a successor Group Agent for
such Group, which successor Group Agent shall have short-term debt ratings of at
least “A-1” from S&P and “P-1” from Moody’s and shall be either a commercial
bank having a combined capital and surplus of at least $250,000,000 or an
Affiliate of such an institution.  Upon such acceptance of its appointment as
Group Agent for such Group hereunder by a successor Group Agent, such successor
Group Agent shall succeed to and become vested with all the rights and duties of
the resigning Group Agent, and the resigning Group Agent shall be discharged
from its duties and obligations under the Transaction Documents.  After any
resigning Group Agent’s resignation hereunder, the provisions of Article XI and
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was a Group Agent.

SECTION 10.10  Reliance on Group Agent.  Unless otherwise advised in writing by
a Group Agent or by any Lender in such Group Agent’s Group, each party to this
Agreement may assume that (i) such Group Agent is acting for the benefit and on
behalf of each of the Lenders in its Group, as well as for the benefit of each
assignee or other transferee from any such Person, and (ii) each action taken by
such Group Agent has been duly authorized and approved by all necessary action
on the part of the Lenders in its Group.

-95-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

ARTICLE XI

INDEMNIFICATION

SECTION 11.01  Indemnification.  (a) Without limiting any other rights that any
Lender Party may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify each Indemnified Party from and against any and all damages,
losses, claims, liabilities, documented and reasonable costs and expenses (other
than any damages, losses, claims, liabilities, costs and expenses in respect of
taxes, which shall be governed by Section 11.02), including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Transaction Documents
or the ownership of the Loans, or their respective interests in the Collateral,
excluding, however, Indemnified Amounts to the extent resulting from the fraud,
bad faith, gross negligence or willful misconduct on the part of the applicable
Indemnified Party.  Without limiting the generality of the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from:

(i)reliance on any representation or warranty made by the Borrower (or any
officers of the Borrower) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by the
Borrower pursuant hereto, which shall have been false or incorrect in any
material respect when made or deemed made;  

(ii)the failure by the Borrower to comply in all material respects with any
applicable law, rule or regulation with respect to any Lease or any portion
thereof, or the nonconformity of any Lease, or any portion thereof, with any
such applicable law, rule or regulation;

(iii)the failure to vest and maintain vested in the Administrative Agent, a
first priority perfected security interest in the Collateral free and clear of
any Adverse Claim;

(iv)the failure to file, or delay in filing, financing statements or other
similar instruments or documents under the Relevant UCC or other applicable laws
with respect to any portion of the Collateral or the Warehouse SUBI Leases;

(v)any dispute, claim, offset or defense of a Lessee (other than discharge in
bankruptcy of a Lessee or arising from the financial inability of a Lessee to
pay) to the payment of any Lease (including a defense based on the related Lease
not being a legal, valid and binding obligation of such Lessee enforceable
against it in accordance with its terms), or any other claim resulting from the
lease of a Leased Vehicle or furnishing of services related to such Leases or
Leased Vehicles, or the failure to furnish such services;

-96-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(vi)any failure of the Borrower to perform its respective duties or obligations
in accordance with the provisions of this Agreement or the other Transaction
Documents;

(vii)any products liability claim or personal injury or property damage suit
arising out of or in connection with Leased Vehicles or services that are the
subject of any Leases or Leased Vehicles;

(viii)the commingling of Collections; or

(ix)any litigation, proceeding or investigation (a) before any Governmental
Authority in respect of any Warehouse SUBI Lease or Warehouse SUBI Leased
Vehicle (1) that is not commenced by such Indemnified Party or (2) if commenced
by an Indemnified Party, in which such Indemnified Party is the prevailing
party; or (b) relating to or arising from the Transaction Documents, the
transactions contemplated hereby and thereby, the use of proceeds of the Loans
by the Borrower or any other investigation, litigation or proceeding relating to
the Borrower in which any Indemnified Person becomes involved as a result of any
of the transactions contemplated by the Transaction Documents, excluding,
however, in each case, Indemnified Amounts to the extent resulting from the
fraud, bad faith, gross negligence or willful misconduct on the part of the
applicable Indemnified Party.

(b)Without limiting any other rights that any Lender Party may have hereunder or
under applicable law, TFL hereby agrees to indemnify each Indemnified Party from
and against any and all damages, losses, claims, liabilities, costs and expenses
(other than any damages, losses, claims, liabilities, costs and expenses in
respect of taxes, which shall be governed by Section 11.02), including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them relating to or resulting from any of the following excluding,
however, Indemnified Amounts to the extent resulting from the fraud, bad faith,
gross negligence or willful misconduct on the part of the applicable Indemnified
Party:

(i)reliance on any representation or warranty made by the Borrower or TFL (or
any officers of the Borrower or TFL) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
the Borrower or TFL pursuant hereto, which shall have been false or incorrect in
any material respect when made or deemed made;

(ii)the failure by the Borrower or the Trust (to the extent TFL is responsible
under the Transaction Documents for performing such duties on behalf of the
Borrower or the Trust) or TFL to comply in all material respects with any
applicable law, rule or regulation with respect to any Lease or any portion
thereof, or the nonconformity of any Lease, or any portion thereof, with any
such applicable law, rule or regulation;

-97-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

(iii)the failure to vest and maintain vested in the Administrative Agent a first
priority perfected security interest in the Collateral free and clear of any
Adverse Claim;

(iv)the failure to file, or delay in filing, financing statements or other
similar instruments or documents under the Relevant UCC or other applicable laws
with respect to any portion of the Collateral or the Warehouse SUBI Leases;

(v)any dispute, claim, offset or defense of a Lessee (other than discharge in
bankruptcy of a Lessee or arising from the financial inability of a Lessee to
pay) to the payment of any Lease (including a defense based on the related Lease
not being a legal, valid and binding obligation of such Lessee enforceable
against it in accordance with its terms), or any other claim resulting from the
lease of a Leased Vehicle or furnishing of services related to such Leases or
Leased Vehicles, or the failure to furnish such services;

(vi)any failure of the Borrower or the Trust (to the extent TFL is responsible
under the Transaction Documents for performing such duties on behalf of the
Borrower or the Trust) or TFL to perform their respective duties or obligations
in accordance with the provisions of this Agreement or the other Transaction
Documents;

(vii)any products liability claim or personal injury or property damage suit
arising out of or in connection with Leased Vehicles or services that are the
subject of any Leases or Leased Vehicles;

(viii)the commingling of Collections; or

(ix)any investigation, litigation or proceeding relating to or arising out of
TFL’s origination or servicing of Leases in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated by the Transaction
Documents, excluding Indemnified Amounts to the extent resulting from the fraud,
bad faith, gross negligence or willful misconduct on the part of the applicable
Indemnified Party or from litigation or proceedings commenced by the Indemnified
Party in which it is not the prevailing party.

(c)Promptly upon receipt by an Indemnified Party under this Section 11.01 of
notice of the commencement of any suit, action, claim, proceeding or
governmental investigation against such Indemnified Party, such Indemnified
Party shall, if a claim in respect thereof is to be made against the Borrower or
TFL (each an “Indemnifying Party”) under this Section, promptly notify the
applicable Indemnifying Party in writing of the commencement. Such Indemnified
Party’s failure or delay to so promptly notify such Indemnifying Party shall not
limit the obligations of such Indemnifying Party to such Indemnified Party in
respect of such claim except to the extent such Indemnifying Party is actually
prejudiced in its defense of such claim by such failure or delay.  The
applicable Indemnifying Party may participate in and assume the defense of any
such suit, action, claim, proceeding or investigation at its expense, and no
settlement thereof shall be made without the approval of such Indemnifying Party
and such Indemnified Party.  The approval of the Indemnifying Party shall not be
unreasonably withheld or delayed.  

-98-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

After notice from the Indemnifying Party to such Indemnified Party of its
intention to assume the defense thereof with counsel reasonably satisfactory to
such Indemnified Party, and so long as the Indemnifying Party so assumes the
defense thereof in a manner reasonably satisfactory to such Indemnified Party,
the Indemnifying Party shall not be liable for any legal expenses of counsel for
such Indemnified Party unless there shall be a conflict between the interests of
the Indemnifying Party and such Indemnified Party, in which case such
Indemnified Party shall have the right to employ counsel to represent it at the
Indemnifying Party’s expense.  If the Indemnifying Party shall have made any
indemnity payments pursuant to this Section 11.01 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party
shall promptly repay such amounts to the Indemnifying Party, without interest
(except to the extent interest is received by such Indemnified Party).

SECTION 11.02  Tax Indemnification.  

(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of another Lender
Party, shall be conclusive absent manifest error.

(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.10(h) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to

-99-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with this Agreement, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

(e)As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 11.02, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made hereunder shall deliver to the
Servicer, the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Servicer, the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Servicer, the Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Servicer, the Borrower or
the Administrative Agent, shall deliver such documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Servicer, the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
11.02(f)(ii)(A), (ii)(B), and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing:

(A)any Lender that is a U.S. Person shall deliver to the Servicer, the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Servicer, the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.  

(B)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time

-100-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

thereafter upon the reasonable request of the Servicer, the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
hereunder, executed originals of IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
hereunder, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI; or

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, or a controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals of
IRS Form W-8BEN-E.

(C)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(D)If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply

-101-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

with their obligations under FATCA and to determine that such Recipient has
complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.  

Any Administrative Agent or Group Agent that is a U.S. Person shall deliver to
the Borrower and the Servicer executed originals of IRS Form W-9 certifying that
such Person is exempt from U.S. federal backup withholding tax (in each case, if
such form was not provided pursuant to Section 11.02(f)(ii)(A) above).  Any
Administrative Agent or Group Agent that is not a U.S. Person shall deliver to
the Borrower and the Servicer (and in the case of a Group Agent, to the
Administrative Agent) two duly completed executed originals of Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others hereunder are not effectively connected with the conduct of
its trade or business in the United States and that such Form W-8IMY evidences
its agreement with the Borrower to be treated as a “United States person” with
respect to such payments (in each case, pursuant to Treasury Regulation section
1.1441-1T(b)(2)(iv)).

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  

SECTION 11.03  Additional Costs.  

(a)The Borrower shall pay to each Indemnified Party from time to time as
specified in Section 11.04, such amounts reasonably necessary to compensate it
for any increase in costs which are attributable to its funding a Loan or being
committed to fund the same under this Agreement, or any reduction in any amount
receivable by such Indemnified Party hereunder, under a Loan in respect of any
such purchase or funding obligation (such increases in costs, payments and
reductions in amounts receivable being herein called “Additional Costs”)
resulting from any Regulatory Requirement and which (i) imposes any tax on, or
changes the method or basis of taxation of, any amounts payable to such Lender
under this Agreement in respect of any such purchase or funding (in each case)
excluding (x) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (y) Connection Income Taxes, and (z) Indemnified Taxes, (ii)
imposes or modifies any reserve, special deposit, deposit insurance or
assessment, capital or similar requirements relating to any extensions of credit
or other assets of, or any deposits with or credit extended by such Indemnified
Party or (iii) imposes any other condition affecting this Agreement (or any of
such extensions of credit or liabilities); provided that the Borrower shall not
be required to compensate an Indemnified Party pursuant to this Section 11.03
for any increased costs incurred or reductions suffered more than twelve (12)
months prior to the date that such Indemnified Party notifies the Borrower of
the Regulatory Requirement giving rise to such increased costs or reductions,
and of such Indemnified Party’s intention to claim compensation therefor (except
that, if the Regulatory Requirement giving rise to such increased costs or
reductions is retroactive, then the twelve-month period referred to above shall
be extended to include the period of retroactive effect thereof). Each of the
Borrower and the Servicer acknowledges that any Indemnified Party may implement,
as an internal institutional

-102-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

matter, measures in anticipation of a final or proposed Regulatory Requirement
(including, without limitation, the imposition of internal charges on such
Indemnified Party’s interest or obligations under this Agreement) and may
commence recognizing the incurrence of charges by and seeking compensation under
this Section 11.03(a) in connection with such measures, in advance of the
effective date of such final or proposed Regulatory Requirement, and each of the
Borrower and the Servicer agrees that such charges or compensation shall be
payable, but only to the extent funds are then or thereafter become available
therefor pursuant to Section 2.04(c) of this Agreement following demand therefor
without regard to whether such proposed Regulatory Requirement has been adopted
or whether such effective date has occurred.

(b)If any Indemnified Party has or anticipates having any claim for Additional
Costs from the Borrower pursuant to Section 11.03(a), and such Indemnified Party
believes that having the facility evidenced by this Agreement publicly rated by
a credit rating agency would reduce the amount of such Additional Costs (such
amount “Reduction Amount”) by an amount deemed by such Indemnified Party to be
material, such Indemnified Party shall provide written notice to the Borrower
and the Servicer (a “Ratings Request”) that such Indemnified Party intends to
request public ratings of the facility from a credit rating agency selected by
such Indemnified Party and reasonably acceptable to the Servicer (the “Facility
Rating”).  The Borrower and the Servicer agree that they shall cooperate with
such Indemnified Party’s efforts to obtain a Facility Rating within 60 days of
such request, and shall provide the applicable credit rating agency (either
directly or through distribution to the Administrative Agent or such Indemnified
Party), any information requested by such credit rating agency for purposes of
providing and monitoring the Facility Rating.  The Indemnified Party requesting
the ratings shall pay the initial fees payable to the credit rating agency for
providing the rating and all ongoing fees payable to the credit rating agency to
the extent not paid by the Servicer. The Servicer shall pay such ongoing fees
payable to the credit rating agency for its continued monitoring of the rating
up to the Reduction Amount.  Nothing in this Section 11.03(b) shall preclude any
Indemnified Party from demanding compensation from the Issuer pursuant to
Section 11.03(a) hereof at any time and without regard to whether a Facility
Rating shall have been obtained, or shall require any Indemnified Party to
obtain any ratings on the facility prior to demanding any such compensation from
the Borrower.  Any Facility Rating obtained pursuant to this Section 11.03(b) is
exclusively for purposes of Section 11.03 and shall not amend or modify any
other term or provision of this Agreement or any other Transaction Document.

SECTION 11.04  Procedures for Indemnification; Etc.

(a)Each Indemnified Party agrees to promptly notify the Borrower or TFL, as the
case may be, of (i) any event of which it has knowledge which will entitle such
Person to compensation or indemnification from the Borrower or TFL and (ii) any
potential tax assessment of which it has knowledge by any tax authority for
which the Borrower may be liable pursuant to Section 11.02(c) or 11.03. Such
Indemnified Party’s failure or delay to so promptly notify such Indemnifying
Party shall not limit the obligations of such Indemnifying Party to such
Indemnified Party in respect of such claim except to the extent such
Indemnifying Party is actually materially prejudiced in its defense of such
claim by such failure or delay.  Any such notice claiming compensation or
indemnification hereunder shall, if applicable, set forth in reasonable detail
and in good faith the amount or amounts to be paid to such Indemnified Party
hereunder and shall be conclusive in the absence of manifest error.  In
determining such amount,

-103-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

such Indemnified Party may use any reasonable averaging and attribution
methods.  The Borrower or TFL, as the case may be, shall pay each claim for
compensation for which it is liable under Section 11.02(c) or 11.03 on the first
Payment Date which is at least ten (10) days after notice of such claim is given
to the Borrower or TFL, as the case may be.

(b)Each Indemnified Party agrees that it will use reasonable efforts to
mitigate, reduce or eliminate any claim for indemnity pursuant to Section 11.02
or 11.03 including, subject to applicable law, a change in the funding office of
such Indemnified Party; provided, however, that nothing contained herein shall
obligate such Indemnified Party to take any action that imposes on such
Indemnified Party any material additional costs or any legal or regulatory
burdens, nor which, in such Indemnified Party’s sole discretion, would have an
adverse effect on its business, operations or financial condition.

(c)If any Indemnified Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to Section 11.02 or Section 11.03, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under Section 11.02
or Section 11.03 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses of such Indemnified Party, as the case may
be, and without interest (other than any interest paid by the relevant Official
Body with respect to such refund), provided that the Borrower, upon the request
of such Indemnified Party, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant Official
Body) to such Indemnified Party in the event such Indemnified Party is required
to repay such refund to such Official Body.  Notwithstanding anything to the
contrary in this paragraph, in no event will any Indemnified Party be required
to pay any amount to the Borrower pursuant to this paragraph the payment of
which would place such Indemnified Party in a less favorable net after-Tax
position than such Indemnified Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Indemnified Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 11.05  Other Costs and Expenses.  The Borrower shall pay on the first
Payment Date which is at least ten (10) Business Days after demand therefor, all
actual and reasonable documented costs and expenses of (i) the Lender Parties in
connection with the administration or amendment of this Agreement, the other
Transaction Documents and the other documents to be delivered hereunder,
including reasonable and documented fees and out-of-pocket expenses of legal
counsel for the Administrative Agent, and (ii) the Lender Parties in connection
with obtaining advice as to its rights and remedies under this Agreement or any
other Transaction Document or in connection with the enforcement hereof or
thereof, including reasonable and documented counsel fees and expenses of each
such Person in connection therewith.  

-104-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

ARTICLE XII

MISCELLANEOUS

SECTION 12.01  Term of Agreement.  This Agreement shall terminate following the
Termination Date upon the earlier to occur of (i) the Payoff Date or (ii) the
date on which all Leases have been collected and distributed to the
Administrative Agent or written off by TFL as being uncollectible in accordance
with its Credit and Collection Policy; provided, however, that (i) the
indemnification and payment provisions of Article XI and (ii) the agreements set
forth in Article XII shall be continuing and shall survive any termination of
this Agreement.  For the avoidance of doubt, after termination of this
Agreement, the Administrative Agent shall cease to have any read only access
rights under the eVault Letter Agreement.

SECTION 12.02  Waivers; Amendments.  No failure on the part of the Group Agents,
the Conduit Lenders, the Committed Lenders or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  No amendment or waiver of any provision of this Agreement or consent to
any departure by the Borrower or TFL therefrom shall be effective unless in a
writing signed by the Administrative Agent and each Group Agent (and, in the
case of any amendment, also signed by the Borrower and, if applicable, TFL), and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No amendment or waiver
which affects the rights of the Trustee Bank with respect to Section 2.04 shall
be effective without, in each specific instance, the written approval of the
Trustee Bank.

SECTION 12.03  No Implied Waiver; Cumulative Remedies.  No course of dealing and
no delay or failure of any Lender Party in exercising any right, power or
privilege under the Transaction Documents shall affect any other or future
exercise thereof or the exercise of any other right, power or privilege; nor
shall any single or partial exercise of any such right, power or privilege or
any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege.  The rights and remedies of the Lender Parties under the Transaction
Documents are cumulative and not exclusive of any rights or remedies that the
Lender Parties may otherwise have.

SECTION 12.04  No Discharge.  The respective obligations of the Borrower and TFL
under the Transaction Documents shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by (a) any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of the
Transaction Documents or applicable law, including any failure to set-off or
release in whole or in part by any Lender Party of any balance of any deposit
account or credit on its books in favor of the Borrower or TFL, as the case may
be, or any waiver, consent, extension, indulgence or other action or inaction in
respect of any thereof, or (b) any other act or thing or omission or delay to do
any other act or thing that could operate as a discharge of the Borrower or TFL
as a matter of law.

-105-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 12.05  Notices.  All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including facsimile or electronic communication, if the
recipient provides an e-mail address) unless otherwise expressly permitted
hereunder and shall be sent by first-class mail, postage prepaid, electronic
mail, prepaid courier, or by facsimile.  Any such properly given notice shall be
effective when received.  All notices shall be sent to the applicable party at
the addresses specified below or on Schedule 6 hereto, as applicable, or in
accordance with the last unrevoked written direction from such party to the
other parties hereto.

 

If to Borrower:

c/o Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention:  General Counsel

 

 

If to Servicer:

c/o Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

 

If to the Back-Up Servicer:

 

If to the Administrative Agent:

 

 

 

 

 

As Designated pursuant to Section 5.03

 

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

SECTION 12.06  Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  Each party hereto
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of all legal proceedings arising out
of or relating to this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby.  Each party hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Nothing in
this Section 12.06 shall affect the right of any party hereto to bring any
action or proceeding against any other party or their respective properties in
the courts of other jurisdictions.

-106-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 12.07  Integration.  This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof superseding all prior oral or written understandings.

SECTION 12.08  Counterparts; Severability.

(a)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.

(b)Any provisions of this Agreement that are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 12.09  Set-Off.

(a)Each of the Borrower and TFL hereby waive any right of setoff which it may
have or to which it may be entitled against any Lender Party and their
respective assets.

(b)In case an Event of Default shall occur and be continuing, each Lender Party,
to the fullest extent permitted by law, shall have the right, in addition to all
other rights and remedies available to it, without notice to the Borrower or
TFL, as the case may be, to set-off against and to appropriate and apply to any
amount owing by the Borrower or TFL hereunder which has become due and payable,
any debt owing to, and any other funds held in any manner for the account of,
the Borrower or TFL by such Lender Party, including all funds in all deposit
accounts (whether time or demand, general or special, provisionally credited or
finally credited, or otherwise), now or hereafter maintained by the Borrower or
TFL with such Lender Party (it being understood that no such set-off with
respect to either the Borrower or TFL shall be applied to any amounts owing by
the other such Person hereunder).  Such right shall exist whether or not such
debt owing to, or funds held for the account of, the Borrower or TFL is or are
matured other than by operation of this Section 12.09 and regardless of the
existence or adequacy of any collateral, guaranty or any other security, right
or remedy available to the Lender Parties.  Nothing in this Agreement shall be
deemed a waiver or prohibition or restriction of any Lender Party’s rights of
set-off or other rights under applicable law.

SECTION 12.10  Successors and Assigns.  (a)   Binding.  This Agreement shall be
binding on the parties hereto and their respective successors and assigns;
provided, however, that neither the Borrower nor TFL may assign any of its
rights or delegate any of its duties hereunder without the prior written consent
of the Administrative Agent and each Group Agent.  

(b)Assignment by Conduit Lender.  This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by

-107-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

such Conduit Lender and its successors and permitted assigns (1) to any Program
Support Provider of such Conduit Lender without prior notice to or consent from
any Tesla Party or any other party, or any other condition or restriction of any
kind or (2) with the prior written consent of the Borrower (such consent not to
be unreasonably withheld or delayed, to any other Eligible Assignee; provided,
however, that such consent shall not be required if an Event of Default, Default
or Servicer Default has occurred and is continuing).  

(c)Information.  Each assignor of a Loan or any interest therein may, in
connection with the assignment or participation, disclose to the assignee (if
such assignee would be permitted under the Transaction Documents) or participant
any information relating to the Tesla Parties, including the Warehouse SUBI
Assets, furnished to such assignor by or on behalf of any Tesla Party or by the
Administrative Agent; provided that, prior to any such disclosure, such assignee
or participant agrees to preserve the confidentiality of any confidential
information relating to the Tesla Parties received by it from any of the
foregoing entities in a manner consistent with Section 12.11.

(d)Assignment by Committed Lender.  Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and any Loan or interests therein owned by it); provided, however
that

(1)except for an assignment by a Committed Lender to any Lender or any Affiliate
of any Committed Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided, however, that such consent of the Borrower shall not be
required if an Event of Default, Default or Servicer Default has occurred and is
continuing);

(2)each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement;

(3)the amount being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Lender’s Commitment; and,

(4)the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the

-108-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

remaining portion of an assigning Committed Lender’s rights and obligations
under this Agreement, such Committed Lender shall cease to be a party
hereto).  In addition, any Committed Lender or any of its Affiliates may assign
any of its rights (including rights to payment of principal and Interest) under
this Agreement to any Federal Reserve Bank without notice to or consent of any
Tesla Party, any other Committed Lender or Conduit Lender, any Group Agent or
the Administrative Agent, provided that no such assignment shall relieve such
assignor of its obligations under this Agreement.

(e)Register.  The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on the signature
page of this Agreement (or such other address of the Administrative Agent
notified by the Administrative Agent to the other parties hereto) a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Committed Lenders
and the Conduit Lenders, the Commitment Amount of each Committed Lender and the
aggregate outstanding principal amount (and stated interest) of the Loans of
each Conduit Lender and Committed Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, the Group Agents, the Conduit Lenders and the Committed
Lenders shall treat each Person whose name is recorded in the Register as a
Committed Lender or Conduit Lender, as the case may be, under this Agreement for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower, the Servicer, any Group Agent, any Conduit Lender or any
Committed Lender at any reasonable time and from time to time upon reasonable
prior notice.

(f)Procedure.  Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and the Servicer.

(g)Participations.  Each Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more Eligible
Assignees (each, a “Participant”) participating interests in all or a portion of
its rights and obligations under the Loans.  Notwithstanding any such sale by
such Lender of participating interests to a Participant, (i) such Lender’s
rights and obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible for the performance hereof and thereof,
and (iii) the Borrower and the Servicer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the Loans.  Each Lender agrees that any
agreement between such Lender and any such Participant in respect of such
participating interest shall not restrict or condition such Lender’s right to
agree to any amendment, supplement, waiver or modification of this
Agreement.  The Borrower and the Servicer agree that each Participant shall be
entitled to the benefits of Article XI (subject to the requirements and
limitations therein, including the requirements under Section 11.02(f) to the
same extent as if such Participant were a Lender and had acquired such
participation pursuant to an assignment), it being understood that the
documentation required under Section 11.02(f) shall be delivered to the
participating Lender to the same extent as if such Participant was a Lender

-109-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

and had acquired such Participation pursuant to an assignment; provided that all
such amounts payable by the Borrower or the Servicer to any such Participant
shall be limited to the amounts which would have been payable to such Lender
selling such participating interest had such interest not been sold; provided
further that such Participant agrees to be subject to the provisions of Section
11.04 as if it were a Lender.

(h)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Committed Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any this Agreement) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(i)Assignments by Agents.  This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default, Default or Servicer Default has occurred and is continuing,
such assignment shall require the Borrower’s consent (not to be unreasonably
withheld or delayed).

(j)Addition of Lenders or Groups; Increase in Commitments.

(i)The Borrower may, from time to time, with the written consent of the
Administrative Agent and each Group Agent, add additional Persons as Lenders
(either to an existing Group or by creating new Groups). Each new Lender (or
Group) shall become a party hereto, by executing and delivering to the
Administrative Agent and the Borrower, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit N hereto (which Assumption
Agreement shall, in the case of any new Lender or Lenders, be executed by each
Person in such new Lender’s Group).  

(ii)The Borrower may, from time to time, with the written consent of the
Administrative Agent and each Group Agent, request that the then existing
Committed Lenders increase their respective Commitment Amounts (and accordingly
the Facility Limit) on a pro rata basis according to their respective
Percentages of the aggregate amount of increases in Commitment Amounts
requested.  Each existing Committed Lender may in its discretion agree to all or

-110-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

part of such pro rata increase of its Commitment.  If any existing Committed
Lender does not agree to increase its Commitment Amount or agrees to increase
its Commitment Amount by an amount that is less than its Percentage of the
aggregate amount of increases in Commitment Amounts requested by the Borrower,
then the Borrower may effect such portion of the requested increase in
Commitment Amounts not agreed to by an existing Committed Lender by adding
additional Persons as Lenders (either to an existing Group or by creating new
Groups) to undertake Commitments or obtaining the agreement of another existing
Committed Lender to increase its Commitment Amount on a greater than pro rata
basis; provided, however, that the Commitment of any existing Lender may only be
increased with the prior written consent of such Lender.

SECTION 12.11  Confidentiality.  The Administrative Agent, each Group Agent,
each Lender, the Borrower and TFL shall keep all non-public information obtained
pursuant to this Agreement and the transactions contemplated hereby or effected
in connection herewith confidential in accordance with customary procedures for
handling confidential information of this nature and will not disclose such
information to outside parties (except counsel and auditors) but may make
disclosure (a) reasonably required by (i) a bona fide transferee (including an
assignee or a Participant) or prospective transferee (including a prospective
assignee or Participant) that is an Eligible Assignee, including any successor
Lender in connection with the participation in this Agreement by such successor
Lender, and its counsel and auditors, (ii) a commercial paper issuer or any
provider of liquidity or credit support facilities to, or for the account of, a
commercial paper issuer, and its or their counsel and auditors, provided that
any such bona fide transferee or prospective transferee, including without
limitation, any successor Lender, any commercial paper issuer or provider of
liquidity or credit support facilities to a commercial paper issuer, and its
counsel and auditors to whom such disclosure is made shall abide by the
confidentiality provisions of this Section 12.11 or (iii) any member or other
Person holding equity interests in a commercial paper conduit purchaser;
provided that any such member or other Person has agreed to hold such
information in confidence, (b) necessary in order to obtain any consents,
approvals, waivers or other arrangements required to permit the execution,
delivery and performance by the Borrower and TFL of this Agreement, (c) in
connection with the enforcement of this Agreement or any other Transaction
Document, (d) as required or requested by any Official Body or pursuant to legal
process or as required by applicable law (including securities laws), (e) to any
Rating Agency, provided that such Rating Agency has agreed to hold such
information in accordance with such Rating Agency’s customary procedures, and
(f) without limiting preceding clause (e), to any “nationally recognized
statistical rating organization” (as defined in, or by reference to, Rule 17g-5
under the Securities Exchange Act of 1934, as amended (“Rule 17g-5”)) (each an
“NRSRO”) by posting such confidential information to a password protected
internet website accessible to each NRSRO in connection with, and subject to the
terms of, Rule 17g-5.  Each Lender Party agrees that any confidential
information (which includes all information (i) that is not and does not
hereafter become publicly available through no fault of such Lender Party or any
of its agents or representatives and (ii) that is provided by the Borrower or
TFL or any of their respective agents or representatives, in any format
whatsoever, including any and all analyses, compilations, reports or other
material based upon such information and prepared by such Lender Party or any of
its agents or representatives) shall be used only in connection with this
Agreement and the transactions contemplated hereby and not for any other
purpose; provided, however, that such

-111-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Lender Party may disclose on a confidential basis any such confidential
information to any Rating Agency.  Without limiting the generality of the
foregoing, each Lender Party shall observe any applicable law prohibiting the
disclosure of information regarding Lessees and shall request of each Person to
whom disclosure is made pursuant to this Section 12.11 to observe any such
applicable laws.

Notwithstanding any other provision herein, each Lender Party, the Borrower and
TFL (and each of their respective employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and U.S. tax structure of the transaction contemplated by this
Agreement and the other agreements related hereto and all materials of any kind
(including opinions or other tax analysis) that are provided to any of them
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

SECTION 12.12  Payments Set Aside.  To the extent that the Borrower, TFL or any
Lessee makes a payment to a Lender Party or a Lender Party exercises its rights
of set-off and such payment or set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by, or is required to be refunded, rescinded, returned, repaid
or otherwise restored to the Borrower, TFL, such Lessee, a trustee, a receiver
or any other Person under any law, including any bankruptcy law, any state or
federal law, common law or equitable cause, the obligation or part thereof
originally intended to be satisfied shall, to the extent of any such
restoration, be reinstated, revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.  The provisions
of this Section 12.12 shall survive the termination of this Agreement.

SECTION 12.13  No Petition.  Each party hereto agrees, prior to the date which
is one (1) year and one (1) day after the payment in full of all indebtedness
for borrowed money of the Borrower, not to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause the Borrower to invoke, the process of
any Official Body for the purpose of (a) commencing or sustaining a case against
Borrower, under any federal or state bankruptcy, insolvency or similar law
(including the Bankruptcy Code), (b) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Borrower, or any substantial part of the property of the Borrower, or
(c) ordering the winding up or liquidation of the affairs of the Borrower.

SECTION 12.14  Characterization of the Transactions Contemplated by this
Agreement.  The parties to this Agreement agree to treat the transactions
contemplated by this Agreement as a debt financing for tax and accounting
purposes and further agree to file on a timely basis all federal and other tax
returns consistent with such treatment.

SECTION 12.15  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.

-112-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

SECTION 12.16  Loans.  Any references to the Agreement herein shall, wherever
applicable, be read to include each Loan Request and each Notice of Warehouse
SUBI Lease Allocation.

SECTION 12.17  TFL or Tesla Motors, Inc. Liability.  Except as provided in the
Transaction Documents, neither TFL nor Tesla Motors, Inc. shall be liable for
the payment obligations of the Borrower hereunder or under any Loan.

SECTION 12.18  Limitation on Consequential, Indirect and Certain Other
Damages.  No claim may be made by the Borrower, TFL, the Servicer or any of
their Affiliates against any Lender Party or any of its Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages arising out of or related to the transactions
contemplated by this Agreement and  the other Transaction Documents, or any act,
omission or event occurring in connection therewith and each of the Borrower,
TFL and the Servicer, to the extent permitted by law, hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

No claim may be made by any Lender Party or any of its Affiliates against the
Borrower, TFL, the Servicer, or any of their Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages arising out of or related to the transactions contemplated by
this Agreement and the other Transaction Documents, or any act, omission or
event occurring in connection therewith and each Lender Party, to the extent
permitted by law, hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided that a claim for damages arising from
a breach of Section 12.11 shall not be deemed to be a claim for special,
indirect or consequential damages.

SECTION 12.19  Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it with respect to any Secured Obligations in a greater
proportion than that received by any other Lender entitled to receive a ratable
share of such Secured Obligations, such Lender agrees, promptly upon demand, to
purchase for cash without recourse or warranty a portion of such Secured
Obligations held by the other Lenders so that after such purchase each Lender
will hold its ratable portion of such Secured Obligations; provided that if all
or any portion of such excess amount is thereafter recovered from such Lender,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

SECTION 12.20  No Third Party Beneficiaries; Hedge Counterparties.  Except as
provided in the next sentence, this Agreement is not intended to confer any
benefit upon, to give any rights or remedies whatsoever to, or to be enforceable
by, any Person other than the parties hereto, the other Indemnified Parties and,
with respect to Sections 2.04 and 12.02, the Trustee Bank.  The parties hereto
expressly intend the provisions of this Agreement to be enforceable by each
Interest Rate Hedge provider as a third party beneficiary of this Agreement.

SECTION 12.21 Back-Up Servicing. The Administrative Agent and TFL agree to
discuss in good faith on an ongoing basis TFL’s ability to perform its
obligations under the

-113-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Transaction Documents without the need for a Back-Up Servicer and, if the
Administrative Agent and TFL agree in writing that TFL  has such ability, then
TFL may, upon 30 days’ prior written notice, terminate the Back-Up Servicer,
and, for the avoidance of doubt, no Back-Up Servicer shall thereafter be
required and no Back-Up Servicing Fees shall thereafter be payable.

[Signature Pages Follow]

 

-114-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TESLA 2014 WAREHOUSE SPV LLC,

 

as Borrower

 

 

By:

/s/ Susan Repo

 

Name: Susan Repo

 

Title: Vice President

 

TESLA FINANCE LLC, in its individual capacity

 

and as Servicer

 

 

By:

/s/ William Donnelly

 

Name: William Donnelly

 

Title: President

 




 



[Signature Page to Loan and Security Agreement 1 of 2]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent, as a Group Agent and as a Committed Lender

 

 

By:

/s/ Katherine Bologna

 

Name: Katherine Bologna

 

Title: Director

 

 

By:

/s/ Jay Steiner

 

Name: Jay Steiner

 

Title: Managing Director

 




[Signature Page to Loan and Security Agreement 2 of 2]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 1
to Loan and Security Agreement

 

Schedule of Litigation

None.

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 2
to Loan and Security Agreement

 

Schedule of Corporate and Limited Liability Company

Names, Trade Names or Assumed Names

With respect to Borrower:  Tesla 2014 Warehouse SPV LLC

 

 

 

 

 

Schedule 2-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 3

to Loan and Security Agreement

 

Description of Electronic Lease Vault

 

 

See attached.

 

 

Schedule 3-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

eOriginal, Inc. Authoritative Copy System Description

Utilizing eOriginal SmartSign® Web Signature Solution

 

The eContract Processes Background

The eOriginal, Inc. Authoritative Copy System (the “System”) licensed by or on
behalf of Originator enables the fully electronic creation, execution and
management of Authoritative Copies and uses a combination of technological and
administrative features in order to: (i) designate a single copy of the Record
or Records comprising an eContract as being the Authoritative Copy of such
eContract; (ii) manage access to and the rendering of the Authoritative Copy;
(iii) identify each entity who has authorized access to the System, (each such
entity, a “System User”); (iv) identify which System User or third party that is
not a System User (each such third party, a “Non-System User”) is the Owner of
Record of the Authoritative Copy; and (v) provide a means for transferring
record ownership of, and the exclusive right of access to, the Authoritative
Copy from the current Owner of Record to a successor Owner of Record (the
processes performed by the System to execute the functions described in the
foregoing clauses (i) through (v) are collectively referred to as the “eContract
Processes”). The System comprises a Production System and a Back-up System. The
Production System is accessible to System Users as described herein and
represents that portion of the System of which the Vault is a part. The
Production System is backed-up onto the Back-up System as described in Section
J.1. below. The System gives each System User and each Authoritative Copy a
unique identification number and maintains such unique identification numbers in
the System’s administrative database.

The System enables the fully electronic creation, execution and management of
Authoritative Copies, including ancillary electronic Records which amend,
modify, support and/or supplement Authoritative Copies (collectively,
“eDocuments”), and the logical association of each of the eDocuments with the
applicable Authoritative Copy. The System also enables the conversion of
Authoritative Copies and related eDocuments from electronic media to paper
media, and the conversion of Chattel Paper and ancillary documents from paper
media to electronic media for management within the System as Authoritative
Copies and eDocuments.

Glossary of Defined Terms:

[***]

A.

Agreements:

[***]

B.

eContract Execution Using eOriginal SmartSign®:

[***]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

C.

eContract Deposit and Verification:

[***]

D.

Creation of the Legend

[***]  

E.

Vault Storage and Management:

[***]

F.

System Access:

[***]

G.

Rendering of Records:

[***]

H.

Authority of Owner of Record:

[***]

I.

Transfer or Export:

[***]

 

J.

Back-Up:

[***]

Summary of System Operations:

Below is a summary of the eContract Processes performed by the System with
respect to a specific eContract:

[***]

Integration-Specific Exceptions:

As of the date of execution of the attached Certification, Originator has
elected to customize the System as described below, which customizations have
not been described above as optional or alternative functionality of the System:

[***]

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 4

to Loan and Security Agreement

 

 

Ineligible Assignees

 

 

1.

Toyota Motor Corporation

 

2.

General Motors Company

 

3.

Volkswagen AG

 

4.

Hyundai Motor Company

 

5.

Ford Motor Company

 

6.

Nissan Motor Corporation

 

7.

Honda Motor Co., Ltd.

 

8.

Peugeot S.A.

 

9.

Suzuki Motor Corporation

 

10.

Renault S.A.

 

11.

Fiat Chrysler Automobiles NV

 

12.

Daimler AG

 

13.

Bayerische Motoren Werke AG

 

14.

SAIC Motor Corporation Limited

 

15.

Tata Motors Limited

 

16.

Mazda Motor Corporation

 

17.

Dongfeng Motor Corporation

 

18.

Mitsubishi Motors Corporation

 

19.

Chang'an Automobile (Group) Co Ltd.

 

20.

Zhejiang Geely Holding Group Co., Ltd.

 

21.

Faraday & Future Inc.

 

22.

Atieva Inc.

 

 

 

Schedule 4-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 5

to Loan and Security Agreement

 

 

Insurance Requirements

 

 

See the attached insurance certificates.

 

 

 



Schedule 4-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201611020051522918428.jpg]

 

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

7/11/2016

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER

Woodruff-Sawyer & Co.

50 California Street, Floor 12

San Francisco CA 94111

CONTACT NAME: Brian Holl

PHONE (A/C, No, Ext): 415-391-2141

FAX (A/C, No): 415-989-9923

E-MAIL ADDRESS: bholl@wsandco.com

INSURER(S) AFFORDING COVERAGE

NAIC#

INSURER A: Zurich American Insurance Company

16535

INSURED                                                 TESLMOT-01

Tesla Motors, Inc. and its Subsidiaries

3500 Deer Creek Road

Palo Alto CA 94304

INSURER B: American Guarantee and Liability In

26247

INSURER C:

 

INSURER D:

 

INSURER E:

 

INSURER F:

 

COVERAGES                                         CERTIFICATE NUMBER:
1711502975                                                  REVISION NUMBER:

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD

INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR
OTHER DOCUMENT WITH RESPECT TO WHICH THIS

CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,

EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS.

INSR LTR

TYPE OF INSURANCE

ADDL INSD

SUBR WVD

POLICY NUMBER

POLICY EFF (MM/DD/YYYY)

POLICY EXP (MM/DD/YYYY)

LIMITS

A

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

$

A

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

$

[***]

$

[***]

$

 

$

B

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

[***]

 

$

 

[***]

N/A

 

 

 

 

 

[***]

 

[***]

 

[***]

$

[***]

$

[***]

$

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)

Issued as Evidence of Insurance.

CERTIFICATE HOLDER

CANCELLATION

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

AUTHORIZED REPRESENTATIVE

/s/ Brian Holl

                                                                                    
                               © 1988-2014 ACORD CORPORATION. All rights
reserved.

ACORD 25 (2014/01)                                         The ACORD name and
logo are registered marks of ACORD






 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201611020051523688429.jpg]

 

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

7/11/2016

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER

Woodruff-Sawyer & Co.

50 California Street, Floor 12

San Francisco CA 94111

CONTACT NAME: Brian Holl

PHONE (A/C, No, Ext): 415-391-2141

FAX (A/C, No): 415-989-9923

E-MAIL ADDRESS: bholl@wsandco.com

INSURER(S) AFFORDING COVERAGE

NAIC#

INSURER A: Zurich American Insurance Company

16535

INSURED                                                 TESLMOT-01

Tesla Motors, Inc. and its Subsidiaries

3500 Deer Creek Road

Palo Alto CA 94304

INSURER B: American Guarantee and Liability In

26247

INSURER C:

 

INSURER D:

 

INSURER E:

 

INSURER F:

 

COVERAGES                                         CERTIFICATE NUMBER:
760703616                                                  REVISION NUMBER:

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD

INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR
OTHER DOCUMENT WITH RESPECT TO WHICH THIS

CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,

EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS.

INSR LTR

TYPE OF INSURANCE

ADDL INSD

SUBR WVD

POLICY NUMBER

POLICY EFF (MM/DD/YYYY)

POLICY EXP (MM/DD/YYYY)

LIMITS

A

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

$

A

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

$

[***]

$

[***]

$

 

$

B

[***]

 

 

[***]

10/31/2015

10/31/2016

[***]

[***]

[***]

[***]

 

$

 

[***]

N/A

 

 

 

 

 

[***]

 

[***]

 

[***]

$

[***]

$

[***]

$

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)

Tesla Lease Trust is a wholly owned subsidiary of Tesla Motors Inc.

CERTIFICATE HOLDER

CANCELLATION

                Tesla Lease Trust

                3500 Deer Creek Road

Palo Alto CA 94304

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

AUTHORIZED REPRESENTATIVE

/s/ Brian Holl

                                                                                    
                               © 1988-2014 ACORD CORPORATION. All rights
reserved.

ACORD 25 (2014/01)                                         The ACORD name and
logo are registered marks of ACORD






 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201611020051524368430.jpg]

 

EVIDENCE OF [***] INSURANCE

DATE (MM/DD/YYYY)

7/11/2016

THIS EVIDENCE OF [***] INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND
CONFERS NO RIGHTS UPON THE

ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE

COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

AGENCY

Woodruff-Sawyer & Co.

50 California Street, Floor 12

San Francisco CA 94111

 

 

PHONE (A/C, No, Ext): 415-391-2141

COMPANY

Zurich American Insurance Company

 

FAX (A/C, No): 415-989-9923

EMAIL ADDRESS:

CODE:

SUB CODE:

AGENCY CUSTOMER ID #: TESLMOT-01

INSURED

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto CA 94304

LOAN NUMBER

POLICY NUMBER

[***]

EFFECTIVE DATE

10/31/2015

EXPIRATION DATE

10/31/2016

CONTINUED UNTIL TERMINATED IF CHECKED ☐

THIS REPLACES PRIOR EVIDENCE DATED:

[***] INFORMATION

LOCATION/DESCRIPTION

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF [***] INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE
POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

[***]

 

 

[***]

[***]

REMARKS (Including Special Conditions)

Issued as Evidence of Insurance.

 

 

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE

DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

ADDITIONAL INTEREST

NAME AND ADDRESS

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto CA 94304

 

MORTGAGEE

LOSS PAYEE

 

ADDITIONAL INSURED

 

 

LOAN #

AUTHORIZED REPRESENTATIVE

 

/s/ Brian Holl

                                                                                                                    ©
1993-2009 ACORD CORPORATION. All rights reserved.

ACORD 27 (2009/12)                                         The ACORD name and
logo are registered marks of ACORD






 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201611020051524708431.jpg]

 

EVIDENCE OF [***] INSURANCE

DATE (MM/DD/YYYY)

8/23/2016

THIS EVIDENCE OF [***] INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND
CONFERS NO RIGHTS UPON THE

ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE

COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

AGENCY

Woodruff-Sawyer & Co.

50 California Street, Floor 12

San Francisco CA 94111

 

 

PHONE (A/C, No, Ext): 415-391-2141

COMPANY

Lloyds Underwriters

 

FAX (A/C, No): 415-989-9923

EMAIL ADDRESS:

CODE:

SUB CODE:

AGENCY CUSTOMER ID #: TESLMOT-01

INSURED

Tesla Motors, Inc.

Attn: Accounts Payable

3500 Deer Creek Road

Palo Alto CA 94304

LOAN NUMBER

POLICY NUMBER

[***]

EFFECTIVE DATE

08/11/2015

EXPIRATION DATE

10/31/2016

CONTINUED UNTIL TERMINATED IF CHECKED ☐

THIS REPLACES PRIOR EVIDENCE DATED:

[***] INFORMATION

LOCATION/DESCRIPTION

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF [***] INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE
POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

[***]

 

[***]

[***]

REMARKS (Including Special Conditions)

Issued for Evidence of Insurance Purposes Only.

 

 

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE

DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

ADDITIONAL INTEREST

NAME AND ADDRESS

Deutsche Bank AG New York Branch, as collateral agent

Attention: Phelecia Parker

60 Wall Street

New York NY 10005

 

MORTGAGEE

LOSS PAYEE

 

ADDITIONAL INSURED

Lenders Loss Payable

 

X

LOAN #

AUTHORIZED REPRESENTATIVE

 

/s/ Alex Arvanitas

                                                                                                                    ©
1993-2009 ACORD CORPORATION. All rights reserved.

ACORD 27 (2009/12)                                         The ACORD name and
logo are registered marks of ACORD

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 6

to Loan and Security Agreement

 

 

 

Notice Addresses

 

 

Borrower:

 

c/o Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

Servicer:

 

c/o Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

Administrative Agent:

 

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

Deutsche Bank AG, New York Branch, as Lender:

 

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

 

 

Schedule 6-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 7

to Loan and Security Agreement

 

 

Credit and Collection Policy

 

 

See attached.

 

 

Schedule 7-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

[g201611020051525418432.jpg]

 

 

 

 

 

 

 

 

 

TESLA FINANCE LLC

CREDIT AND COLLECTIONS POLICY

 

 

 

 

 

 

Effective January 2016

 

 

 



Proprietary and Confidential property of Tesla Finance LLC

 




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Table of Contents

 

 

 

 

 

Page

 

 

 

1.

Mission and Philosophy

4

 

 

 

 

2.

Credit Policy

4

 

A.

Covered Products

4

 

B.

General Policy Statement

5

 

C.

Risk Framework and Appetite

5

 

D.

Credit Department Roles and Responsibilities

6

 

E.

Credit Decisioning

7

 

 

i.

Complete Credit Application

7

 

 

ii.

Credit Bureau History

8

 

 

iii.

Risk Rating 8

8

 

 

iv.

Credit Analysis

9

 

 

v.

Adverse Action Reasons

9

 

F.

Lending [***], Authority, and Exceptions

11

 

 

i.

Lease Credit Approval Limits and Authority

11

 

 

ii.

High Risk Credit Applications

14

 

 

iii.

Potential Skip/Fraud applications

15

 

 

iv.

Down Payment and Trade-ins

15

 

 

v.

Exception Authority and Process

15

 

G.

Fair Lending and Regulatory Compliance

16

 

 

i.

General Policy Statement

16

 

 

ii.

Applicant Notification Letters

17

 

 

iii.

Audit Policy

17

 

 

iv.

Records Retention

18

 

H.

Origination Metrics

18

 

 

 

3.

Collections Policy

19

 

A.

General Policy Statement

19

 

B.

Collections Department Roles and Responsibilities

19

 

C.

Collections Treatment Strategy and Plan

20

 

 

i.

Collections Account Review

20

 

 

ii.

Daily Collection Activity

20

 

 

iii.

Collections Risk Strategy

21

 

 

iv.

Delinquency Lifecycle Activity

21

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

Page

 

 

 

 

 

v.

Customer Contact and Documentation Policy

23

 

 

vi.

Telephone Collection Policy

24

 

D.

Bankruptcy Handling

25

 

E.

Repossession and Reinstatement

25

 

F.

Charge-off Policy

26

 

G.

Fair Debt Collection and Regulatory Compliance

26

 

 

i.

General Policy Statement

26

 

 

ii.

Customer Letters

28

 

 

iii.

Audit Policy

28

 

 

iv.

Records Retention

28

 

H.

Collections and Portfolio Management Metrics

29

 




[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

TESLA FINANCE CREDIT AND COLLECTIONS POLICY

1.MISSION AND PHILOSOPHY

The purpose of the credit and collections policy is to provide Tesla Finance LLC
(also referred to as Tesla Finance or TFL) with an organized and repeatable
practice of credit adjudication and portfolio management practices in support of
Tesla vehicle sales and profitability, brand experience and loyalty. TFL
underwrites credit decisions on behalf of, and acts as the servicer for, Tesla
Lease Trust (TLT). This policy helps establish authority, rules, process and the
framework to originate, manage, and liquidate the lease portfolio effectively.
It is based on sound and established lending and collection practices while
operating within the limitations of regulatory requirements. It is, however, not
a comprehensive interpretation of specific laws and regulations governing the
business but is, rather, a high- to medium-level discussion of intent, practice,
and compliance.

While certain roles have specific functional responsibilities, risk management
generally is a shared responsibility across the organization. Although credit
and collections are distinctly separate functions in the product lifecycle, it
is imperative that there be full alignment, communication, and transparency on
overall goals, actions, and performance of the portfolio. This is accomplished
through a regular and frequent feedback loop between the two functions at the
appropriate levels.

This policy is intended to serve as a basic and practical manual. However, no
document can fully replace: prudent business judgment; sound assessment of a
borrower’s ability, capacity, and willingness to pay; or effective decision
making about a specific credit request or delinquency resolution activity that
is appropriate to the situation and the needs of both the borrower and TFL. The
roles and incentives of the various functions are designed to provide the
appropriate alignment, unity of purpose, and check and balance to maximize the
benefit to the company.

2.CREDIT POLICY

 

A.

Covered Products

The Tesla Lease product covers individual and joint consumer leasing, small
business leasing and commercial leasing. Consumer leasing is intended for
consumers – individually and jointly – who wish to lease their Tesla vehicle.
Small business leasing is intended for owners and principals of small and medium
sized enterprises who wish to lease a vehicle jointly with their business. This
may allow the flexibility to deduct some or all of lease payments from business
income taxes (customers are always encouraged to consult with a tax professional
to understand their own particular situation and eligibility). The lessee will
be the business and the co-lessee will be the business owner or principal.
Credit worthiness will be solely evaluated based on the co-lessee, who is the
business owner or principal. Commercial leasing is a product offered to

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

well established and significant sized businesses who wish to lease in the
company’s name only and with no co-buyer. This allows for the corporate tax
benefits of leasing and these vehicles are often for the use of C-suite
executives. This product is offered on a limited basis upon request.

 

B.

General Policy Statement

TFL’s policy is to review and consider all applications for Leases submitted on
the MyTesla portal and processed through the Loan/Lease Origination System (LOS)
using an appropriate risk/reward balance. The goal of credit decisioning is to
approve credit applications with an acceptable probability of payment by
considering the following:

 

•

A complete credit application,

 

•

A thorough credit review and analysis in support of the four facets of a good
credit approval (Ability, Stability, Credit History, and Deal Structure), and

 

•

Proper communication, follow up, and documentation.

 

C.

Risk Framework and Appetite

TFL accepts risks generally in line with those of other U.S. captive auto
finance companies. Our approach to risk management is based on these guiding
principles:

 

•

Innovative support of Tesla sales, profitability, and brand experience

 

•

Strike appropriate risk/reward balance

 

•

Forward looking analytics with timely feedback loop

 

•

Robust governance and compliance

 

•

Overall - Sound business judgment rules!

Credit Risk Appetite: Credit risk is the possibility of losses stemming from the
failure of lessees to meet their financial obligations under the lease
agreement. Overall, TFL’s credit risk appetite for the lease portfolio is
defined by a [***] of [***] and [***] of [***]. The credit policy parameters
(discussed in section 2F) with [***] on [***] and [***] of [***] of [***] along
with the [***] are setup to ensure that risk exposure and portfolio performance
are at acceptable levels.

Concentration Risk: Our leasing portfolio concentration follows that of our
general business model distribution with new Tesla vehicles including Model S
and Model X. Our model mix is expected to shift and grow with the introduction
of new products, such as Model III. Sales are [***] in [***] and this
distribution will be monitored and managed dependent on business and market
conditions.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Qualitative Risk factors: The qualitative elements of the risk appetite
framework define, in general, the positioning that TFL’s management wishes to
adopt or maintain in the course of its business model. Generally speaking, the
framework is based on maintaining the following qualitative objectives:

 

•

A [***] and predictable risk profile based on a simple and transparent business
model, focused primarily on retail customers,

 

•

A stable and consistent credit policy and practice to generate growth, earnings
and manage volatility,  

 

•

An independent risk function with active involvement of senior management that
guarantees a strong risk culture focused on protecting and ensuring an adequate
return on capital, and

 

•

Focus on the business model and products that TFL knows sufficiently well and
has the management capacity (people, systems, processes) to execute
successfully.

 

D.

Credit Department Roles and Responsibilities

The credit function is headed by the President of Tesla Finance. Credit Analysis
is performed by the Underwriting Department and is authorized to make credit
decisions per the credit criteria specified in this policy.

The Underwriting Department evaluates and identifies the risk and merits of each
application on a case by case basis. The Credit Analysts are experienced and
trained professionals whose primary role is to make a credit decision after
conducting a full analysis of the applicant’s credit worthiness within
established underwriting guidelines in compliance with fair lending and other
applicable regulations. Credit Specialists are a part of the broader Financial
Services team and function as the primary interface with the customer, Sales
Advisors and Delivery Specialists in the field, and internal teams on matters
related to contracts, documents, communication and follow-up. The department is
required to consult with, and escalate, deals to more senior members of the
Underwriting team on approvals above the specified limits.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

E.

CREDIT DECISIONING

 

i.

Complete Credit Application:

To enable a well-rounded credit decision, a complete credit application refers
to thorough and accurate information as it pertains to the applicant’s income,
financial resources and assets, employment and residence history, credit
obligations and payment history, and the amount of credit desired as it relates
to the vehicle configuration and options. The application specifically needs to
contain:

 

•

Information regarding the applicant(s)

 

•

Valid SSN (US), SIN (Optional in Canada) or Tax ID number

 

•

Asset and debt (liability) information

 

•

Vehicle price details

 

•

Any trade-in, capitalized tax or additional down payments that impact the
capitalized cost

The credit application information is supplemented with the consumer credit
bureau record of the applicant’s credit borrowing and payment history.

For the purposes of this policy, a credit application is considered incomplete
when there is insufficient information to make a fully informed credit decision.
Common reasons contributing to an incomplete credit application are:

 

•

SSN is not accurate or does not match true applicant

 

•

Applicant / co-applicant did not have sufficient time, desire, or available
information to complete all sections at credit application or upon follow up

An incomplete credit application can be decisioned as pending (Manual Review) or
declined with ‘Credit Application Incomplete’ noted in the adverse action
letter. If the applicant provides the requested information, the credit
department can continue to process the application through the normal process.
If the applicant does not provide the requested information after reasonable
attempts to obtain this information are exhausted, the adverse action notice
should be sent and no further action is needed.

Requesting information from the applicant/co-applicant: When insufficient
information is received, or additional information is needed to support the
credit decision process, the credit department may follow up with the
applicant(s), their legally authorized representatives, or Tesla sales /delivery
personnel as appropriate. The credit department associates may not ask, discuss,
infer, or consider prohibited bases such as an applicant’s Race, Color,
Religion, Ethnic  Origin, Age (if legally eligible to contract), Sex and marital
status, public assistance usage with the applicant or any other individual
involved in the credit transaction. Inquiries regarding the applicant’s

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

immigration status are permissible only to ascertain TFL’s rights and remedies
regarding contractual repayments and end of lease termination activities. This
policy applies to all verbal, written, in person, and electronic communication
methods used during the process.

 

ii.

Credit Bureau History:

Credit history is a measure of the borrower’s creditworthiness evidenced through
their current and past borrowing and payment performance. An accurate and valid
SSN is crucial for pulling the right credit record. For Canadian customers,
while having an accurate SIN is helpful for locating a credit file, consumers
are not required to provide one. The major components of the consumer bureau
report are:

 

•

FICO Score

 

•

Length and performance of tradelines

 

•

Inquiries

 

•

Bankruptcy and public record information

TFL uses the [***], a score [***]. TFL’s primary source for [***] is [***] in
the United States.

 

iii.

Lease [***] System:  

The advantages of using [***] and grades in lending include consistency, a quick
turnaround, and uniform risk assessment and monitoring. [***] are [***] into
[***] based on [***] and [***] the [***] into [***] as shown below.

[***]

 

 

iv.

Unscored Applications

An unscored credit file signifies that there is not enough information available
to compute a statistically-valid credit score or that there was no credit bureau
record found. Applicants without a FICO score will be considered but
supplemental documentation will likely be required including but not limited to:
proof of income, proof of assets, and/or proof of home ownership and/or a higher
down payment to mitigate a lack of established credit history. Unscored
applications may occur when a customer is new to the country, when they have not
used credit actively in for many years, or when the applicant is a business.

 

v.

Credit Analysis:

A thorough credit analysis covers all the information provided on the credit
application, vehicle pricing, and the credit bureau report. In addition, there
may be discussions with the applicant regarding, but not limited to,
verification of income and residence, contact

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

numbers and references where appropriate. The following attributes should be
considered [***] during the decisioning process.

Ability

[***]

Stability

[***]

Credit History

[***]

Deal Structure

[***]

 

i.

Adverse Action Reasons:

The LOS displays the designated decline reasons or stipulations selected at the
time the application is decisioned. For consistency and accuracy the credit
department will check only [***] reasons for the credit request denial or
counter from the list below.

[***]

The [***] is a critical, but not the only, component of sound judgmental credit
decisioning.

F.

Lending [***], Authority and Exceptions

Lease Credit Approval Authority:

 

[***]

 

 

è

Authority levels will be assigned based on experience and performance and
represent the maximum an analyst is permitted to approve

 

è

If multiple applicants, [***] is based on [***] of the [***]

 

è

Exceptions above these guidelines must be approved by [***] of [***]

 

è

In the absence of an entire Authority Level with nobody higher available (i.e.
outside of normal working hours), [***] in the [***] may [***] the [***]

Tesla customers often have unique and complex financial situations. Many are
self-employed or have multiple sources of income and bank accounts. Some have
relatively

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

low true income but are still very high net-worth individuals (as is the case
for some retirees). We [***] and [***].

Due to the fact that [***] is self-reported and is, therefore, inherently of
varying quality (due to accidental or deliberate misstatement – both high and
low), we [***] on [***] when possible to make a credit decision. [***] such as
[***] are generally [***] than [***] and [***], both of which are calculated
using [***].

[***] capacity guidelines are as follows:

 

[***]

 

[***] and [***] will generally require additional support, but will be
considered for approval if [***] indicate [***]. In many cases [***] may be
required, but in order to provide [***] experience consistent with the Tesla
brand, Credit Analysts operate with the goal of identifying and documenting
[***] while [***]. As part of this process, applications are reviewed for [***]
supporting [***]. This includes: [***]. It is the responsibility of the Credit
Analyst to determine what is [***] in the context of a credit request. All
findings will be well documented within the LOS.

 

ii.

Unscored

See above.

 

iii.

Commercial Leasing

Commercial leases will be underwritten based on the strength of the commercial
entity since there is no consumer co-buyer as there is in small business leases.

General characteristics of companies that will be considered for a commercial
lease include:

[***]

Commercial Applications will be evaluated on the following criteria and compared
to the industry average as reported by [***]:

[***]

Supplemental information may be requested and will be considered if provided
such as trade references and bank ratings.

 

iv.

Auto Decisioning

Automated decisioning serves to improve efficiency and maintain uniformity of
decisions across applications. Automated decisioning has been set up within
TFL’s LOS. The logic generally checks the same variables evaluated in judgmental
credit decisions made by a live analyst.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

It is important to note that auto approvals eliminate the need for manual review
of the strongest segment of applications. This allows Credit Analysts to spend
more time working on and investigating the remaining deals requiring a
judgmental credit decision.

Auto decisioning is maintained by TFL’s LOS System Administrator and will be
reviewed periodically to ensure decisions are consistent with the Credit Policy.
Accordingly, the System Administrator may update and adjust the logic, with
authorization from TFL’s President, to remain in line with business needs while
remaining compliant the Credit Policy and lending regulations.

Auto Approval Logic:

 

[***]

Auto Decline Logic:

 

[***]

 

 

•

In the case of a joint consumer applicant, [***] must [***] or [***] to result
in an automated decision

 

v.

High Credit Risk Applications:

All credit applications with [***] are generally considered high risk and
require the following investigations:

 

•

Proof of Employment

 

•

Proof of Income/assets

 

•

Proof of Residence

 

•

Personal Cell number

 

•

References

 

vi.

Potential Skip/Fraud Applications:

Fraud detection is a challenging and rapidly changing phenomenon in lending
businesses that requires an agile and measured response. To minimize the
approval of potential fraudulent and skip hazards, the analyst must perform a
careful examination of any credit application that often indicate one or more of
the following characteristics:

 

•

Unverifiable, unsubstantiated, and questionable information

 

•

Aliases commonly used and reversed

 

•

References with incomplete information

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

•

Short time in residence and employment

 

•

Inconsistencies or facts not adding up to the overall application profile

Proper diligence should be used in analyzing the above factors in compliance
with all applicable laws.

 

vii.

Down Payment and Trade-ins:

A down payment serves to improve TFL’s equity position in the vehicle, lower the
applicant debt and payment to income ratios and increases the applicant’s vested
interest in the transaction. There are no mandatory down payment requirements
other than the deposits for ordering the vehicle and for the leasing program.
Security deposits are not currently required in the leasing program. However,
the credit decision may include a stipulation of additional down payment to
qualify the customer for the lease.

A net negative down payment exists when the value of the trade-in adds to the
capitalized cost of the leased vehicle and there is not an adequate cash down
payment to offset the amount. When this condition exists, the credit analyst
must evaluate the potential impact to TFL’s equity position.

 

viii.

Exception Authority and Process:

TFL may consider applications from borrowers whose credit profile does not fit
within the provisions of this lending policy on a case by case basis.  Any
exception to this policy must be for the clear benefit of TFL, meet the
standards for review and approval of exception leases established by this
policy, and be approved by [***] and documented in the LOS. A written
justification that clearly sets forth all the relevant credit factors that
support the underwriting decision is needed to support the application approval.

Additionally, it is the responsibility of the risk department to:

 

•

Monitor compliance with this policy,

 

•

Track the aggregate level of exceptions to help detect shifts in the risk
characteristics of that element(s) within the lending portfolio, and

 

•

Regularly analyze aggregate exception levels and report them to Senior
Management.  An excessive volume or a pattern of exceptions may signal an
unintended or unwarranted relaxation of TFL’s underwriting standards.

When viewed individually, underwriting exceptions may not appear to increase
risk significantly. However, when aggregated, even well mitigated exceptions
increase portfolio risk to TFL, especially under adverse business and economic
conditions. When higher risk approvals are made from on an exception basis from
sound and normal underwriting policies, it is policy to make them only in
limited amounts and only when

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

robust risk management practices are in place to manage and control the higher
risk. Exceptions are [***] and will [***] based on [***].

Applicants with [***] present a significant default risk.  TFL will consider
applicants with [***] with [***], and strong supporting evidence that [***].
Exceptions may be made if the applicant [***]. Adequate documentation to support
such an approval is required which should include a direct in depth conversation
with the applicant to gather all the material facts.

G.Fair Lending and Regulatory Compliance

 

i.

General Policy Statement:

It is TFL’s policy to follow sound lending practices in letter and spirit to
comply with applicable federal, state, and local laws. The Credit department
will be trained and required to comply with all applicable regulations at the
federal, state, and local level. In regards to Fair Lending, we will not
discriminate in our treatment of any credit applications with respect to the
following prohibited basis:

 

(1)

race, color, religion, national origin, sex or marital status, or age (provided
the applicant has the capacity to contract);

 

(2)

because all or part of the applicant’s income derives from any public assistance
program; or

 

(3)

because the applicant has in good faith exercised any right under the Consumer
Credit Protection Act.

In addition to Fair Lending, the following regulations generally apply to TFL’s
leasing activities:

 

•

Consumer Leasing Act (Reg. M)

 

•

FCRA and Adverse Action Notice

 

•

OFAC

 

•

Red Flag / ID theft

 

•

California Credit Score Disclosure

 

•

Information Security (Safeguards Rule)

 

•

Service Providers / Vendor Management

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

In accordance with the Fair Lending program and other regulatory compliance, it
is the company’s policy to:

 

•

Maintain up to date regulatory policy statements,

 

•

Perform and document periodic training for all employees involved with any
aspect of the lending transactions,

 

•

Perform ongoing monitoring for compliance with regulatory policies, procedures
and practices,

 

•

Conduct a regular assessment of the marketing of leasing products, and

 

•

Perform meaningful oversight of compliance by Senior Management.

 

ii.

Applicant Notification Letters:

The credit department will issue an adverse action notice within 30 days of the
decision on each application that is declined or conditionally approved. The LOS
generates the adverse action letter which informs the applicant’s rights under
law including the right to obtain specific adverse action reasons by writing to
us within 30 days.

In addition, all California applicants will receive the California Credit Score
Disclosure Notice indicating the credit score, the source of that score, and
information about where their score falls with respect to other consumers.

 

iii.

Audit Policy:

The business activities of Tesla Finance are subject to periodic audits in
accordance with Tesla Motors Audit Committee rules and risk assessment results.
This review may cover all leases or include a sample over a predetermined
period, current, past due and liquidated leases.  In addition, a sample of
smaller leases may also be examined to ensure compliance and flag major
departure from established policy and procedures.

 

iv.

Records Retention:

The following documents will be held for a period not less than required by
relevant statutes in electronic format, where possible:

 

•

Original credit application,

 

 

•

Credit report obtained from a credit reporting agency,

 

 

•

Copies of all legal notices sent to the applicant,

 

 

•

Any written complaint filed by the applicant alleging a violation of the law by
TFL,

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

•

Original copy of manufacturer’s invoice, and

 

 

•

Copy of the lease sales contract enforceable in the jurisdiction where the
collateral is located, whereby TFL can acquire title and repossess the
collateral property in the event of a default.

 

H.Origination Risk Metrics

Timely tracking and reporting of appropriate metrics are key to effective risk
and performance management.  The following metrics will be tracked for
appropriate actions [***]:

[***]


[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

3.COLLECTIONS POLICY

A.General Policy Statement

The performance of a lending portfolio is subject to individual, maturation,
seasonal, economic, and collateral factors. The role of the collections function
is to satisfactorily resolve the delinquency situation taking into account the
customer’s situation, TFL’s risk exposure, and overall portfolio performance
goals. At a high level the primary collections goals are to:

 

•

Provide outstanding customer service in line with Tesla brand values and
expectations,

 

•

Minimize collection costs by identifying the most effective ways to allocate
resources,

 

•

Increase collections effectiveness by assessing the cost versus benefit at the
lease level,

 

•

Increase total recovered dollars by optimizing early to late stage collection
activities while determining the ideal contact method and collection strategy,
all at the lease level, and

 

•

Determine the ideal repossession and recovery strategy

B.Loss Mitigation Department Roles and Responsibilities

To successfully achieve each of the above goals, the Loss Mitigation department
at TFL’s servicer, [***], maintains timely, professional, compliant, and
effective collection practices. The importance of immediate collection follow-up
on a delinquent account cannot be over-emphasized. Account profitability is
affected by more than the potential loss due to repossession. The use of a
servicing partner is an important complement to the lease origination function.
Employing the expertise of a well-established servicer relieves the company of
the many details of this function and can effectively minimize losses, provide
outstanding customer service, and reduce the costs of collection.  

Daily collections efforts are performed by the servicer’s Loss Mitigation Team
and managed by the Customer Service and Operations Lead at Tesla. The Loss
Mitigation Team is currently comprised of trained collection representatives,
each of whom is trained in customer service, client interaction and collections.
Leads or Supervisors oversee the daily actions of up to five representatives,
with a manager for every two or three leads/supervisors. Each of these
functional managers has been at the servicer for more than 10 years, and has
worked with the Tesla Roadster lease program from inception.

Tesla’s Customer Service and Operations Lead maintains frequent (often daily)
interaction with the servicer’s Loss Mitigation Manager and is kept abreast of
lease level collection efforts through shared reporting and bi-monthly review.
The CSO Lead remains the servicer’s primary point of contact for escalations
that require expedient

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

treatment. While the CSO Lead acts as the servicer’s primary escalation point,
it is the CSO Lead’s responsibility to report abnormal risk exposure to the
President of TFL.

C.Collections Treatment Strategy and Plan

The timing and intensity of collections activity is determined by the
delinquency stage, risk exposure, and the customers’ ability and willingness to
fulfill the agreed upon course of action. A combination of relationship
building, customer service, and assertive collection skills are critical in an
effective collector. The collections process will generally escalate from
customer service (how can we help?) towards a front-line collections (when can
we expect payment?) approach as the customer’s delinquency and risk of default
increases.  

All past due lease accounts are evaluated on their payment due date and assigned
a specific collection strategy which includes payment notices, emails and
telephone follow-up calls as part of the delinquency lifecycle activity stream.

i.

Initial Delinquency/Customer Service Call:

Unless the situation requires it, [***] an account would be worked is [***]. At
this point, Tesla’s customer service team will perform courtesy calls to ensure
billing related questions (the most common reason for early stage delinquency)
are resolved.

ii.

Formal Daily Collection Activity:

Once account becomes delinquent [***], Tesla will turn over formal collections
activity to our servicer’s Loss Mitigation Team. The team is composed of
representatives assigned the responsibility of handling outbound and inbound
calls. Representatives handling outbound calls review collection lists and place
calls to delinquent accounts. Representatives should attempt to address customer
delinquency on a one-call resolution basis.

The Work List sequences accounts for follow-up by the associate based upon the
review date and payment due date. This list displays the first ‘available’
account on the collection list and requires the associate to work the account
before moving on to the next account requiring collection activity.

An ‘available’ account is one that:

 

•

is scheduled to be worked that day

 

•

is not being worked by another associate

 

•

has not been worked that day

Once an account has been worked, the representative must assign a specific
activity code describing the collection effort, and leave detailed notes of the
collection activity in the customer’s account. Tesla’s customer service team has
viewing access to account

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

notes and is prepared to pick up where the servicer’s team left off should the
customer contact a Tesla representative regarding payment.

iii.

Collections Risk Strategy:

Given the size, quality and expected performance of our portfolio, all
delinquent accounts are [***] on [***].[***] customers will be handled
differently than those [***] of the [***]. Customized data driven optimization
strategies at the account level incorporating [***] will be deployed over time.
Overall, the risk approach to collections is based on a matrix of risk/exposure
levels and delinquency stage.

 

[***]

 

The low end of the risk spectrum is handled through [***] progressing to and
culminating in [***] approach.

iv.

Delinquency Lifecycle Activity:

The following sequence of activities will drive the collection efforts
throughout the delinquency lifecycle.  

[***]

[***]

[***]

[***]

 

A late fee of 5% of the contractual base monthly payment (or as limited by state
laws) of any amount not received 10 days after the due date will be collected.

Collections Authority and Exceptions:

[***] Contact will be performed by Tesla’s customer service and operations team.
Once [***], the servicer’s Loss Mitigation Team will begin collections activity
unless an account has been flagged as “DNC – Do Not Contact” by the Tesla team.
An account is flagged DNC if an ACH or other payment issue is the process of
being resolved.

Delinquency collections activities are performed by the servicer. The CSO Lead
stays in frequent communication with the Loss Mitigation Manager to ensure the
Collections Policy is adhered to, and that customers are receiving TFL’s desired
brand and customer experience.

In unique situations where collections activity may deviate from the standard
collections timeline, the CSO Lead may authorize collection notices to be mailed
in advance or

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

after normal policy guidelines. The CSO Lead may [***] after presenting the
payment plans to [***].

In any event where credit loss may occur, the CSO Lead will provide full account
details to the President of TFL. Together, the President of TFL and CSO Lead
will plan the optimal recovery strategy. The recovery strategy will aim to
minimize loss, protect the asset/equipment, and maintain positive customer
experience.

v.

Customer Contact and Documentation Policy:    

All forms of communication (telephone, general correspondence, email) between
TFL, the servicer and customers should be performed in an appropriate
professional manner. Representatives are not to demonstrate conduct that is
annoying, illegal, or harassing.

Representatives must utilize effective and professional telephone skills when
contacting customers. When speaking with the customer, representatives must
identify themselves and state they are calling on behalf of Tesla Finance.

Representatives must not indicate they are calling on behalf of Tesla Finance
when speaking to a party other than the debtor or when leaving voice messages.

Representatives should communicate in a clear, confident and polite manner and
treat all customers fairly, courteously and equitably. Upon assuming control of
the conversation, representatives should employ the following guidelines:

 

•

Determine the customer's financial situation.

 

•

Demonstrate understanding by allowing the customer the opportunity to propose
solutions to the delinquency. Customers are more likely to follow through on
their own proposals or promises rather than those suggested by the
representative.

 

•

Explore viable short-term and long-term solutions to the delinquency.

 

•

Offer the customer satisfactory payment arrangements to remit the full amount
due, including late charges.*

 

•

Obtain a specific and detailed payment commitment from the customer for bringing
the account current.

 

•

Emphasize to the customer the importance of keeping the payment arrangements.

 

•

Follow-up on promises or commitments to pay on agreed upon dates.

 

•

Promote positive customer relations.

*Once payment arrangements are obtained, the loss mitigation representative
should ensure the appropriate system entry notes and update tasks are
accomplished.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

vi.

Telephone Collection Policy:

TFL collection procedures emphasize the use of the telephone as the primary
means for contacting delinquent customers. Telephone contact is timely and often
provides for immediate results. When conducting telephone collections, it is
policy to treat all delinquent customers in a fair manner and comply with all
regulations. A delinquent customer is entitled to receive helpful assistance in
a courteous manner.

Objectives:

The representative's main objectives in contacting the customer should be:

 

•

Verify pertinent customer information such as current home address, home and/or
business telephone number, and employment status.

 

•

Obtain the reason(s) for delinquency.

 

•

Obtain a firm commitment from the customer on payment arrangements for bringing
the account current and keeping the account current until account liquidation.

It is essential that the reason for delinquency is determined, notated on the
system, and the account delinquency is resolved on the initial customer contact
(once and done).

Basic Guidelines for Effective Customer Interaction:

Each customer has a reason(s) for delinquency; therefore, the representative
must evaluate and work each account on an individual basis. The representative
must maintain a positive and professional approach in resolving the delinquency
situation of each account. The basic guidelines are as follows:

 

•

Focus on Specifics - The representative must focus on the specifics of the
delinquency situation. A customer may overreact to the most business like
collection contact by raising his/her voice or by using profanity.
Representatives should not take these actions personally and never reply in
kind.

 

•

Build and Maintain Self-Confidence and Self-Esteem – Representatives must
emphasize the benefits of keeping the account in good standing, without engaging
in any threats, implied or otherwise.

 

•

Build and Maintain a Positive, Constructive Relationship – Representatives must
advise the customer of their intention to help resolve the situation.

D.Bankruptcy Handling

Filing of the bankruptcy petition requires (with limited exceptions) TFL to
cease or "stay" further action to collect their claims. Once filed, the petition
prohibits actions to accelerate, set-off, enforce a statutory, or otherwise
collect the debt. The petition also

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

prohibits post-bankruptcy contacts with the lessee (i.e., "dunning" letters.)
The stay remains in effect until the bankruptcy court releases the lessee’s
property from the estate, dismisses the bankruptcy case, and approves a
creditor's request for termination of the stay or the lessee obtains or is
denied a discharge.

E.Repossession and Reinstatement

Unless [***], the repossession of a leased vehicle [***] action considered to
resolve the situation. However, repo assignment should happen [***]. All repo
assignments must be approved by the President of TFL. TFL will comply with all
applicable state level laws regarding cure notices, reporting delinquency to
bureaus, and right to reinstate. Repossessed vehicles may be sold at public
auction to reduce TFL’s exposure to loss. The President of TFL will decide how
repossessed equipment is sold.

F.Charge-off Policy

The general policy is to charge-off [***]. The following conditions should
generally result in a charge-off:

[***]

G.Fair Debt Collection and Regulatory Compliance

 

i.

General Policy Statement:

It is TFL’s policy to follow sound collections practices in letter and spirit to
comply with applicable federal and state laws. The collections department will
be trained and required to comply with all applicable regulations at the
federal, state, and local level. We will follow the provisions and intent of the
Fair Debt Collection Practices Act (FDCPA) to:

(1) Eliminate the use of abusive, deceptive, and unfair debt collection
practices by debt collectors,

(2) To ensure that those reputable debt collectors who refrain from using
abusive debt collection practices are not competitively dis-advantaged, and

(3) Promote consistent state action to protect consumers against debt collection
abuses.

The FDCPA defines activities that are harassing, deceptive, or otherwise
unacceptable. The representatives are not permitted to engage in any conduct
that would mislead, harass, or abuse any person. Some examples of such conduct
include:

 

•

The use or threat of violence, or other criminal means to harm the customer, the
customer's reputation, or the customer's property.

 

•

Collecting any amount unless authorized by the contract or applicable law.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

•

The use of obscene or profane language, or language which the receiving party
could consider abusive.

 

•

Calling outside the hours or frequency prescribed by law. Engaging the customer
or any third person (to the extent otherwise permitted) in telephone
conversation repeatedly or continuously.

 

•

Continuous attempts to contact a customer through the customer's employer.

 

•

Failing to reveal to the customer that the purpose of the call is to collect a
debt.

 

•

Threatening to initiate a specific type of collection action against the
customer that cannot be taken legally or for which there is no intent to take
the action.

 

•

Implying that non-payment will result in arrest, imprisonment, or garnishment of
wages or otherwise falsely representing the amount that may be collected or the
manner in which collection may be enforced.

 

•

Falsely representing the outstanding balance amount or nature or status of an
account, or the penalties or late charges that may be assessed because of
non-payment.

 

•

Utilizing deceptive means or false representations in an attempt to collect an
account or to obtain information concerning the customer.

 

•

Placing collect telephone calls to the customer.

 

•

Attempting to shame or disgrace a customer by falsely representing or implying
that the customer has committed a crime or acted disgracefully.

 

•

Use of any business, company, or organization names other than that of Tesla
Finance LLC and Tesla Lease Trust.

 

•

Discussing the delinquency status of an account with any person other than the
customer, unless specifically authorized by the customer in writing.

 

•

Deceptive claims regarding debt payments and impact on credit reports, scores,
and credit worthiness.

In addition, we will fully comply with the following regulations that generally
apply to TFL’s servicing and collection activities:

 

•

EFTA

 

•

GLBA (Privacy Rule and Notice, Reg. P)

 

•

SCRA

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

•

Bankruptcy Laws

 

•

Information Security (Safeguards Rule)

 

•

Service Providers / Vendor Management

 

•

Customer Complaint Management

All representatives involved in servicing and collections are trained and
certified on the Fair Debt Collection Practices Act and additional compliance
training is done by the servicer’s Loss Mitigation Manager.

ii.

Customer Letters:

The Privacy Notice is mailed with the first statement to the lease customer and
annually thereafter. Additional letters sent out during the servicing and
collections process may include collection letters, repossession notices, and
end of lease notices.

iii.

Audit Policy:

TFL’s business activities are subject to periodic audits in accordance with
Tesla Motors Audit Committee rules and risk assessment results. This review may
cover all leases or include a sample over a predetermined period, current and
past due and liquidated leases. In addition, a sample of smaller leases may also
be examined to ensure compliance and flag major departure from established
policy and procedures.

iv.

Records Retention:

The following documents and information will be held for a period not less than
required by statutes in electronic format, where possible:

 

•

Refresh credit report obtained from a credit reporting agency,

 

•

Other supporting information obtained during the collections process,

 

•

Copies of all legal and collection notices sent to the customer,

 

•

Any written complaint filed by the applicant alleging a violation of the law by
TFL,

 

•

Copy of the lease sales contract, incl. the security agreement enforceable in
the jurisdiction where the collateral is located, whereby TFL can acquire title
and repossess the collateral property in the event of a default.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

H.Collections and Portfolio Management Metrics

Timely tracking and reporting of appropriate metrics are key to effective risk
and performance management.  The following metrics will be tracked for
appropriate actions [***] as the portfolio grows and performance evolves:

[***]

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 8

to Loan and Security Agreement

 

[Reserved]

 

 




 

Schedule 8-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule 9

to Loan and Security Agreement

 

Short-Term Note Rate

 

 

None

Schedule 9-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit A
to Loan and Security Agreement

 

Form of Loan Request

Loan Request

[DATE]

To:  

 

Deutsche Bank AG, New York Branch,

as Administrative Agent

60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

VIA EMAIL, FACSIMILE AND OVERNIGHT COURIER

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of August 31,
2016 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Agreement”), among Tesla 2014 Warehouse SPV LLC, as Borrower (the
“Borrower”), Tesla Finance LLC (“TFL”), in its individual capacity and as
Servicer, the Lenders and Group Agents party thereto and Deutsche Bank AG, New
York Branch, as Administrative Agent (“Administrative Agent”)

Ladies and Gentlemen:

This is a Loan Request delivered pursuant to the Agreement.  Capitalized terms
used in this Loan Request but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement.

The Borrower hereby requests that the Lenders make Loans on [__________] in the
aggregate  principal amount of $[_________] [if the Loan Increase Date is a
Warehouse SUBI Lease Allocation Date, insert: and that a proposed allocation be
made to the Warehouse SUBI of Leases and related Leased Vehicles with an
aggregate Securitization Value of $[__________] as of the applicable Cut-Off
Date].  

Attached hereto are (i) a completed worksheet which calculates the amount of the
Loans, its impact on the Loan Balance, the Available Facility Limit (on a pro
forma basis as of the date hereof, after giving effect to such Loans) and the
relationship of the increased Loan Balance to the Maximum Loan Balance, after
giving effect to the allocation of the Lease Pool, if any, to the Warehouse SUBI
on the Loan Increase Date (Attachment A), (ii) [if the Loan Increase Date is a
Warehouse SUBI Lease Allocation Date, insert:  an Allocation Notice with respect
to the proposed allocation to the Warehouse SUBI of Leases and related Leased
Vehicles on the Loan Increase Date] and [(iii)] in the copy of this Notice
delivered to the Lender, a Pool Cut Report as

A-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

to all Leases included in the Warehouse SUBI (including, without limitation, the
Lease Pool (if any) proposed to be allocated to the Warehouse SUBI on the Loan
Increase Date) (Attachment B).

Each of the Borrower and TFL hereby certifies that each of the conditions
precedent to the Loan Increase herein contemplated set forth in Sections 2.01(b)
and 5.02 of the Agreement shall be satisfied as of the Loan Increase Date.

IN WITNESS WHEREOF, the Borrower and TFL have caused this Loan Request to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

Very truly yours,

 

TESLA 2014 WAREHOUSE SPV LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

 

 

TESLA FINANCE LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit B

to Loan and Security Agreement

 

Form of Control Agreement

This Control Agreement (as amended, supplemented or otherwise modified and in
effect from time to time, the “Agreement”), dated as of [_________], is among
Tesla 2014 Warehouse SPV LLC (the “Borrower”), Tesla Finance LLC (the
“Servicer”), Deutsche Bank AG, New York Branch, as administrative agent (the
“Secured Party”), and [___________], as securities intermediary (the “Securities
Intermediary”).  Except as otherwise defined herein, capitalized terms used
herein shall have the respective meanings assigned to such terms in the Loan and
Security Agreement (defined below) and the interpretive rules thereof shall
apply to this Agreement.

RECITALS

WHEREAS, pursuant to the Loan and Security Agreement, the Borrower has granted
to the Secured Party a security interest in investment property consisting of
the Securities Accounts, related Security Entitlements and the Financial Assets
and other investment property from time to time included therein; and

WHEREAS, the parties hereto desire that the security interests of the Secured
Party in the Securities Accounts be a first priority security interest perfected
by “control” pursuant to Articles 8 and 9 of the UCC.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.General Definitions.  Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 United
States Code.

“Borrower” has the meaning set forth in the Preamble.

“Entitlement Holder” means, with respect to any Financial Asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
Financial Asset.

B-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

“Entitlement Order” means a notification directing the Securities Intermediary
to transfer or redeem a Financial Asset.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Loan and Security Agreement” means the Loan and Security Agreement (Warehouse
SUBI Certificate) dated as of August 31, 2016 (as amended, supplemented or
otherwise modified and in effect from time to time), among the Borrower, Tesla
Finance LLC, in its individual capacity, the Servicer, the Lenders and the Group
Agents parties thereto from time to time and the Administrative Agent described
therein.

“Person” means any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, business trust, bank, trust company, estate (including any
beneficiaries thereof), unincorporated organization or government or any agency
or political subdivision thereof.

“Secured Party” has the meaning set forth in the Preamble.

“Securities Accounts” means the Warehouse SUBI Collection Account and the
Warehouse SUBI Reserve Account, individually or collectively, as the context
requires or permits.

“Securities Intermediary” has the meaning set forth in the Preamble.

“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a Financial Asset, as specified in Part 5 of Article 8 of
the UCC.

“Servicer” has the meaning set forth in the Preamble.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Warehouse SUBI Collection Account” means account number 4492301270 in the name
“Warehouse SUBI Collection Account of Tesla 2014 Warehouse SUBI SPV LLC for the
benefit of Deutsche Bank AG, New York Branch, as Administrative Agent”
established with the Securities Intermediary pursuant to the Loan and Security
Agreement, together with any successor accounts established pursuant to the Loan
and Security Agreement.

“Warehouse SUBI Reserve Account” means account number 4492301288 in the name
“Reserve Account of Tesla 2014 Warehouse SUBI SPV LLC for the benefit of
Deutsche Bank AG, New York Branch, as Administrative Agent” established with the
Securities Intermediary pursuant to the Loan and Security Agreement, together
with any successor accounts established pursuant to the Loan and Security
Agreement.

Section 1.02.Incorporation of UCC by Reference.  Except as otherwise specified
herein or as the context may otherwise require, all terms used in this Agreement
not otherwise defined herein which are defined in Article 1, 8 or 9 of the UCC
shall have the respective meanings assigned to such terms in such Article the
UCC.

B-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

ARTICLE II

ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNT

Section 2.01.Establishment of Securities Account.  The Securities Intermediary
hereby confirms that (i) the Securities Intermediary has established the
Securities Accounts specifically referenced in the definition thereof, (ii) each
of the Securities Accounts is an account to which Financial Assets are or may be
credited, (iii) the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Secured Party as entitled to exercise the rights that
comprise any Financial Asset credited to any Securities Account, (iv) all
property delivered to the Securities Intermediary by or on behalf of the
Borrower, the Servicer or the Secured Party for deposit to any Securities
Account will promptly be credited to such Securities Account and (v) all
securities or other property underlying any Financial Assets credited to any
Securities Account shall be registered in the name of the Securities
Intermediary, endorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any Securities Account be
registered in the name of the Borrower or the Servicer, payable to the order of
the Borrower or the Servicer or specially endorsed to the Borrower or the
Servicer, except to the extent the foregoing have been specially endorsed to the
Securities Intermediary or in blank.

Section 2.02.“Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to a Securities Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

Section 2.03.Entitlement Orders.  If at any time the Securities Intermediary
shall receive an Entitlement Order from the Secured Party with respect to any
Securities Account (or the Financial Assets credited thereto), the Securities
Intermediary shall comply with such Entitlement Order without further consent by
the Borrower, the Servicer or any other Person.  Without limiting the generality
of the foregoing, if the Secured Party notifies the Securities Intermediary in
writing that the Secured Party shall exercise exclusive control over any
Securities Account (and any Financial Assets credited thereto) (such notice,
which shall be substantially in the form of Attachment A attached hereto,
“Notice of Exclusive Control”), the Securities Intermediary shall cease (i)
complying with Entitlement Orders or other directions relating to such
Securities Account (or the Financial Assets credited thereto) originated by the
Borrower, the Servicer or any other Person other than the Secured Party and (ii)
distributing to the Borrower, the Servicer or any Person other than the Secured
Party interest, dividends or other amounts received by the Securities
Intermediary in respect of any Financial Asset or other property credited to
such Securities Account (and, instead, shall (at the direction of the Secured
Party from time to time) retain such interest, dividends and other amounts in
such Securities Account or distribute same to, or at the direction of, the
Secured Party).  The Securities Intermediary shall provide to the Borrower
copies of Entitlement Orders received from the Secured Party.  

Except as otherwise provided in this Section 2.03, the Servicer may give
Entitlement Orders to the Securities Intermediary relating to the redemption or
transfer of Financial Assets in

B-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

the Securities Accounts.  Such Entitlement Orders shall be in accordance with
the information contained in the related Settlement Statement.

Section 2.04.Waiver of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any Securities Account or any Security
Entitlement or Financial Asset credited thereto, the Securities Intermediary
hereby waives such security interest (except as provided in the next
sentence).  The Financial Assets and other items deposited to any Securities
Account will not be subject to deduction, set-off, banker’s lien or any other
right in favor of any Person or entity other than the Secured Party (except that
the Securities Intermediary may set off against amounts on deposit in the
Securities Accounts (i) all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of the Securities
Accounts, and (ii) the face amount of any checks that have been credited to any
such Securities Account, but are subsequently returned unpaid because of
uncollected or insufficient funds).

Section 2.05.Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Borrower in the Securities Accounts, the Securities
Intermediary does not know of any claim to, or interest in, any Securities
Account or in any Financial Asset credited thereto.  If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Securities
Account or in any Financial Asset carried therein, the Securities Intermediary
will promptly notify the Secured Party and the Borrower thereof.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE SECURITIES INTERMEDIARY

Section 3.01.Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants to the
Secured Party, the Borrower and the Servicer, and covenants that:

 

(a)

The Securities Intermediary is a banking corporation duly organized, validly
existing and in good standing under the laws of [_________] and each other state
where the nature of its business requires it to qualify, except to the extent
that the failure to so qualify would not have a material adverse effect on the
ability of the Securities Intermediary to perform its obligations under this
Agreement.

 

(b)

Each Securities Account has been established as set forth in Section 2.01 and
will be maintained in the manner set forth herein until termination of this
Agreement.  The Securities Intermediary shall not change the name or account
number of any Securities Account without the prior written consent of the
Secured Party.

 

(c)

No Financial Asset carried in any Securities Account is or will be registered in
the name of the Borrower, payable to the order of the

B-4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

Borrower, or specially endorsed to the Borrower, except to the extent such
Financial Asset has been endorsed to the Securities Intermediary or in blank.

 

(d)

This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

 

(e)

The Securities Intermediary has not entered into, and until the termination of
this Agreement will not, without the prior written consent of the Borrower, the
Servicer and the Secured Party, enter into, any agreement pursuant to which it
agrees to comply with Entitlement Orders of any Person other than the Secured
Party with respect to each Securities Account.

 

(f)

The Securities Intermediary has not entered into, and until the termination of
this Agreement will not, without the prior written consent of the Borrower, the
Servicer and the Secured Party, enter into, any other agreement with the
Borrower the Servicer, the Secured Party or any other Person purporting to limit
or condition the obligation of the Securities Intermediary to comply with
Entitlement Orders as set forth in Section 2.03.

 

(g)

If requested by the Secured Party, the Securities Intermediary will deliver to
the Secured Party copies of all statements and confirmations relating to the
Securities Accounts (and the Financial Assets credited thereto), such delivery
to be made at the same time as delivery to the Borrower or the Servicer.

ARTICLE IV

MISCELLANEOUS

Section 4.01.Choice of Law.  This Agreement and the Securities Accounts shall be
governed by the laws of the State of New York (without regard to its conflicts
of law principles).  Regardless of any provision in any other agreement, for
purposes of the UCC, New York shall be deemed to be the Securities
Intermediary’s location and the Securities Accounts (as well as the Security
Entitlements related thereto) shall be governed by the laws of the State of New
York.

Section 4.02.Conflict with other Agreements.  As of the date hereof, there are
no other agreements entered into between the Securities Intermediary in such
capacity and the Borrower with respect to any Securities Account.  In the event
of any conflict between this Agreement (or any portion thereof) and any other
agreement now existing or hereafter entered into, the terms of this Agreement
shall prevail.

Section 4.03.Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.

B-5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Section 4.04.Successors.  The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors.

Section 4.05.Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to, in the
case of (i) the Borrower, at c/o Tesla Motors, Inc., 3500 Deer Creek Road, Palo
Alto, California 94304, Attention:  Deputy General Counsel, telecopier no.
[__________], (ii) the Servicer, at c/o Tesla Motors, Inc., 3500 Deer Creek
Road, Palo Alto, California 94304, Attention:  Deputy General Counsel,
Attention:  [_______], telecopier no. [_________], (iii) the Secured Party,
[__________], Attention: Asset Finance Group, telecopy no. [_________], and
(iv) the Securities Intermediary, [__________________, telecopy
no.(___)__________] or as to any of such parties, at such other address as shall
be designated by such party in a written notice to the other parties.

Section 4.06.Termination.  The rights and powers granted herein to the Secured
Party have been granted in order to perfect its security interest in each
Securities Account, are powers coupled with an interest and will neither be
affected by the bankruptcy of the Borrower nor by the lapse of time.  The
obligations of the Securities Intermediary hereunder shall continue in effect
with respect to each Securities Account until the Secured Party has notified the
Securities Intermediary in writing that its security interest under the Loan and
Security Agreement has been terminated.  Upon the joint written instruction of
the Secured Party and the Borrower, the Securities Intermediary shall close a
Securities Account and disburse as directed the balance of any assets therein.

Section 4.07.Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

Section 4.08.No Petition.  Each party hereto agrees, prior to the date which is
one (1) year and one (1) day after the payment in full of all indebtedness for
borrowed money of the Borrower, not to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause the Borrower to invoke, the process of
any Official Body for the purpose of (a) commencing or sustaining a case against
Borrower, under any federal or state bankruptcy, insolvency or similar law
(including the Bankruptcy Code), (b) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Borrower, or any substantial part of the property of the Borrower, or (c)
ordering the winding up or liquidation of the affairs of the Borrower.

B-6

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

TESLA FINANCE LLC,

as Servicer

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

TESLA 2014 WAREHOUSE SPV LLC,

as Borrower

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, as Secured Party,

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

[                                                  ],
as Securities Intermediary

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

B-7

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

ATTACHMENT A
to
Control Agreement

FORM OF NOTICE OF EXCLUSIVE CONTROL

[                               ,         ]

[BANK]

[ADDRESS]

Re:Control Agreement

Ladies and Gentlemen:

We hereby notify you that, in accordance with the provisions of the Loan and
Security Agreement, dated as of August 31, 2016 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Agreement”), among the
Borrower, Tesla Finance LLC, in its individual capacity, the Servicer, the
Lenders and the Group Agents parties thereto from time to time and the
undersigned, as Administrative Agent (“Administrative Agent”), we intend to
exercise in the place and stead of the Borrower and the Servicer any and all
rights in respect of or in connection with the Control Agreement dated [•],
20[•], among the Administrative Agent, the Borrower, the Servicer and you (the
“Control Agreement”) and the [__________] Account.

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Control Agreement.

 

Very truly yours,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

 

 

 

B-8

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit C
to Loan and Security Agreement

Form of Compliance Certificate

Certificate of Treasurer

I, the undersigned, Treasurer of Tesla 2014 Warehouse SPV LLC (the “Borrower”)
and Treasurer of Tesla Finance LLC (“TFL”), do hereby CERTIFY, pursuant to
Section 6.01(a)(i) of the Loan and Security Agreement (Warehouse SUBI
Certificate) dated as of August 31, 2016 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Loan and Security Agreement”)
among the Borrower, TFL, in its individual capacity and as Servicer, the Lenders
and Group Agents party thereto, and Deutsche Bank AG, New York Branch, as
Administrative Agent, that on and as of the date hereof, there exists no
Default, Event of Default or Servicer Default.

Capitalized terms not otherwise defined herein have the respective meanings
assigned to such terms in the Loan and Security Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                     , 20  .

 

TESLA 2014 WAREHOUSE SPV LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:  Treasurer

 

 

 

 

TESLA FINANCE LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:  Treasurer

 

 

C-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit D
to Loan and Security Agreement

Form of Notice of Warehouse SUBI Lease Allocation

Notice of Warehouse SUBI Lease Allocation

[DATE]

 

Deutsche Bank AG, New York Branch,

as Administrative Agent

60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

VIA EMAIL, FACSIMILE AND OVERNIGHT COURIER

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of August 31,
2016 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Agreement”), among Tesla 2014 Warehouse Borrower SPV LLC, as Borrower
(the “Borrower”), Tesla Finance LLC (“TFL”), in its individual capacity and as
Servicer, the Lenders and Group Agents party thereto and Deutsche Bank AG, New
York Branch, as Administrative Agent (“Administrative Agent”)

Ladies and Gentlemen:

This is a Notice of Warehouse SUBI Lease Allocation delivered pursuant to the
Agreement and Section 11.2 of the Warehouse SUBI Supplement.  Capitalized terms
used in this Notice of Warehouse SUBI Lease Allocation but not otherwise defined
herein shall have the respective meanings assigned to such terms in the
Agreement.

The Borrower hereby notifies the Administrative Agent of a proposed allocation
to the Warehouse SUBI of Leases and related Leased Vehicles to occur on [_____]
(the “Warehouse SUBI Lease Allocation Date”) pursuant to the Agreement and the
Warehouse SUBI Supplement.  The aggregate Securitization Value of such Leases is
$[__________] as of the applicable Cut-Off Date.

Attached hereto are (i) a Pool Cut Report as to the Leases proposed to be
allocated to the Warehouse SUBI on the Warehouse SUBI Lease Allocation Date
(Attachment A) and (ii) a schedule of Leases proposed to be allocated to the
Warehouse SUBI on the Warehouse SUBI Lease Allocation Date (Attachment B).

Pursuant to Section 2.3 of the Warehouse SUBI Servicing Agreement, TFL, as
Servicer, hereby certifies to the Administrative Agent, it has received all of
the Lease Documents (other

D-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

than (x) the original Certificates of Title, which shall be delivered to the
Servicer promptly following receipt from the applicable Registrar of Titles and
(y) any Lease Documents (including each Lease that constitutes Electronic
Chattel Paper) related to the Leases identified in Attachment B hereto.

IN WITNESS WHEREOF, the Borrower and TFL have caused this Notice of Warehouse
SUBI Lease Allocation to be executed and delivered by its duly authorized
officer as of the date first above written.

 

Very truly yours,

 

TESLA 2014 WAREHOUSE SPV LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:  

 

 

TESLA FINANCE LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit E
to Loan and Security Agreement

Form of Pool Cut Report

 

 

 

Tape

Account Number

Customer State

FICO Score

Current Lease Receivable

Buy Rate (APR)

Contractual Total Monthly Payment Amount

Contractual Residual Amount

ALG Estimate of Residual

Facility Base RV

Req Disc Rate

Facility SV

Facility Ineligible?

Maturity Month

Initial SUBI Allocation

Mark-to-Market ALG Value

Identifier

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit F
to Loan and Security Agreement

 

Form of Notice of Securitization Take-Out

[Date]

Deutsche Bank AG, New York Branch,
as Administrative Agent
60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

 

Attention:  

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of August 31,
2016 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Agreement”), among Tesla 2014 Warehouse SPV LLC, as Borrower (the
“Borrower”), Tesla Finance LLC, in its individual capacity and as Servicer, the
Lenders and the Group Agents party thereto from time to time, and Deutsche Bank
AG, New York Branch, as Administrative Agent (“Administrative Agent”)

Ladies and Gentlemen:

This is a Notice of Securitization Take-Out delivered pursuant to the
Agreement.  Capitalized terms used in this Notice of Securitization Take-Out but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Agreement.

The Borrower hereby notifies the Administrative Agent that it intends to effect
a Securitization Take-Out on the Securitization Take-Out Date of _______, 20__
[Insert date which may be no fewer than 5 Business Days after the date of this
Notice].

The Aggregate Securitization Value of the Leases to be included in the
Securitization Take-Out is estimated to be $              .

F-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, Borrower has caused this Notice of Securitization Take-Out
to be executed and delivered by its duly authorized officer as of the date first
above written.

 

Very truly yours,
TESLA 2014 WAREHOUSE SPV LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:  

 

F-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit G
to Loan and Security Agreement

Form of Securitization Take-Out Certificate

 

Tesla 2014 WAREHOUSE SPV LLC

Securitization Take-Out Certificate

This Securitization Take-Out Certificate is delivered pursuant to
Section 2.09(b)(i) of the Loan and Security Agreement (Warehouse SUBI
Certificate), dated as of August 31, 2016, among Tesla 2014 Warehouse SPV LLC,
as Borrower, Tesla Finance LLC, in its individual capacity and as Servicer,
certain Lenders party thereto, certain Group Agents party thereto and Deutsche
Bank AG, New York Branch, as Administrative Agent (as in effect from time to
time, the “Loan and Security Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Securitization Take-Out Certificate shall have
the respective meanings assigned to such terms in the Loan and Security
Agreement.

 

Today’s Date:

 

Securitization Take-Out Date:

 

 

I.

CALCULATION OF LOAN BALANCE

 

A.

Securitization Value of Warehouse SUBI Leases (prior to Securitization Take-Out)

$                  -

 

B.

Less:  Securitization Value of Warehouse SUBI Leases to be reallocated to UTI in
connection with Securitization Take-Out

$                  

 

C.

Remaining aggregate Securitization Value of Warehouse SUBI Leases other than
Defaulted Leases, Terminated Leases, Delinquent Lease and Leases which exceed
the Excess Concentration Amount and after giving effect to any other reductions
thereto in accordance with the term “Maximum Loan Balance” determined as if the
remaining Leases are now being allocated to the Warehouse SUBI

$                  -

 

D.

Advance Rate

%                  

 

E.

Maximum Loan Balance which can be outstanding following Securitization Take-Out
(= (D. x C.)

$                  -

II.

LOAN BALANCE RECONCILIATION

 

A.

Loan Balance prior to Securitization Take-Out

$                  -

 

B.

Maximum Loan Balance which can be outstanding following Securitization Take-Out
(I.E)

$                  -

 

C.

Portion of Loan Balance to be repaid on Securitization Take-Out Date (A. minus
B.)

$                  -

 

D.

Actual Loan Balance following Securitization Take-Out  (A. minus C.)

$                  

III.

AVAILABLE MAXIMUM LOAN BALANCE

 

A.

Maximum Loan Balance

$[                ]

 

B.

Loan Balance (following Securitization Take-Out) (II.D)

$                  -

 

C.

Available Maximum Loan Balance (A. minus B.)

$

G-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

The Servicer hereby represents and warrants, in connection with the
Securitization Take-Out to which this Securitization Take-Out relates, that each
of the conditions and other requirements set forth in Section 2.09(b) of the
Loan and Security Agreement has been satisfied.




G-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, I _________, a Responsible Officer of Tesla Finance LLC,
have executed this Securitization Take-Out Certificate as of the date set forth
above.

 

TESLA FINANCE LLC

 

 

By:

 

 

Name:

 

Title:

 

 

 

G-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit H
to Loan and Security Agreement

 

[RESERVED]

 

 

 

H-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit I

to Loan and Security Agreement

 

[RESERVED]

 

 

I-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit J

to Loan and Security Agreement

 

[RESERVED]

 

 

J-1

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit K

to Loan and Security Agreement

 

[RESERVED]

 

 

 

 

K-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit L

 

[RESERVED]

 

 

L-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit M
to Loan and Security Agreement

 

 

Form of Assignment and Acceptance Agreement

 

This Assignment and Assumption Agreement (this “Assignment”) dated as of
[___________], 20___ is made by [_____________] [(together with the Group Agent
(as defined below),] the “Assignor”) to [____________] (the “Assignee”) [with
the consent of Tesla 2014 Warehouse SPV LLC, as Borrower under the Loan and
Security Agreement (defined below)], pursuant to Section 12.10 of the Loan and
Security Agreement (Warehouse SUBI Certificate) dated as of August 31, 2016 (as
amended, supplemented, or otherwise modified and in effect from time to time,
the “Loan and Security Agreement”), among Tesla 2014 Warehouse SPV LLC, as
Borrower, Tesla Finance LLC, in its individual capacity and as Servicer, the
Lenders and Group Agents party thereto from time to time, and Deutsche Bank AG,
New York Branch, as Administrative Agent.  Capitalized terms used (but not
defined) in this Assignment shall have the respective meanings assigned to such
terms in the Loan and Security Agreement.

SECTION 1.Assignment and Assumption.  In consideration of the payment of
$___________ by the Assignee to the Assignor, the receipt and sufficiency of
which payment is hereby acknowledged, effective on _________, 20__ (the
“Effective Date”), the Assignor hereby assigns to the Assignee [(or to _________
(the “Assignee Group Agent”), for the benefit of the Assignee)] without recourse
and (except as provided below) without representation or warranty, and the
Assignee hereby purchases and assumes, an undivided ___% interest in the
Assignor’s Loans (and the Assignor’s rights and obligations under its Loans),
together with the Assignor’s related interest in the Collateral and the
Assignor’s Commitment Amount.  The Assignor represents and warrants to the
Assignee that (i) it is the owner of the portion of the Loans assigned hereby
and (ii) it has not created any lien upon or with respect to the portion of the
Loans assigned hereby.

SECTION 2.Effect of Assignment.  (a)   From and after the Effective Date,
(i) the Assignee  shall be a party to and be bound by all of the terms of the
Loan and Security Agreement and shall have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent of the assignment
effected hereby, relinquish its rights and be released from its obligations
under the Loan and Security Agreement.  Without limiting the generality of this
Section 2(a), the Assignee acknowledges receipt of a copy of Section 12.11 of
the Loan and Security Agreement and agrees to be bound thereby.

(b)After giving effect to the assignment effected by this Assignment, (i) the
Assignor’s Commitment Amount shall be $___________, and its portion of the Loan
Balance shall be $_____________, and (ii) the Assignee’s Commitment Amount shall
be $__________, and its portion of the Loan Balance shall be $___________.

SECTION 3.Administrative Agent.  The Assignee [and the Assignee’s Group Agent]
hereby accept(s) the appointment of, and authorizes, the Administrative Agent to
take such action on its behalf and to exercise such powers as are delegated to
the Administrative Agent by

M-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

the terms of the Loan and Security Agreement, together with such powers as are
reasonably incidental thereto.

SECTION 4.Miscellaneous.

(a)The Assignor shall deliver a copy of this Assignment to the Servicer, the
Borrower and the Administrative Agent.

(b)THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES).

(c)Schedule I attached hereto sets forth information (as such information may be
changed from time to time in accordance with Section 12.05 of the Loan and
Security Agreement) relating to the Assignee [and its Group Agent].  Such
Schedule I shall be deemed to amend Schedule I to the Loan and Security
Agreement without any further action of any party to the Loan and Security
Agreement.

(d)This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Assignment as of the date first above written.

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Title:

 

 

[ASSIGNOR’S FACILITY AGENT]

 

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Title:

 

 

[ASSIGNEE]

 

 

 

 

By:

 

 

Authorized Signatory

 

Title:

M-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

 

 

 

 

 

[ASSIGNEE’S FACILITY AGENT]

 

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Title:

 

[CONSENTED TO:

 

TESLA 2014 WAREHOUSE SPV LLC,

as Borrower

 

 

 

By:

 

]

 

Authorized Signatory

 

Title:

 

M-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Schedule I to
Assignment and Assumption
Agreement

M-4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit N
to Loan and Security Agreement

 

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among Tesla 2014 Warehouse SPV LLC (the “Borrower”), [________], as a Conduit
Lender (the “New Conduit Lender”), [________], as a Related Committed Lender
(the “New Committed Lender[s]” and together with the New Conduit Lender, the
“New Lenders”), and [________], as group agent for the New Lenders (the “New
Group Agent” and together with the New Lenders, the “New Group”).

BACKGROUND

The Borrower and various others are parties to a certain Loan and Security
Agreement (Warehouse SUBI Certificate), dated as of August 31, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used and not otherwise defined herein have
the respective meaning assigned to such terms in the Loan Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.This letter constitutes an Assumption Agreement pursuant to Section
12.10 of the Loan Agreement.  The Borrower desires the New Lenders and the New
Group Agent to become a Group under the Loan Agreement, and upon the terms and
subject to the conditions set forth in the Loan Agreement, the New Lenders and
the New Group Agent agree to become a Group thereunder, each in the respective
capacities set forth on the signature pages hereto.

SECTION 2.Upon execution and delivery of this Agreement by the Borrower and each
member of the New Group, satisfaction of the other conditions with respect to
the addition of a Group specified in Section 12.10 of the Loan Agreement
(including the written consent of the Administrative Agent) and receipt by the
Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto:

(a)the New Conduit Lender shall become a party to, and have all of the rights
and obligations of, a Conduit Lender under the Loan Agreement;

(b)[each of] the New Committed Lender[s] shall become a party to, and have the
rights and obligations of, a Committed Lender under the Loan Agreement and the
Commitment shall be as set forth on its signature page hereto; and

(c)the New Agent shall become a party to, and have all the rights and
obligations of, a Group Agent under the Loan Agreement.

SECTION 3.Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy,

N-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing commercial paper notes issued by such
Conduit Lender is paid in full. The covenant contained in this paragraph shall
survive any termination of the Loan Agreement.

SECTION 4.THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.  This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(Signature Page Follows)




N-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[___________], as a Conduit Lender

 

 

By:

 

Name Printed:

 

Title:

 

[Address]

 

 

[                       ], as a Committed Lender

for the New Group

 

 

By:

 

Name Printed:

 

Title:

 

[Address]

 

[Commitment]

[Scheduled Termination Date]

 

[                           ], as Group Agent

for the New Group

 

 

By:

 

Name Printed:

 

Title:

 

[Address]

TESLA 2014 WAREHOUSE SPV LLC, as Borrower

 

 

By:

 

Name Printed:

 

Title:

 

 

N-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.